UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John C. Bjork, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7005 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 Item 1. Schedule of Investments Thrivent Series Fund, Inc. Schedule of Investments As of September 30, 2005 (unaudited) Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2005 (unaudited) Shares Market Value Percentage Equity Portfolios (92.1%) Thrivent Partner Small Cap Growth Portfolio $1,331,716 3.9% Thrivent Partner Small Cap Value Portfolio Thrivent Small Cap Stock Portfolio Thrivent Mid Cap Growth Portfolio Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Partner International Stock Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Total Equity Portfolios (cost $29,928,869) Real Estate Securities Portfolio (3.9%) Thrivent Real Estate Securities Portfolio Total Real Estate Securities Portfolio (cost $1,274,990) Debt Portfolio (2.0%) Thrivent Limited Maturity Bond Portfolio Total Debt Portfolio (cost $664,636) Short-Term Investments (2.0%) Thrivent Money Market Portfolio Total Short-Term Investments (cost $663,420) Total Portfolio Investments (cost $32,531,915) $33,566,491 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $1,037,377 and $(2,801), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Portfolio Schedule of Investments as of September 30, 2005 (unaudited) Shares Market Value Percentage Equity Portfolios (78.3%) Thrivent Partner Small Cap Growth Portfolio $3,266,511 3.0% Thrivent Partner Small Cap Value Portfolio Thrivent Small Cap Stock Portfolio Thrivent Mid Cap Growth Portfolio Thrivent Partner Mid Cap Value Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Partner International Stock Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Total Equity Portfolios (cost $83,365,040) Real Estate Securities Portfolio (3.9%) Thrivent Real Estate Securities Portfolio Total Real Estate Securities Portfolio (cost $4,207,486) Debt Portfolios (14.8%) Thrivent Income Portfolio Thrivent Limited Maturity Bond Portfolio Total Debt Portfolios (cost $16,290,798) Short-Term Investments (3.0%) Thrivent Money Market Portfolio Total Short-Term Investments (cost $3,252,676) Total Portfolio Investments (cost $107,116,000) $109,480,593 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $2,446,190 and $(81,597), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Portfolio Schedule of Investments as of September 30, 2005 (unaudited) Shares Market Value Percentage Equity Portfolios (65.4%) Thrivent Small Cap Stock Portfolio $10,174,821 6.0% Thrivent Mid Cap Stock Portfolio Thrivent Partner International Stock Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Total Equity Portfolios (cost $108,288,049) Real Estate Securities Portfolio (4.9%) Thrivent Real Estate Securities Portfolio Total Real Estate Securities Portfolio (cost $8,198,336) Debt Portfolios (24.7%) Thrivent High Yield Portfolio Thrivent Income Portfolio Thrivent Limited Maturity Bond Portfolio Total Debt Portfolios (cost $42,330,944) Short-Term Investments (5.0%) Thrivent Money Market Portfolio Total Short-Term Investments (cost $8,461,257) Total Portfolio Investments (cost $167,278,586) $170,260,555 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $3,214,747 and $(232,778), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Portfolio Schedule of Investments as of September 30, 2005 (unaudited) Shares Market Value Percentage Equity Portfolios (45.4%) Thrivent Small Cap Stock Portfolio $3,076,122 4.0% Thrivent Mid Cap Stock Portfolio Thrivent Partner International Stock Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Total Equity Portfolios (cost $33,987,115) Real Estate Securities Portfolio (2.9%) Thrivent Real Estate Securities Portfolio Total Real Estate Securities Portfolio (cost $2,203,797) Debt Portfolios (41.7%) Thrivent High Yield Portfolio Thrivent Income Portfolio Thrivent Limited Maturity Bond Portfolio Total Debt Portfolios (cost $32,233,719) Short-Term Investments (10.0%) Thrivent Money Market Portfolio Total Short-Term Investments (cost $7,668,609) Total Portfolio Investments (cost $76,093,240) $76,916,613 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $988,390 and $(165,017), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 4 Technology Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (85.5%) Value Shares Common Stock (85.5%) Value Consumer Discretionary (2.4%) 3,700 BMC Software, Inc. (b) $78,070 10,800 eBay, Inc. (b) $444,960 17,900 Broadcom Corporation (b) 839,689 2,700 Pixar, Inc. (b) 120,177 1,200 Business Objects SA ADR (b,c) 41,712 11,500 Time Warner, Inc. 208,265 1,000 CACI International, Inc. (b) 60,600 8,700 Walt Disney Company 209,931 4,300 CDW Corporation 253,356 16,700 XM Satellite Radio Holdings, Inc. (b,c) 599,697 17,500 Check Point Software Total Consumer Technologies, Ltd. (b) 425,600 Discretionary 1,583,030 97,000 Cisco Systems, Inc. (b) 1,739,210 14,800 Citrix Systems, Inc. (b) 372,072 Health Care (4.2%) 7,900 Cognizant Technology 1,600 Fisher Scientific International, Inc. (b) 99,280 Solutions Corporation (b) 368,061 10,600 iShares Dow Jones US Healthcare 5,500 Cognos, Inc. (b) 214,115 Sector Index Fund (c) 659,108 2,300 Computer Sciences Corporation (b) 108,813 14,100 iShares Nasdaq Biotechnology 26,000 Comverse Technology, Inc. (b) 683,020 Index Fund (b,c) 1,080,624 17,200 Corning, Inc. (b) 332,476 12,800 iShares S&P Global Healthcare 19,600 Cypress Semiconductor Sector Index Fund 663,808 Corporation (b,c) 294,980 1,900 Medtronic, Inc. 101,878 64,000 Dell, Inc. (b) 2,188,800 3,000 St. Jude Medical, Inc. (b) 140,400 3,200 Digital River, Inc. (b,c) 111,520 1,200 Zimmer Holdings, Inc. (b) 82,668 3,200 DST Systems, Inc. (b,c) 175,456 Total Health Care 4,600 Electronic Arts, Inc. (b) 261,694 14,000 Embarcadero Technologies, Inc. (b) 94,360 Industrials (0.3%) 109,500 EMC Corporation (b) 1,416,930 7,000 Monster Worldwide, Inc. (b) 214,970 8,100 First Data Corporation 324,000 Total Industrials 31,900 Flextronics International, Ltd. (b) 409,915 6,500 FormFactor, Inc. (b,c) 148,330 Information Technology (77.2%) 7,105 Freescale Semiconductor, Inc. (b) 167,536 10,700 Accenture, Ltd. (b) 272,422 3,400 Google, Inc. (b) 1,075,964 4,000 Activision, Inc. (b) 81,800 18,200 Hewlett-Packard Company 531,440 9,900 Advanced Micro Devices, Inc. (b) 249,480 1,648 Homestore, Inc. (b) 7,169 1,600 Affiliated Computer Services, Inc. (b) 87,360 2,600 Hyperion Solutions Corporation (b) 126,490 12,700 Agilent Technologies, Inc. (b) 415,925 39,400 Informatica Corporation (b) 473,588 10,500 Akamai Technologies, Inc. (b,c) 167,475 1,000 Infosys Technologies, Ltd. ADR (c) 74,280 22,400 Altera Corporation (b) 428,064 24,100 Integrated Device Technology, Inc. (b) 258,834 11,300 Amdocs, Ltd. (b) 313,349 87,100 Intel Corporation 2,147,015 5,000 Amphenol Corporation 201,700 20,500 International Business 26,000 Analog Devices, Inc. 965,640 Machines Corporation 1,644,510 500 Anteon International Corporation (b) 21,380 10,900 Jabil Circuit, Inc. (b) 337,028 53,500 Apple Computer, Inc. (b) 2,868,134 3,600 JDA Software Group, Inc. (b,c) 54,648 60,100 Applied Materials, Inc. 1,019,296 64,700 JDS Uniphase Corporation (b) 143,634 13,100 ASML Holding NV ADR (b,c) 216,281 31,900 Juniper Networks, Inc. (b) 758,901 11,000 Atheros Communications, Inc. (b,c) 107,360 14,900 KLA-Tencor Corporation 726,524 16,300 ATI Technologies, Inc. (b,c) 227,222 16,600 Lam Research Corporation (b) 505,802 13,972 AU Optronics Corporation 181,082 1,900 Lexmark International, Inc. (b) 115,995 3,200 Automatic Data Processing, Inc. 137,728 17,200 Linear Technology Corporation 646,548 17,200 Avaya, Inc. (b) 177,160 93,800 Lucent Technologies, Inc. (b,c) 304,850 3,700 Avid Technology, Inc. (b) 153,180 9,400 Macromedia, Inc. (b) 382,298 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 5 Technology Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (85.5%) Value Shares Common Stock (85.5%) Value Information Technology  continued 17,000 STMicroelectronics NV (c) $293,760 22,300 Marvell Technology Group, Ltd. (b) $1,028,253 42,900 Sun Microsystems, Inc. (b) 168,168 14,100 Maxim Integrated Products, Inc. 601,365 29,821 Symantec Corporation (b) 675,744 7,500 McAfee, Inc. (b) 235,650 10,727 Symbol Technologies, Inc. 103,837 7,800 Mercury Interactive Corporation (b) 308,880 38,408 Taiwan Semiconductor 13,700 Microchip Technology, Inc. 412,644 Manufacturing Company, Ltd. ADR 315,714 41,600 Micromuse, Inc. (b) 327,808 12,200 Telefonaktiebolaget LM Ericsson (c) 449,448 15,200 Micron Technology, Inc. (b) 202,160 11,200 Teradyne, Inc. (b) 184,800 81,600 Microsoft Corporation 2,099,568 34,000 Texas Instruments, Inc. 1,152,600 58,300 Motorola, Inc. 1,287,847 65,100 TIBCO Software, Inc. (b) 544,236 26,300 National Semiconductor 34,000 VeriSign, Inc. (b) 726,580 Corporation 691,690 8,600 Viisage Technology, Inc. (b,c) 35,690 19,100 NETGEAR, Inc. (b,c) 459,546 7,200 Vishay Intertechnology, Inc. (b) 86,040 15,000 Network Appliance, Inc. (b) 356,100 26,000 Vitria Technology, Inc. (b) 86,580 39,400 Nokia Oyj ADR 666,254 46,500 webMethods, Inc. (b,c) 328,755 59,400 Nortel Networks Corporation (b,c) 193,644 1,800 Websense, Inc. (b) 92,178 43,200 Novell, Inc. (b,c) 321,840 6,400 Western Digital Corporation (b) 82,752 5,800 NVIDIA Corporation (b) 198,824 18,500 Wind River Systems, Inc. (b,c) 239,205 62,900 ON Semiconductor Corporation (b) 325,193 13,100 Xerox Corporation (b) 178,815 98,900 Oracle Corporation (b) 1,225,371 16,800 Xilinx, Inc. 467,880 4,600 Progress Software Corporation (b) 146,142 36,700 Yahoo!, Inc. (b) 1,241,928 2,200 QLogic Corporation (b) 75,240 2,600 Zebra Technologies Corporation (b) 101,634 37,200 QUALCOMM, Inc. 1,664,700 Total Information 24,100 RAE Systems, Inc. (b,c) 82,904 Technology 15,800 Red Hat, Inc. (b,c) 334,802 5,200 Salesforce.com, Inc. (b,c) 120,224 Telecommunications Services (1.4%) 5,800 SanDisk Corporation (b) 279,850 31,501 Sprint Nextel Corporation 749,094 5,800 SAP AG 251,314 6,500 Verizon Communications, Inc. 212,485 8,500 Sapient Corporation (b) 53,125 Total Telecommunications 8,200 Scientific-Atlanta, Inc. 307,582 Services 9,100 Seagate Technology (b) 144,235 2,300 Shanda Interactive Total Common Stock Entertainment, Ltd. (b,c) 62,215 (cost $51,554,749) 13,500 Siebel Systems, Inc. 139,455 16,800 Stellent, Inc. (b,c) 143,976 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 6 Technology Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (10.7%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $7,243,806 Total Collateral Held for Securities Loaned (cost $7,243,806) Interest Maturity Shares Short-Term Investments (3.8%) Rate (d) Date Value Thrivent Money Market Portfolio 3.360% N/A $2,585,523 Total Short-Term Investments (at amortized cost) Total Investments (cost $61,384,078) $67,439,290 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $9,170,976 and $(3,115,764), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.4%) Value Shares Common Stock (76.4%) Value Consumer Discretionary (10.9%) Energy (6.7%) Building Materials Holding Alon USA Energy, Inc. (b) $104,086 Corporation $132,330 Alpha Natural Resources, Inc. (b) Carters, Inc. (b,c) Cal Dive International, Inc. (b) Coldwater Creek, Inc. (b,c) Cheniere Energy, Inc. (b,c) Dress Barn, Inc. (b,c) Cooper Cameron Corporation (b) Education Management Energy Partners, Ltd. (b,c) Corporation (b) Forest Oil Corporation (b) Entravision Communications Grey Wolf, Inc. (b,c) Corporation (b,c) Hornbeck Offshore Services, Inc. (b) Fossil, Inc. (b,c) Hydril Company (b) Freds, Inc. (c) NS Group, Inc. (b) GameStop Corporation (b,c) Parallel Petroleum Corporation (b,c) Gaylord Entertainment Superior Energy Services, Inc. (b) Company (b,c) Todco Genesco, Inc. (b) Warren Resources, Inc. (b,c) Gentex Corporation (c) Western Gas Resources, Inc. (c) GSI Commerce, Inc. (b,c) World Fuel Services Corporation Guess ?, Inc. (b,c) Total Energy Hibbett Sporting Goods, Inc. (b) Imax Corporation (b) Financials (5.2%) Jackson Hewitt Tax Service, Inc. Affiliated Managers Group, Inc. (b,c) Jarden Corporation (b,c) Boston Private Financial Monaco Coach Corporation (c) Holdings, Inc. (c) Pantry, Inc. (b) Calamos Asset Management, Inc. PETCO Animal Supplies, Inc. (b,c) East West Bancorp, Inc. Ruby Tuesday, Inc. (c) Financial Federal Corporation (c) Stein Mart, Inc. GFI Group, Inc. (b,c) Strayer Education, Inc. Greenhill & Company, Inc. (c) Texas Roadhouse, Inc. (b,c) Investment Technology Tractor Supply Company (b,c) Group, Inc. (b,c) ValueVision Media, Inc. (b,c) Investors Financial Services VistaPrint, Ltd. (b) Corporation (c) Warnaco Group, Inc. (b) Jefferies Group, Inc. (c) Winnebago Industries, Inc. (c) Kilroy Realty Corporation WMS Industries, Inc. (b,c) Nasdaq Stock Market, Inc. (b) Wolverine World Wide, Inc. Sunstone Hotel Investors, Inc. Total Consumer Wintrust Financial Corporation Discretionary Total Financials Consumer Staples (0.9%) Hansen Natural Corporation (b,c) SunOpta, Inc. (b,c) United Natural Foods, Inc. (b) Total Consumer Staples The accompanying notes to the Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Portflolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.4%) Value Shares Common Stock (76.4%) Value Health Care (14.3%) Bucyrus International, Inc. (c) $241,228 Advanced Neuromodulation Ceradyne, Inc. (b,c) Systems, Inc. (b,c) $440,571 Forward Air Corporation American Healthways, Inc. (b,c) FTI Consulting, Inc. (b,c) American Medical Systems Global Cash Access, Inc. (b,c) Holdings, Inc. (b) Hexcel Corporation (b,c) AmSurg Corporation (b,c) Jacobs Engineering Group, Inc. (b) Amylin Pharmaceuticals, Inc. (b,c) JLG Industries, Inc. (c) Apria Healthcare Group, Inc. (b) Kansas City Southern, Inc. (b,c) Biosite, Inc. (b,c) Labor Ready, Inc. (b,c) Connetics Corporation (b,c) Manitowoc Company, Inc. Cubist Pharmaceuticals, Inc. (b,c) Pacer International, Inc. CV Therapeutics, Inc. (b,c) Resources Global Professionals (b,c) Gentiva Health Services, Inc. (b,c) Stericycle, Inc. (b) HealthExtras, Inc. (b,c) Teledyne Technologies, Inc. (b) Human Genome Sciences, Inc. (b) Tetra Tech, Inc. (b) IDEXX Laboratories, Inc. (b) Wabtec Corporation INAMED Corporation (b,c) Washington Group Intuitive Surgical, Inc. (b) International, Inc. (b) Kensey Nash Corporation (b,c) Watsco, Inc. Kyphon, Inc. (b,c) Watts Water Technologies, Inc. (c) LCA-Vision, Inc. (c) WESCO International, Inc. (b) Mentor Corporation (c) Total Industrials MGI Pharma, Inc. (b) Momenta Pharmaceuticals, Inc. (b,c) Information Technology (26.4%) Nabi Biopharmaceuticals (b,c) ADTRAN, Inc. New River Pharmaceuticals, Inc (b) Advent Software, Inc. (b,c) PSS World Medical, Inc. (b,c) Agile Software Corporation (b,c) Psychiatric Solutions, Inc. (b) Altiris, Inc. (b) Senomyx, Inc. (b,c) Andrew Corporation (b) Serologicals Corporation (b,c) aQuantive, Inc. (b,c) Sierra Health Services, Inc. (b) Avocent Corporation (b) Sunrise Senior Living, Inc. (b,c) Benchmark Electronics, Inc. (b) Sybron Dental Specialties, Inc. (b) CNET Networks, Inc. (b,c) United Surgical Partners Cogent, Inc. (b,c) International, Inc. (b) Coherent, Inc. (b) United Therapeutics Corporation (b,c) Cypress Semiconductor Varian, Inc. (b) Corporation (b,c) Vertex Pharmaceuticals, Inc. (b) Digital Insight Corporation (b) ViroPharma, Inc. (b) Entegris, Inc. (b) Wellcare Health Plans, Inc. (b) Euronet Worldwide, Inc. (b) Total Health Care FactSet Research Systems, Inc. (c) Fair Isaac Corporation (c) Industrials (9.8%) FileNet Corporation (b,c) Administaff, Inc. Foundry Networks, Inc. (b,c) Astec Industries, Inc. (b) Genesis Microchip, Inc. (b,c) Aviall, Inc. (b,c) Global Imaging Systems, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Growth Portflolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.4%) Value Shares Common Stock (76.4%) Value Information Technology  continued Sirf Technology Holdings, Inc. (b) $310,942 Heartland Payment Systems, Inc. (b) $148,648 Tekelec, Inc. (b,c) Homestore, Inc. (b,c) THQ, Inc. (b,c) Hyperion Solutions Corporation (b) Trident Microsystems, Inc. (b,c) Informatica Corporation (b,c) UNOVA, Inc. (b,c) Internet Capital Group, Inc. (b,c) ValueClick, Inc. (b,c) Internet Security Systems, Inc. (b) Varian Semiconductor Equipment Intersil Corporation (c) Associates, Inc. (b,c) Itron, Inc. (b) Witness Systems, Inc. (b,c) Ixia (b,c) Zebra Technologies Corporation (b) Jack Henry & Associates, Inc. Total Information Kronos, Inc. (b,c) Technology Littelfuse, Inc. (b) M-Systems Flash Disk Materials (0.9%) Pioneers, Ltd. (b) Cleveland-Cliffs, Inc. (c) Macrovision Corporation (b) Eagle Materials, Inc. (c) MICROS Systems, Inc. (b,c) Titanium Metals Corporation (b,c) Microsemi Corporation (b) Total Materials MoneyGram International, Inc. NETGEAR, Inc. (b,c) Telecommunications Services (1.3%) Open Solutions, Inc. (b,c) Dobson Communications Openwave Systems, Inc. (b,c) Corporation (b) Parametric Technology NeuStar, Inc. (b) Corporation (b) SBA Communications Photon Dynamics, Inc (b,c) Corporation (b,c) Progress Software Corporation (b) Total Telecommunications Rogers Corporation (b,c) Services SafeNet, Inc. (b,c) Silicon Laboratories, Inc. (b,c) Total Common Stock SINA Corporation (b) (cost $48,750,685) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Growth Portflolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (20.3%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $15,057,540 Total Collateral Held for Securities Loaned (cost $15,057,540) Shares or Principal Interest Maturity Amount Short-Term Investments (3.3%) Rate (d) Date Value $1,545,000 Grampian Funding, LLC 3.880% 10/3/2005 $1,544,667 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $66,280,828) $74,289,066 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $10,146,717 and $(2,138,479), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.8%) Value Shares Common Stock (79.8%) Value Consumer Discretionary (10.3%) Financials (18.8%) 54,000 Aaron Rents, Inc. $1,142,100 31,600 Allied Capital Corporation (b) $904,708 22,000 CSS Industries, Inc. (b) 715,440 15,000 American Capital Strategies, Ltd. (b) 549,900 41,000 Cutter & Buck, Inc. (b) 504,300 41,000 Bedford Property Investors, Inc. (b) 977,440 52,000 Dixie Group, Inc. (b,c) 828,880 18,900 Boston Private Financial 24,600 Freds, Inc. (b) 307,746 Holdings, Inc. (b) 501,606 44,500 Hancock Fabrics, Inc. (b) 299,485 37,000 Bristol West Holdings, Inc. 675,250 72,500 Haverty Furniture Companies, Inc. (b) 886,675 36,600 East West Bancorp, Inc. 1,245,864 120,500 IMPCO Technologies, Inc. (b,c) 723,000 34,500 First Financial Fund, Inc. (b) 668,610 39,700 Journal Register Company 642,346 15,000 First Potomac Realty Trust 385,500 19,000 Matthews International 43,800 First Republic Bank 1,543,074 Corporation 718,010 9,000 Gables Residential Trust 392,850 20,800 Orient Express Hotels, Ltd. 591,136 26,000 GB&T Bancshares, Inc. (b) 551,980 32,500 RARE Hospitality 53,000 Glenborough Realty Trust, Inc. 1,017,600 International, Inc. (c) 835,250 15,700 Innkeepers USA Trust 242,565 14,600 Ruby Tuesday, Inc. (b) 317,696 15,000 iShares Russell 2000 Value (b) 988,950 30,300 Saga Communications, Inc. (b,c) 402,990 9,000 Kilroy Realty Corporation 504,270 6,100 SCP Pool Corporation 213,073 30,000 Kite Realty Group Trust 447,600 30,700 Stanley Furniture Company, Inc. (b) 804,033 2,400 Markel Corporation (c) 793,200 18,200 Steak n Shake Company (c) 330,330 41,300 Max Re Capital, Ltd. 1,023,827 35,000 Stein Mart, Inc. 710,500 22,500 Midland Company (b) 810,675 37,000 TBC Corporation (c) 1,276,130 32,500 Net Bank, Inc. (b) 270,075 22,500 WCI Communities, Inc. (b,c) 638,325 29,000 Ohio Casualty Corporation 786,480 Total Consumer 20,000 Piper Jaffray Companies (c) 597,200 Discretionary 27,200 ProAssurance Corporation (c) 1,269,424 66,000 Strategic Hotel Capital, Inc. (b) 1,205,160 Consumer Staples (1.9%) 23,200 SVB Financial Group (b,c) 1,128,448 80,000 Alliance One International, Inc. (b) 283,200 63,600 Texas Regional Bancshares, Inc. (b) 1,831,045 29,100 Caseys General Stores, Inc. 675,120 24,800 Trammell Crow Company (c) 612,064 27,700 Nash Finch Company (b) 1,168,663 22,000 Triad Guaranty, Inc. (b,c) 862,840 20,000 Wild Oats Markets, Inc. (b,c) 257,200 25,000 Washington Real Estate Total Consumer Staples Investment Trust 777,750 Total Financials Energy (7.4%) 14,500 Atwood Oceanics, Inc. (b,c) 1,221,045 Health Care (4.2%) 11,900 Cimarex Energy Company (c) 539,427 12,400 Arrow International, Inc. (b) 349,680 28,000 Encore Acquisition Company (c) 1,087,800 53,500 Diversa Corporation (b,c) 309,765 31,600 Forest Oil Corporation (c) 1,646,360 25,000 Myogen, Inc. (b,c) 587,500 22,800 Lone Star Technologies, Inc. (c) 1,267,452 43,000 Myriad Genetics, Inc. (b,c) 939,980 35,550 TETRA Technologies, Inc. (c) 1,109,871 9,000 National Healthcare Corporation (b) 315,000 30,500 W-H Energy Services, Inc. (c) 988,810 36,500 Odyssey Healthcare, Inc. (b,c) 619,405 33,600 Whiting Petroleum Corporation (c) 1,473,024 45,000 Owens & Minor, Inc. 1,320,750 Total Energy 27,500 West Pharmaceutical Services, Inc. (b) Total Health Care The accompanying notes to the Schedule of Investments are an integral part of this schedule. 12 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.8%) Value Shares Common Stock (79.8%) Value Industrials (16.9%) Methode Electronics, Inc. $576,000 Accuride Corporation (b,c) $310,725 MPS Group, Inc. (c) Ameron International Progress Software Corporation (c) Corporation (b) RSA Security, Inc. (c) C&D Technologies, Inc. SBS Technologies, Inc. (c) Casella Waste Systems, Inc. (b,c) StarTek, Inc. (b) Dollar Thrifty Automotive Total Information Group, Inc. (b,c) Technology EDO Corporation (b) Electro Rent Corporation (c) Materials (7.9%) ElkCorp Airgas, Inc. Franklin Electric Company, Inc. (b) AptarGroup, Inc. FTI Consulting, Inc. (b,c) Arch Chemicals, Inc. G & K Services, Inc. Carpenter Technology Genesee & Wyoming, Inc. (c) Corporation Genlyte Group, Inc. (c) Chesapeake Corporation Hub Group, Inc. (c) Deltic Timber Corporation (b) IDEX Corporation Florida Rock Industries, Inc. Insituform Technologies, Inc. (c) Gibraltar Industries, Inc. (b) JLG Industries, Inc. (b) MacDermid, Inc. Kirby Corporation (c) Meridian Gold, Inc. (c) LSI Industries, Inc. Metal Management, Inc. (b) Macquarie Infrastructure Minerals Technologies, Inc. Company Trust (b) Myers Industries, Inc. (b) McGrath Rentcorp Stillwater Mining Company (b,c) Nordson Corporation Wausau-Mosinee Pike Electric Corporation (c) Paper Corporation (b) RemedyTemp, Inc. (c) Total Materials Vitran Corporation, Inc. (c) Waste Connections, Inc. (c) Telecommunications Services (0.4%) Woodward Governor Company Premiere Global Services, Inc. (b,c) Total Industrials Total Telecommunications Services Information Technology (7.4%) Agile Software Corporation (b,c) Utilities (4.6%) Applied Films Corporation (c) Black Hills Corporation (b) ATMI, Inc. (b,c) Cleco Corporation Belden CDT, Inc. El Paso Electric Company (c) Brooks Automation, Inc. (c) Otter Tail Power Company (b) Catapult Communications Southwest Gas Corporation Corporation (c) UniSource Energy Corporation (b) Entegris, Inc. (c) Vectren Corporation Helix Technology Corporation Total Utilities Lattice Semiconductor Corporation (c) Total Common Stock Littelfuse, Inc. (c) (cost $88,472,415) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 13 Partner Small Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (17.9%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $22,388,489 Total Collateral Held for Securities Loaned (cost $22,388,489) Interest Maturity Shares Short-Term Investments (2.3%) Rate (d) Date Value Thrivent Money Market Portfolio 3.360% N/A $2,909,624 Total Short-Term Investments (at amortized cost) Total Investments (cost $113,770,528) $125,263,375 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Non-income producing security. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $15,678,965 and $(4,186,118), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.5%) Value Shares Common Stock (79.5%) Value Consumer Discretionary (9.5%) Energy (7.7%) AnnTaylor Stores Corporation (b) $677,025 Cimarex Energy Company (b) $1,604,682 Autoliv, Inc. Dawson Geophysical Company (b,c) Boyd Gaming Corporation Dril-Quip, Inc. (b,c) Cheesecake Factory, Inc. (b) Energy Partners, Ltd. (b,c) Childrens Place Retail FMC Technologies, Inc. (b) Stores, Inc. (b,c) Frontier Oil Corporation (c) GameStop Corporation (b,c) Global Industries, Ltd. (b) Golf Galaxy, Inc. (b) Helmerich & Payne, Inc. Guitar Center, Inc. (b) Massey Energy Company (c) Hovnanian Enterprises, Inc. (b) Oil States International, Inc. (b) Insight Enterprises, Inc. (b) Patterson-UTI Energy, Inc. Interface, Inc. (b) Peabody Energy Corporation International Speedway Pioneer Drilling Company (b,c) Corporation Pride International, Inc. (b) Joseph A. Bank Clothiers, Inc. (b,c) Range Resources Corporation Lions Gate Entertainment Superior Energy Services, Inc. (b,c) Corporation (b,c) Tesoro Petroleum Corporation M.D.C. Holdings, Inc. Todco MarineMax, Inc. (b,c) Ultra Petroleum Corporation (b) Mens Wearhouse, Inc. (b) World Fuel Services Corporation New York & Company, Inc. (b,c) Total Energy Nordstrom, Inc. Quiksilver, Inc. (b) Financials (15.4%) R.H. Donnelley Corporation (b) Affiliated Managers Group, Inc. (b,c) Red Robin Gourmet Burgers, Inc. (b,c) Alexandria Real Estate Regis Corporation Equities, Inc. SCP Pool Corporation American Capital Strategies, Ltd. (c) Shuffle Master, Inc. (b,c) Argonaut Group, Inc. (b,c) Steiner Leisure, Ltd. (b) Asset Acceptance Texas Roadhouse, Inc. (b,c) Capital Corporation (b) Tractor Supply Company (b) BioMed Realty Trust, Inc. Warnaco Group, Inc. (b) BOK Financial Corporation WCI Communities, Inc. (b,c) Cardinal Financial Corporation (b,c) West Marine, Inc. (b,c) Center Financial Corporation (c) Wolverine World Wide, Inc. CoBiz, Inc. (c) Total Consumer Colonial BancGroup, Inc. Discretionary EastGroup Properties, Inc. FelCor Lodging Trust, Inc. (b) Consumer Staples (1.5%) First Community Bancorp, Inc. (c) Caseys General Stores, Inc. First Indiana Corporation (c) Central Garden & Pet Company (b) Global Signal, Inc. Dean Foods Company (b) GMH Communities Trust Reddy Ice Holdings, Inc. Greenhill & Company, Inc. (c) Total Consumer Staples HCC Insurance Holdings, Inc. HRPT Properties Trust The accompanying notes to the Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.5%) Value Shares Common Stock (79.5%) Value Financials  continued 60,100 HealthTronics, Inc. (b) $598,596 22,100 iShares Russell 2000 Index Fund (c) $1,466,114 22,600 Henry Schein, Inc. (b) 963,212 4,200 iShares Russell Microcap 48,600 Horizon Health Corporation (b) 1,320,462 Index Fund (c) 213,654 39,600 InterMune, Inc. (b,c) 655,380 25,400 iShares S&P SmallCap 600 18,200 Intuitive Surgical, Inc. (b,c) 1,333,878 Index Fund (c) 1,468,628 8,000 Invitrogen Corporation (b) 601,840 33,600 LaSalle Hotel Properties 1,157,520 19,200 Kyphon, Inc. (b) 843,648 23,800 MB Financial, Inc. (c) 927,724 14,600 Mentor Corporation (c) 803,146 28,863 Mercantile Bank Corporation 1,235,048 23,000 MGI Pharma, Inc. (b) 536,130 48,650 Nexity Financial Corporation (b) 790,562 52,500 NeoPharm, Inc. (b,c) 651,000 82,200 Ohio Casualty Corporation 2,229,264 5,600 Neurocrine Biosciences, Inc. (b) 275,464 14,100 Philadelphia Consolidated 110,200 NovaMed, Inc. (b) 753,823 Holding Corporation (b) 1,197,090 118,900 OraSure Technologies, Inc. (b,c) 1,121,227 36,100 Pinnacle Financial Partners, Inc. (b,c) 908,998 22,800 Protein Design Labs, Inc. (b) 638,400 28,600 Piper Jaffray Companies (b) 853,996 24,700 Psychiatric Solutions, Inc. (b) 1,339,481 49,500 Platinum Underwriters 20,900 ResMed, Inc. (b,c) 1,664,685 Holdings, Ltd. 1,479,555 188,900 Savient Pharmaceuticals, Inc. (b,c) 712,153 36,300 PowerShares Zacks 23,900 Sierra Health Services, Inc. (b) 1,645,993 Micro Cap Portfolio (b) 545,589 43,500 Sybron Dental Specialties, Inc. (b) 1,808,730 30,400 RLI Corporation 1,406,304 36,500 Symbion, Inc. (b) 944,255 18,600 SL Green Realty Corporation (c) 1,268,148 48,200 United Surgical Partners 46,400 Strategic Hotel Capital, Inc. 847,264 International, Inc. (b,c) 1,885,102 44,100 Sunstone Hotel Investors, Inc. 1,075,599 32,100 Vertex Pharmaceuticals, Inc. (b,c) 717,435 24,750 Taylor Capital Group, Inc. 936,045 28,800 Wellcare Health Plans, Inc. (b,c) 1,067,040 31,300 Virginia Commerce Bancorp, Inc. (b,c) 847,604 Total Health Care 41,703 Washington Federal, Inc. 940,820 21,700 Westamerica Bancorporation 1,120,805 Industrials (14.2%) 20,800 Wintrust Financial Corporation 1,045,408 53,100 Adesa, Inc. 1,173,510 Total Financials 31,300 ARGON ST, Inc. (b,c) 918,342 97,800 Artesyn Technologies, Inc. (b,c) 909,540 Health Care (11.0%) 52,000 Baldor Electric Company 1,318,200 24,500 Amedisys, Inc. (b,c) 955,500 60,350 Beacon Roofing Supply, Inc. (b) 1,971,634 29,700 American Healthways, Inc. (b,c) 1,259,280 27,700 Consolidated Graphics, Inc. (b) 1,192,485 15,900 AMERIGROUP Corporation (b) 304,008 23,600 DRS Technologies, Inc. 1,164,896 26,800 ArthroCare Corporation (b,c) 1,077,896 24,300 G & K Services, Inc. 957,177 19,000 Centene Corporation (b) 475,570 48,550 Genesee & Wyoming, Inc. (b) 1,539,035 33,200 Community Health Systems, Inc. (b) 1,288,492 32,300 Genlyte Group, Inc. (b) 1,552,984 12,500 Covance, Inc. (b) 599,875 26,150 Graco, Inc. 896,422 34,100 Dade Behring Holdings, Inc. 1,250,106 22,300 Hub Group, Inc. (b) 818,633 56,700 Dexcom, Inc. (b,c) 658,854 31,900 Huron Consulting Group, Inc. (b,c) 855,558 21,700 Digene Corporation (b,c) 618,450 37,600 IDEX Corporation 1,599,880 43,300 Endo Pharmaceutical 66,600 Interline Brands, Inc. (b) 1,399,266 Holdings, Inc. (b) 1,154,811 28,100 Jacobs Engineering Group, Inc. (b) 1,893,940 64,400 Exelixis, Inc. (b) 493,948 35,750 Knight Transportation, Inc. (c) 870,870 39,300 First Horizon Pharmaceutical 48,400 Labor Ready, Inc. (b) 1,241,460 Corporation (b,c) 780,891 42,800 Landstar System, Inc. 1,713,284 32,800 Haemonetics Corporation (b) 1,558,984 28,200 Manitowoc Company, Inc. 1,417,050 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.5%) Value Shares Common Stock (79.5%) Value Industrials  continued 32,300 Inter-Tel, Inc. (c) $678,300 29,600 McGrath Rentcorp (c) $838,568 11,800 International Rectifier 52,400 Mercury Computer Corporation (b) 531,944 Systems, Inc. (b) 1,375,500 103,600 iVillage, Inc. (b,c) 752,136 41,000 MSC Industrial Direct 21,000 Kronos, Inc. (b) 937,440 Company, Inc. 1,359,970 32,500 Manhattan Associates, Inc. (b,c) 754,000 46,500 Oshkosh Truck Corporation 2,006,940 154,600 Micromuse, Inc. (b) 1,218,248 49,000 Pacer International, Inc. 1,291,640 12,600 MICROS Systems, Inc. (b) 551,250 14,400 Pall Corporation 396,000 31,800 Microsemi Corporation (b) 812,172 21,700 Precision Castparts Corporation 1,152,270 117,700 MPS Group, Inc. (b) 1,388,860 41,300 Roper Industries, Inc. 1,622,677 187,700 NMS Communications 60,200 SkyWest, Inc. 1,614,564 Corporation (b,c) 694,490 92,800 Standard Parking Corporation (b,c) 1,765,984 141,600 ON Semiconductor 51,600 Stewart & Stevenson Services, Inc. 1,230,660 Corporation (b) 732,072 19,500 Terex Corporation (b) 963,885 117,100 Parametric Technology 45,900 URS Corporation (b) 1,853,901 Corporation (b) 816,187 44,100 Waste Connections, Inc. (b) 1,547,028 83,800 Phoenix Technologies, Ltd. (b) 631,014 35,600 Watson Wyatt & 39,300 Photronics, Inc. (b) 762,420 Company Holdings 959,420 78,600 Plexus Corporation (b) 1,343,274 Total Industrials 77,700 Powerwave Technologies, Inc. (b,c) 1,009,323 26,400 Progress Software Corporation (b) 838,728 Information Technology (13.8%) 27,000 QLogic Corporation (b) 923,400 18,000 ADTRAN, Inc. 567,000 18,700 ScanSource, Inc. (b,c) 911,438 41,700 Anteon International 63,100 Stellent, Inc. (b,c) 540,767 Corporation (b) 1,783,092 32,000 Tech Data Corporation (b) 1,174,720 67,600 Axcelis Technologies, Inc. (b) 352,872 77,300 TIBCO Software, Inc. (b) 646,228 41,700 Benchmark Electronics, Inc. (b) 1,256,004 74,600 TNS, Inc. (b) 1,809,050 13,700 Cabot Microelectronics 77,200 Tollgrade Communications, Inc. (b) 653,112 Corporation (b,c) 402,506 32,000 Trimble Navigation, Ltd. (b) 1,078,080 25,900 CACI International, Inc. (b) 1,569,540 18,900 Varian Semiconductor 121,700 Carrier Access Corporation (b,c) 671,784 Equipment Associates, Inc. 800,793 19,200 Citrix Systems, Inc. (b) 482,688 28,700 ViaSat, Inc. (b) 736,155 65,200 CNET Networks, Inc. (b,c) 884,764 72,100 Vishay Intertechnology, Inc. (b,c) 861,595 19,800 Cymer, Inc. (b) 620,136 233,300 Vitesse Semiconductor 45,800 Cypress Semiconductor Corporation (b,c) 438,604 Corporation (b,c) 689,290 131,800 Vitria Technology, Inc. (b) 438,894 80,000 Digitas, Inc. (b) 908,800 98,600 webMethods, Inc. (b) 697,102 14,000 Diodes, Inc. (b,c) 507,640 66,800 Wind River Systems, Inc. (b) 863,724 19,900 Fairchild Semiconductor Total Information International, Inc. (b) 295,714 Technology 13,800 FileNet Corporation (b) 385,020 43,200 FLIR Systems, Inc. (b) 1,277,856 Materials (3.2%) 19,500 Global Payments, Inc. 1,515,540 28,000 Airgas, Inc. 829,640 20,300 Hyperion Solutions Corporation (b) 987,595 22,800 Albemarle Corporation 859,560 53,000 Informatica Corporation (b) 637,060 10,700 AptarGroup, Inc. 532,967 52,600 Ingram Micro, Inc. (b) 975,204 4,800 Cytec Industries, Inc. 208,224 48,700 Integrated Device Technology, Inc. (b) 523,038 38,150 Florida Rock Industries, Inc. 2,445,034 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 17 Small Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (79.5%) Value Shares Common Stock (79.5%) Value Materials  continued Utilities (2.5%) 21,100 FMC Corporation (b) $1,207,342 28,800 AGL Resources, Inc. $1,068,768 26,900 Lubrizol Corporation 1,165,577 19,900 Alliant Energy Corporation 579,687 16,900 NOVA Chemicals Corporation 621,920 33,500 Aqua America, Inc. (c) 1,273,670 59,700 RPM International, Inc. 1,098,480 52,200 Energen Corporation 2,258,172 11,900 Silgan Holdings, Inc. 395,794 19,400 OGE Energy Corporation 545,140 26,000 Steel Dynamics, Inc. (c) 882,960 42,600 Piedmont Natural Gas Total Materials Company, Inc. (c) 1,072,242 19,400 PNM Resources, Inc. 556,198 Telecommunications Services (0.7%) 24,100 Westar Energy, Inc. 581,533 41,200 Arbinet Holdings, Inc. (b,c) 296,640 Total Utilities 27,100 FairPoint Communications, Inc. (c) 396,473 30,850 Iowa Telecommunications Total Common Stock Services, Inc. (c) 518,897 (cost $210,668,003) 65,150 Valor Communications Group, Inc. (c) 887,994 Total Telecommunications Services Interest Maturity Shares Collateral Held for Securities Loaned (16.6%) Rate (d) Date Value 53,013,822 Thrivent Financial Securities Lending Trust 3.770% N/A $53,013,822 Total Collateral Held for Securities Loaned (cost $53,013,822) Shares or Principal Interest Maturity Amount Short-Term Investments (3.9%) Rate (d) Date Value $2,415,000 Air Products & Chemicals, Inc. 3.870% 10/3/2005 $2,414,481 9,952,081 Thrivent Money Market Portfolio 3.360 N/A 9,952,081 Total Short-Term Investments (at amortized cost) Total Investments (cost $276,048,387) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $48,523,947 and $(4,255,819), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Consumer Discretionary (12.7%) Haggar Corporation $142,150 4Kids Entertainment, Inc. (b,c) $206,941 Hancock Fabrics, Inc. (c) Aaron Rents, Inc. Haverty Furniture Companies, Inc. Action Performance Hibbett Sporting Goods, Inc. (b) Companies, Inc. (c) Hot Topic, Inc. (b) ADVO, Inc. IHOP Corporation (c) Applica, Inc. (b,c) Insight Enterprises, Inc. (b) Arbitron, Inc. Interface, Inc. (b) Arctic Cat, Inc. (c) J. Jill Group, Inc. (b) Argosy Gaming Company (b) Jack in the Box, Inc. (b) Ashworth, Inc. (b,c) JAKKS Pacific, Inc. (b,c) Audiovox Corporation (b) Jo-Ann Stores, Inc. (b) Aztar Corporation (b) K-Swiss, Inc. Bally Total Fitness K2, Inc. (b) Holding Corporation (b,c) Kellwood Company (c) Bassett Furniture Industries, Inc. La-Z-Boy, Inc. (c) Brown Shoe Company, Inc. Landrys Restaurants, Inc. (c) Building Materials Libbey, Inc. Holding Corporation Linens n Things, Inc. (b) Burlington Coat Factory Lone Star Steakhouse & Warehouse Corporation Saloon, Inc. Cato Corporation M.D.C. Holdings, Inc. CEC Entertainment, Inc. (b) M/I Homes, Inc. (c) Champion Enterprises, Inc. (b,c) Marcus Corporation Childrens Place Retail Meade Instruments Corporation (b,c) Stores, Inc. (b) Mens Wearhouse, Inc. (b) Christopher & Banks Meritage Homes Corporation Corporation (c) Midas, Inc. (b) Coachmen Industries, Inc. Monaco Coach Corporation (c) Cost Plus, Inc. (b) Movie Gallery, Inc. (c) CPI Corporation Multimedia Games, Inc. (b,c) Department 56, Inc. (b,c) National Presto Industries, Inc. Dress Barn, Inc. (b,c) Nautilus Group, Inc. (c) Electronics Boutique NVR, Inc. (b) Holdings Corporation (b,c) OCharleys, Inc. (b) Ethan Allen Interiors, Inc. (c) Oxford Industries, Inc. (c) Fedders Corporation (c) P.F. Changs China Bistro, Inc. (b,c) Finish Line, Inc. Panera Bread Company (b,c) Fleetwood Enterprises, Inc. (b,c) Papa Johns International, Inc. (b,c) Fossil, Inc. (b,c) Pep Boys - Manny, Moe & Jack (c) Freds, Inc. (c) Phillips-Van Heusen Corporation GameStop Corporation (b) Pinnacle Entertainment, Inc. (b) Genesco, Inc. (b,c) Polaris Industries, Inc. (c) Goodys Family Clothing, Inc. (c) Pre-Paid Legal Services, Inc. (c) Group 1 Automotive, Inc. (b) Quiksilver, Inc. (b) Guitar Center, Inc. (b) RARE Hospitality Gymboree Corporation (b) International, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Consumer Discretionary  continued 24,200 Longs Drug Stores Corporation (c) $1,037,938 13,000 Red Robin Gourmet 11,800 Nash Finch Company (c) 497,842 Burgers, Inc. (b,c) $595,920 10,900 Natures Sunshine Products, Inc. (c) 253,316 10,800 Russ Berrie and Company, Inc. (c) 152,496 50,500 NBTY, Inc. (b) 1,186,750 30,100 Russell Corporation 422,604 12,700 Peets Coffee & Tea, Inc. (b,c) 388,874 38,100 Ryans Restaurant Group, Inc. (b) 444,627 34,100 Performance Food 47,812 SCP Pool Corporation 1,670,073 Group Company (b,c) 1,076,196 32,600 Select Comfort Corporation (b,c) 651,348 26,900 Ralcorp Holdings, Inc. (c) 1,127,648 27,400 ShopKo Stores, Inc. (b) 699,248 13,200 Sanderson Farms, Inc 490,512 31,525 Shuffle Master, Inc. (b,c) 833,206 33,600 Spectrum Brands, Inc. (b) 791,280 6,300 Skyline Corporation 256,032 28,000 TreeHouse Foods, Inc (b) 752,640 26,900 Sonic Automotive, Inc. 597,718 37,200 United Natural Foods, Inc. (b) 1,315,392 54,268 Sonic Corporation (b) 1,484,230 9,200 USANA Health Sciences, Inc. (b,c) 438,840 24,800 Stage Stores, Inc. 666,376 15,170 WD-40 Company (c) 402,157 11,600 Standard Motor Products, Inc. (c) 94,076 Total Consumer Staples 61,600 Standard Pacific Corporation 2,557,016 25,317 Steak n Shake Company (b) 459,504 Energy (7.6%) 24,300 Stein Mart, Inc. 493,290 12,200 Atwood Oceanics, Inc. (b,c) 1,027,362 33,000 Stride Rite Corporation 423,060 44,300 Cabot Oil & Gas Corporation 2,237,593 19,600 Sturm, Ruger & Company, Inc. (c) 180,320 35,100 Cal Dive International, Inc. (b) 2,225,691 20,800 Superior Industries 18,000 Carbo Ceramics, Inc. 1,187,820 International, Inc. (c) 447,616 74,400 Cimarex Energy Company (b) 3,372,552 20,300 TBC Corporation (b) 700,147 6,800 Dril-Quip, Inc. (b) 326,400 10,000 Thomas Nelson, Inc. 187,500 50,800 Frontier Oil Corporation (c) 2,252,980 29,900 Too, Inc. (b) 820,157 17,700 Hydril Company (b) 1,214,928 30,100 Tractor Supply Company (b) 1,374,065 63,700 Input/Output, Inc. (b,c) 508,326 49,200 Triarc Companies, Inc. (c) 751,284 27,200 Lone Star Technologies, Inc. (b) 1,512,048 8,900 Vertrue, Inc. (b,c) 323,515 69,700 Massey Energy Company (c) 3,559,579 29,800 Winnebago Industries, Inc. (c) 863,306 38,900 Maverick Tube Corporation (b) 1,167,000 20,600 WMS Industries, Inc. (b,c) 579,478 23,900 Oceaneering International, Inc. (b) 1,276,499 52,200 Wolverine World Wide, Inc. 1,098,810 21,200 Offshore Logistics, Inc. (b) 784,400 46,400 Zale Corporation (b) 1,261,152 16,800 Penn Virginia Corporation 969,528 Total Consumer 15,000 Petroleum Development Discretionary Corporation (b) 575,100 21,400 Remington Oil and Consumer Staples (2.7%) Gas Corporation (b) 888,100 78,500 Alliance One International, Inc. (c) 277,890 18,650 SEACOR Holdings, Inc. (b,c) 1,353,617 16,700 American Italian Pasta Company (c) 178,022 74,300 Southwestern Energy Company (b) 5,453,623 45,500 Caseys General Stores, Inc. 1,055,600 24,400 Spinnaker Exploration Company (b) 1,578,436 67,800 Corn Products International, Inc. 1,367,526 51,100 St. Mary Land & Exploration 32,800 Delta & Pine Land Company 866,248 Company 1,870,260 47,250 Flowers Foods, Inc. 1,288,980 24,400 Stone Energy Corporation (b) 1,489,376 15,300 Great Atlantic & Pacific Tea 25,900 Swift Energy Company (b) 1,184,925 Company, Inc. (b,c) 433,908 30,825 TETRA Technologies, Inc. (b) 962,356 27,700 Hain Celestial Group, Inc. (b,c) 537,380 41,500 Unit Corporation (b) 2,294,120 6,200 J & J Snack Foods Corporation 358,360 30,700 Veritas DGC, Inc. (b) 1,124,234 27,200 Lance, Inc. 474,912 49,800 Vintage Petroleum, Inc. 2,273,868 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Energy  continued 16,100 Irwin Financial Corporation (c) $328,279 25,600 W-H Energy Services, Inc. (b) $829,952 26,400 Kilroy Realty Corporation 1,479,192 23,900 World Fuel Services Corporation 775,555 16,500 LandAmerica Financial Total Energy Group, Inc. (c) 1,066,725 47,000 Lexington Corporate Financials (11.6%) Properties Trust (c) 1,106,850 28,600 Acadia Realty Trust 514,514 25,100 MAF Bancorp, Inc. 1,029,100 64,100 Amegy Bancorp, Inc. 1,450,583 17,900 Nara Bancorp, Inc. (c) 267,605 17,100 Anchor BanCorp Wisconsin, Inc. (c) 504,108 51,050 New Century Financial 40,800 BankAtlantic Bancorp, Inc. 693,192 Corporation (c) 1,851,584 24,200 BankUnited Financial Corporation 553,454 12,800 Parkway Properties, Inc. (c) 600,576 25,600 Boston Private Financial 16,800 Philadelphia Consolidated Holdings, Inc. (c) 679,424 Holding Corporation (b) 1,426,320 55,900 Brookline Bancorp, Inc. (c) 884,338 18,100 Piper Jaffray Companies (b,c) 540,466 37,400 Capital Automotive REIT 1,447,754 19,500 Presidential Life Corporation (c) 351,000 26,500 Cash America International, Inc. 549,875 15,800 PrivateBancorp, Inc. (c) 541,624 27,600 Central Pacific Financial 28,100 ProAssurance Corporation (b) 1,311,427 Corporation 970,968 17,700 Prosperity Bancshares, Inc. 535,425 42,218 Chittenden Corporation 1,119,199 29,864 Provident Bankshares Corporation 1,038,670 40,400 Colonial Properties Trust 1,796,992 62,672 Republic Bancorp, Inc. 886,182 34,600 Commercial Federal Corporation 1,181,244 19,000 Rewards Network, Inc. (b,c) 129,770 48,900 Commercial Net Lease Realty, Inc. 978,000 19,500 RLI Corporation 902,070 27,500 Community Bank System, Inc. (c) 621,500 9,100 SCPIE Holdings, Inc. (b,c) 130,130 25,777 Delphi Financial Group, Inc. 1,206,364 25,900 Selective Insurance Group, Inc. 1,266,510 25,275 Dime Community Bancshares 372,048 42,400 Shurgard Storage Centers, Inc. (c) 2,368,888 18,865 Downey Financial Corporation 1,148,878 67,600 South Financial Group, Inc. (c) 1,814,384 50,600 East West Bancorp, Inc. 1,722,424 15,100 Sovran Self Storage, Inc. (c) 739,145 20,000 EastGroup Properties, Inc. 875,000 41,200 Sterling Bancshares, Inc. 606,052 23,500 Entertainment Properties Trust 1,048,805 31,515 Sterling Financial Corporation 710,663 21,000 Essex Property Trust, Inc. 1,890,000 16,500 Stewart Information 15,900 Financial Federal Corporation (c) 632,820 Services Corporation 844,800 73,200 First BanCorp 1,238,544 42,400 Susquehanna Bancshares, Inc. 1,019,296 41,212 First Midwest Bancorp, Inc. 1,534,735 14,251 SWS Group, Inc. 233,716 20,900 First Republic Bank 736,307 68,082 TrustCo Bank Corporation NY (c) 853,067 15,100 FirstFed Financial Corporation (b) 812,531 83,200 UCBH Holdings, Inc. (c) 1,524,224 31,700 Flagstar Bancorp, Inc. (c) 510,370 31,700 UICI 1,141,200 59,400 Fremont General Corporation (c) 1,296,702 40,400 Umpqua Holdings Corporation (c) 982,528 32,900 Glenborough Realty Trust, Inc. 631,680 33,900 United Bankshares, Inc. (c) 1,184,805 35,100 Gold Banc Corporation, Inc. 522,990 14,900 United Fire & Casual Company 672,288 32,300 Hilb, Rogal and Hobbs Company (c) 1,205,436 57,400 Whitney Holding Corporation 1,552,096 40,389 Hudson United Bancorp (c) 1,709,666 21,500 Wintrust Financial Corporation 1,080,590 18,800 Infinity Property & 16,912 World Acceptance Corporation (b) 429,734 Casualty Corporation 659,692 20,800 Zenith National Insurance 38,100 Investment Technology Corporation (c) 1,303,952 Group, Inc. (b) 1,127,760 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Health Care (10.5%) LCA-Vision, Inc. $688,576 Advanced Neuromodulation Medicis Pharmaceutical Systems, Inc. (b,c) $868,518 Corporation (c) Alpharma, Inc. Mentor Corporation (c) Amedisys, Inc. (b,c) Merit Medical Systems, Inc. (b,c) American Healthways, Inc. (b,c) MGI Pharma, Inc. (b,c) American Medical Systems NDCHealth Corporation Holdings, Inc. (b) Noven Pharmaceuticals, Inc. (b,c) AMERIGROUP Corporation (b) Odyssey Healthcare, Inc. (b,c) AmSurg Corporation (b,c) Osteotech, Inc. (b,c) Analogic Corporation Owens & Minor, Inc. ArQule, Inc. (b) PAREXEL International ArthroCare Corporation (b,c) Corporation (b,c) BioLase Technology, Inc. (c) Pediatrix Medical Group, Inc. (b) Biosite, Inc. (b,c) Pharmaceutical Product Bradley Pharmaceuticals, Inc. (b,c) Development, Inc. (b) Cambrex Corporation PolyMedica Corporation Centene Corporation (c) Possis Medical, Inc. (b,c) Cerner Corporation (b,c) Priority Healthcare Corporation (b,c) Chemed Corporation Regeneron Pharmaceuticals, Inc. (b,c) CONMED Corporation (b) RehabCare Group, Inc. (b) Connetics Corporation (b,c) ResMed, Inc. (b,c) Cooper Companies, Inc. Respironics, Inc. (b) Cross Country Healthcare, Inc. (b) Savient Pharmaceuticals, Inc. (b) CryoLife, Inc. (b,c) SFBC International, Inc. (b,c) Cyberonics, Inc. (b,c) Sierra Health Services, Inc. (b) Datascope Corporation Sunrise Senior Living, Inc. (b,c) Dendrite International, Inc. (b) SurModics, Inc. (b,c) Diagnostic Products Corporation Sybron Dental Specialties, Inc. (b) Dionex Corporation (b) Theragenics Corporation (b) DJ Orthopedics, Inc. (b) United Surgical Partners Enzo Biochem, Inc. (b,c) International, Inc. (b) Gentiva Health Services, Inc. (b) Viasys Healthcare, Inc. (b) Greatbatch Technologies, Inc. (b,c) Vital Signs, Inc. Haemonetics Corporation (b) Total Health Care Hologic, Inc. (b) Hooper Holmes, Inc. Industrials (14.3%) ICU Medical, Inc. (b,c) A.O. Smith Corporation IDEXX Laboratories, Inc. (b) A.S.V., Inc. (b,c) Immucor, Inc. AAR Corporation (b) Integra LifeSciences ABM Industries, Inc. Holdings Corporation (b,c) Acuity Brands, Inc. Intermagnetics General Administaff, Inc. (c) Corporation (b) Albany International Corporation Invacare Corporation Angelica Corporation Kensey Nash Corporation (b,c) Apogee Enterprises, Inc. (c) LabOne, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Industrials  continued Kaman Corporation (c) $425,360 Applied Industrial Kansas City Southern, Inc. (b,c) Technologies, Inc. $814,476 Kaydon Corporation Applied Signal Technology, Inc. (c) Kirby Corporation (b) Arkansas Best Corporation Knight Transportation, Inc. (c) Armor Holdings, Inc. (b,c) Labor Ready, Inc. (b,c) Artesyn Technologies, Inc. (b,c) Landstar System, Inc. Astec Industries, Inc. (b) Lawson Products, Inc. Baldor Electric Company Lennox International, Inc. (c) Barnes Group, Inc. (c) Lindsay Manufacturing Company (c) Bowne & Company, Inc. (c) Lydall, Inc. (b) Brady Corporation MagneTek, Inc. (b) Briggs & Stratton Corporation Manitowoc Company, Inc. C&D Technologies, Inc. Mercury Computer Systems, Inc. (b) CDI Corporation Mesa Air Group, Inc. (b,c) Central Parking Corporation (c) Milacron, Inc. (b,c) Ceradyne, Inc. (b,c) Mobile Mini, Inc. (b,c) CLARCOR, Inc. Moog, Inc. (b) Coinstar, Inc. (b,c) Mueller Industries, Inc. Consolidated Graphics, Inc. (b) NCI Building Systems, Inc. (b,c) Cubic Corporation (c) NCO Group, Inc. (b) Curtiss-Wright Corporation Old Dominion Freight Line (b) DRS Technologies, Inc. On Assignment, Inc. (b) EDO Corporation Oshkosh Truck Corporation EGL, Inc. (b,c) PRG-Schultz International, Inc. (b,c) ElkCorp Regal-Beloit Corporation (c) EMCOR Group, Inc. (b) Robbins & Myers, Inc. (c) Engineered Support Systems, Inc. Roper Industries, Inc. EnPro Industries, Inc. (b) School Specialty, Inc. (b) Esterline Technologies Shaw Group, Inc. (b,c) Corporation (b) Simpson Manufacturing Forward Air Corporation (c) Company, Inc. (c) Frontier Airlines, Inc. (b,c) SkyWest, Inc. (c) G & K Services, Inc. SOURCECORP, Inc. (b) Gardner Denver, Inc. (b) Spherion Corporation (b) GenCorp, Inc. (b,c) Standard Register Company Griffon Corporation (b,c) Standex International Corporation Healthcare Services Group, Inc (c) Stewart & Stevenson Services, Inc. Heartland Express, Inc. Teledyne Technologies, Inc. (b) Heidrick & Struggles Tetra Tech, Inc. (b) International, Inc. (b) 3 Timco Aviation Services, Inc. (b) 0 Hughes Supply, Inc. Toro Company IDEX Corporation Tredegar Corporation Imagistics International, Inc. (b) Triumph Group, Inc. (b) Insituform Technologies, Inc. (b) United Stationers, Inc. (b) JLG Industries, Inc. (c) Universal Forest Products, Inc. John H. Harland Company URS Corporation (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Industrials  continued Comtech Telecommunications Valmont Industries, Inc. $437,464 Corporation (b) $725,725 Viad Corporation CTS Corporation (c) Vicor Corporation (c) Cymer, Inc. (b) Volt Information Sciences, Inc. (b) Daktronics, Inc. (c) Wabash National Corporation (c) Digi International, Inc. (b) Waste Connections, Inc. (b) Digital Insight Corporation (b) Watsco, Inc. (c) Ditech Communications Watson Wyatt & Corporation (b,c) Company Holdings DSP Group, Inc. (b) Watts Water Technologies, Inc. (c) eFunds Corporation (b) Wolverine Tube, Inc. (b) Electro Scientific Industries, Inc. (b) Woodward Governor Company EPIQ Systems, Inc. (b,c) Total Industrials ESS Technology, Inc. (b) Exar Corporation (b,c) Information Technology (11.9%) FactSet Research Systems, Inc. Actel Corporation (b) FEI Company (b,c) Adaptec, Inc. (b) FileNet Corporation (b) Advanced Energy Industries, Inc. (b,c) FLIR Systems, Inc. (b) Aeroflex, Inc. (b) Gerber Scientific, Inc. (b) Agilysys, Inc. Global Imaging Systems, Inc. (b,c) Altiris, Inc. (b,c) Global Payments, Inc. Anixter International, Inc. (b) Harmonic, Inc. (b,c) ANSYS, Inc. Helix Technology Corporation ATMI, Inc. (b,c) Hutchinson Technology, Inc. (b,c) Avid Technology, Inc. (b) Hyperion Solutions Corporation (b) Axcelis Technologies, Inc. (b) Inter-Tel, Inc. (c) BEI Technologies, Inc. Internet Security Systems, Inc. (b) Bel Fuse, Inc. (c) Intrado, Inc. (b,c) Belden CDT, Inc. (c) iPayment Holdings, Inc. (b) Bell Microproducts, Inc. (b,c) Itron, Inc. (b) Benchmark Electronics, Inc. (b) J2 Global Communication, Inc. (b) Black Box Corporation JDA Software Group, Inc. (b) Brooks Automation, Inc. (b) Keithley Instruments, Inc. Brooktrout, Inc. (b) Kopin Corporation (b) C-COR, Inc. (b,c) Kronos, Inc. (b) CACI International, Inc. (b) Kulicke and Soffa Industries, Inc. (b,c) Captaris, Inc. (b) Littelfuse, Inc. (b) Carreker Corporation (b,c) Manhattan Associates, Inc. (b) Catapult Communications ManTech International Corporation (b,c) Corporation (b,c) Checkpoint Systems, Inc. (b) MapInfo Corporation (b) CIBER, Inc. (b,c) MAXIMUS, Inc. (c) Cognex Corporation Methode Electronics, Inc. Coherent, Inc. (b) MICROS Systems, Inc. (b) Cohu, Inc. Microsemi Corporation (b) MIVA, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Information Technology  continued Veeco Instruments, Inc. (b,c) $388,168 MRO Software, Inc. (b,c) $330,064 Verity, Inc. (b) MTS Systems Corporation ViaSat, Inc. (b,c) Napster, Inc. (b,c) WebEx Communications, Inc. (b,c) NETGEAR, Inc. (b,c) Websense, Inc. (b) Network Equipment X-Rite, Inc. Technologies, Inc. (b) Zilog, Inc. (b,d) 1 NYFIX, Inc. (b,c) Zix Corporation (b,c) Park Electrochemical Corporation Total Information Paxar Corporation (b) Technology PC TEL, Inc. (b) Pegasus Solutions, Inc. (b,c) Materials (4.4%) Pericom Semiconductor A. Schulman, Inc. Corporation (b) A.M. Castle & Company (b) Phoenix Technologies, Ltd. (b) Aleris International, Inc. (b) Photon Dynamics, Inc (b,c) AMCOL International Corporation Photronics, Inc. (b,c) AptarGroup, Inc. Planar Systems, Inc. (b,c) Arch Chemicals, Inc. Power Integrations, Inc. (b,c) Brush Engineered Materials, Inc. (b) Progress Software Corporation (b) Buckeye Technologies, Inc. (b) Radiant Systems, Inc. (b) Caraustar Industries, Inc. (b,c) RadiSys Corporation (b,c) Carpenter Technology Corporation Rogers Corporation (b,c) Century Aluminum Company (b) Rudolph Technologies, Inc. (b,c) Chaparral Steel Company (b) SBS Technologies, Inc. (b) Chesapeake Corporation ScanSource, Inc. (b,c) Cleveland-Cliffs, Inc. (c) SERENA Software, Inc. (b,c) Commercial Metals Company Skyworks Solutions, Inc. (b) Deltic Timber Corporation Sonic Solutions, Inc. (b,c) Florida Rock Industries, Inc. SPSS, Inc. (b) Georgia Gulf Corporation SS&C Technologies, Inc. H.B. Fuller Company Standard Microsystems Headwaters, Inc. (b,c) Corporation (b) MacDermid, Inc. StarTek, Inc. (c) Material Sciences Corporation (b) Supertex, Inc. (b) Myers Industries, Inc. (c) Symmetricom, Inc. (b,c) Neenah Paper, Inc. (c) Synaptics, Inc. (b,c) OM Group, Inc. (b) Take-Two Interactive OMNOVA Solutions, Inc. (b) Software, Inc. (b,c) Penford Corporation TALX Corporation PolyOne Corporation (b) Technitrol, Inc. Pope & Talbot, Inc. THQ, Inc. (b,c) Quaker Chemical Corporation Tollgrade Communications, Inc. (b) Quanex Corporation Trimble Navigation, Ltd. (b) Reliance Steel & Ultratech, Inc. (b,c) Aluminum Company (c) Varian Semiconductor Rock-Tenn Company Equipment Associates, Inc. RTI International Metals, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Materials  continued 11,200 Central Vermont Public 22,800 Ryerson Tull, Inc. (c) $485,640 Service Corporation (c) $196,000 13,800 Schweitzer-Mauduit 12,300 CH Energy Group, Inc. (c) 584,004 International, Inc. 308,016 45,300 Cleco Corporation 1,068,174 10,100 Steel Technologies, Inc. (c) 261,893 43,500 El Paso Electric Company (b) 906,975 20,600 Texas Industries, Inc. 1,120,640 66,400 Energen Corporation 2,872,464 46,800 Wausau-Mosinee Paper Corporation 585,468 4,900 Green Mountain Power 15,600 Wellman, Inc. (c) 98,748 Corporation 161,357 Total Materials 26,935,538 19,200 Laclede Group, Inc. 623,808 25,100 New Jersey Resources Corporation 1,154,098 Telecommunications Services (0.2%) 25,100 Northwest Natural Gas Company (c) 934,222 19,800 Commonwealth Telephone 69,500 Piedmont Natural Gas Enterprises, Inc. 746,460 Company, Inc. (c) 1,749,315 42,400 General Communication, Inc. (b) 419,760 88,832 Southern Union Company 2,289,207 Total Telecommunications 34,800 Southwest Gas Corporation 953,172 Services 1,166,220 94,700 UGI Corporation 2,665,805 11,800 UIL Holdings Corporation 617,258 Utilities (3.8%) 31,500 UniSource Energy Corporation (c) 1,047,060 27,233 ALLETE, Inc. 1,247,544 Total Utilities 15,250 American States Water Company (c,e) 510,265 72,900 Atmos Energy Corporation 2,059,425 Total Common Stock 44,100 Avista Corporation 855,540 (cost $342,732,125) 10,500 Cascade Natural Gas Corporation (c) 228,585 Interest Maturity Shares Collateral Held for Securities Loaned (19.4%) Rate (f) Date Value 118,336,238 Thrivent Financial Securities Lending Trust 3.770% N/A $118,336,238 Total Collateral Held for Securities Loaned (cost $118,336,238) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 26 Small Cap Index Portfolio Schedule of Investments as of September 30 , 2005 (unaudited) (a) Interest Maturity Shares Short-Term Investments (0.9%) Rate (f) Date Value Thrivent Money Market Portfolio (e) 3.360% N/A $5,393,689 Total Short-Term Investments (at amortized cost) Total Investments (cost $466,462,052) $608,551,331 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) Security is fair valued. (e) At September 30, 2005, $216,000 in cash was pledged as the initial margin deposit for open financial futures contracts. In addition, 15,250 shares in American States Water Company common stock valued at $510,265 and $5,393,689 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Loss Russell 2000 Futures 17 December 2005 Long $5,712,850 $5,728,127 $15,277 (f) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $181,807,957 and $(39,718,678), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (82.8%) Value Shares Common Stock (82.8%) Value Consumer Discretionary (15.7%) 34,800 OReilly Automotive, Inc. (b) $980,664 29,900 Abercrombie & Fitch Company $1,490,515 111,100 Office Depot, Inc. (b) 3,299,670 44,550 Advance Auto Parts, Inc. (b) 1,723,194 28,000 P.F. Changs China Bistro, Inc. (b,c) 1,255,240 24,500 Amazon.com, Inc. (b) 1,109,850 18,200 Panera Bread Company (b) 931,476 43,200 American Eagle Outfitters, Inc. 1,016,496 44,800 Penn National Gaming, Inc. (b) 1,393,728 13,575 Apollo Group, Inc. (b) 901,244 46,200 PETCO Animal Supplies, Inc. (b,c) 977,592 40,500 Applebees International, Inc. 837,945 84,600 PETsMART, Inc. 1,842,588 27,000 Autoliv, Inc. 1,174,500 34,600 Polo Ralph Lauren Corporation 1,740,380 61,400 Bed Bath & Beyond, Inc. (b) 2,467,052 31,800 Pulte Homes, Inc. 1,364,856 21,400 Black & Decker Corporation 1,756,726 35,000 Ross Stores, Inc. 829,500 26,000 Brunswick Corporation 980,980 56,400 Royal Caribbean Cruises, Ltd. (c) 2,436,480 40,300 Career Education Corporation (b) 1,433,068 53,700 Scientific Games Corporation (b,c) 1,664,700 96,250 Cheesecake Factory, Inc. (b,c) 3,006,850 30,200 SCP Pool Corporation 1,054,886 112,400 Chicos FAS, Inc. (b) 4,136,320 16,200 Sears Holdings Corporation (b) 2,015,604 166,500 Coach, Inc. (b) 5,221,440 114,700 Staples, Inc. 2,445,404 57,400 Coldwater Creek, Inc. (b,c) 1,447,628 18,200 Starbucks Corporation (b) 911,820 27,133 D.R. Horton, Inc. 982,757 54,300 Starwood Hotels & Resorts 31,000 Darden Restaurants, Inc. 941,470 Worldwide, Inc. 3,104,331 26,300 Dicks Sporting Goods, Inc. (b,c) 791,893 57,600 Station Casinos, Inc. 3,822,336 56,000 Dollar General Corporation (c) 1,027,040 10,700 Strayer Education, Inc. 1,011,364 29,800 Education Management 65,000 Tiffany & Company 2,585,050 Corporation (b) 960,752 22,000 Toll Brothers, Inc. (b) 982,740 34,300 Fortune Brands, Inc. 2,789,619 22,500 Tractor Supply Company (b,c) 1,027,125 38,600 GameStop Corporation (b,c) 1,214,742 54,600 Tupperware Corporation 1,243,788 56,200 Gaylord Entertainment 61,320 Univision Communications, Inc. (b) 1,626,820 Company (b) 2,677,930 124,400 Urban Outfitters, Inc. (b,c) 3,657,360 70,300 Gentex Corporation (c) 1,223,220 26,800 Volcom, Inc. (b,c) 750,668 91,000 Getty Images, Inc. (b,c) 7,829,641 22,100 Weight Watchers 45,700 GTECH Holdings Corporation 1,465,142 International, Inc. (b,c) 1,139,918 29,100 Harman International 83,400 Williams-Sonoma, Inc. (b) 3,198,390 Industries, Inc. 2,976,057 27,700 WMS Industries, Inc. (b,c) 779,201 27,400 Harrahs Entertainment, Inc. 1,786,206 18,600 Wynn Resorts, Ltd. (b,c) 839,790 177,000 Hilton Hotels Corporation 3,950,640 134,000 XM Satellite Radio 43,500 International Game Technology 1,174,500 Holdings, Inc. (b,c) 4,811,940 20,000 ITT Educational Services, Inc. (b) 987,000 21,700 Yum! Brands, Inc. 1,050,497 38,400 Jarden Corporation (b,c) 1,577,088 Total Consumer 15,100 Kohls Corporation (b) 757,718 Discretionary 137,779,131 46,900 Lamar Advertising Company (b) 2,127,384 26,800 Laureate Education, Inc. (b) 1,312,396 Consumer Staples (1.2%) 26,500 Lennar Corporation 1,583,640 72,400 Church & Dwight Company, Inc. (c) 2,674,456 27,000 Marriott International, Inc. 1,701,000 44,500 Constellation Brands, Inc. (b) 1,157,000 55,200 Marvel Entertainment, Inc. (b,c) 986,424 29,600 Dean Foods Company (b) 1,150,256 80,100 MGM MIRAGE (b) 3,505,977 28,100 Estee Lauder Companies, Inc. 978,723 61,400 Michaels Stores, Inc. 2,029,884 36,850 Whole Foods Market, Inc. 4,954,482 9,700 Mohawk Industries, Inc. (b) 778,425 Total Consumer Staples 10,914,917 92,100 Nordstrom, Inc. 3,160,872 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (82.8%) Value Shares Common Stock (82.8%) Value Energy (7.7%) Investors Financial Bill Barrett Corporation (b,c) $1,708,448 Services Corporation (c) $1,901,620 BJ Services Company Legg Mason, Inc. Chesapeake Energy Corporation (c) MB Financial, Inc. (c) Cimarex Energy Company (b) Moodys Corporation CONSOL Energy, Inc. North Fork Bancorporation, Inc. ENSCO International, Inc. Sovereign Bancorp, Inc. EOG Resources, Inc. St. Joe Company GlobalSantaFe Corporation T. Rowe Price Group, Inc. Grant Prideco, Inc. (b) UCBH Holdings, Inc. (c) Massey Energy Company (c) Willis Group Holdings, Ltd. (c) Murphy Oil Corporation Zions Bancorporation Nabors Industries, Ltd. (b) Total Financials National Oilwell Varco, Inc. (b) Newfield Exploration Company (b) Health Care (18.5%) Noble Corporation Aetna, Inc. Noble Energy, Inc. Affymetrix, Inc. (b,c) Patterson-UTI Energy, Inc. Allergan, Inc. Peabody Energy Corporation American Healthways, Inc. (b,c) Rowan Companies, Inc. Amylin Pharmaceuticals, Inc. (b,c) Smith International, Inc. Barr Pharmaceuticals, Inc. (b) Transocean, Inc. (b) Beckman Coulter, Inc. Ultra Petroleum Corporation (b,c) Biomet, Inc. Weatherford International, Ltd. (b) Biosite, Inc. (b,c) Williams Companies, Inc. Biovail Corporation (b,c) XTO Energy, Inc. C.R. Bard, Inc. Total Energy Caliper Life Sciences, Inc. (b,c) Caremark Rx, Inc. (b) Financials (6.0%) Celgene Corporation (b,c) A.G. Edwards, Inc. Cerner Corporation (b,c) Affiliated Managers Charles River Laboratories Group, Inc. (b,c) International, Inc. (b) Ameritrade Holding Community Health Systems, Inc. (b) Corporation (b,c) Cooper Companies, Inc. Apollo Investment Corporation (c) Covance, Inc. (b) Bear Stearns Companies, Inc. Coventry Health Care, Inc. (b) Calamos Asset Management, Inc. Cytyc Corporation (b) CB Richard Ellis Group, Inc. (b) Dade Behring Holdings, Inc. Charles Schwab Corporation DaVita, Inc. (b) Chicago Mercantile Exchange Digene Corporation (b,c) CIT Group, Inc. Endo Pharmaceutical City National Corporation Holdings, Inc. (b) Commerce Bancorp, Inc. (c) Express Scripts, Inc. (b) E*TRADE Financial Corporation (b) Fisher Scientific Eaton Vance Corporation International, Inc. (b) Everest Re Group, Ltd. Forest Laboratories, Inc. (b) Gen-Probe, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 29 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (82.8%) Value Shares Common Stock (82.8%) Value Health Care  continued 41,400 VCA Antech, Inc. (b) $1,056,528 61,400 Genzyme Corporation (b) $4,398,696 46,300 Waters Corporation (b) 1,926,080 105,800 Gilead Sciences, Inc. (b) 5,158,808 36,400 Wellcare Health Plans, Inc. (b,c) 1,348,620 45,675 Health Management 11,700 WellChoice, Inc. (b) 888,030 Associates, Inc. 1,071,992 21,504 WellPoint, Inc. (b) 1,630,433 61,100 Health Net, Inc. (b) 2,891,252 Total Health Care 28,800 Henry Schein, Inc. (b) 1,227,456 56,300 Hospira, Inc. (b) 2,306,611 Industrials (10.4%) 74,600 ICOS Corporation (b,c) 2,060,452 32,100 Adesa, Inc. 709,410 13,300 INAMED Corporation (b,c) 1,006,544 15,050 Alliant Techsystems, Inc. (b,c) 1,123,482 37,100 Intuitive Surgical, Inc. (b) 2,719,059 35,900 American Standard 29,800 Invitrogen Corporation (b) 2,241,854 Companies, Inc. 1,671,145 56,575 IVAX Corporation (b) 1,491,317 100,500 ARAMARK Corporation 2,684,355 50,400 Kinetic Concepts, Inc. (b) 2,862,720 47,200 C.H. Robinson Worldwide, Inc. 3,026,464 18,600 Kyphon, Inc. (b,c) 817,284 54,800 ChoicePoint, Inc. (b) 2,365,716 14,900 Laboratory Corporation of 20,400 Cintas Corporation 837,420 America Holdings (b) 725,779 14,600 CNF, Inc. 766,500 22,800 Lincare Holdings, Inc. (b) 935,940 84,100 Corporate Executive 26,400 Manor Care, Inc. 1,014,024 Board Company 6,558,118 25,200 Martek Biosciences Corporation (b,c) 885,276 21,500 Cummins, Inc. 1,891,785 51,800 Medco Health Solutions, Inc. (b) 2,840,194 23,800 Danaher Corporation 1,281,154 64,600 Medicis Pharmaceutical 45,500 DRS Technologies, Inc. 2,245,880 Corporation (c) 2,103,376 13,700 Dun & Bradstreet Corporation (b) 902,419 102,300 MedImmune, Inc. (b) 3,442,395 60,160 Expeditors International of 135,700 Millennium Pharmaceuticals, Inc. (b) 1,266,081 Washington, Inc. 3,415,885 42,400 Neurocrine Biosciences, Inc. (b,c) 2,085,656 33,300 Fastenal Company (c) 2,034,297 42,600 Omnicare, Inc. 2,395,398 37,600 Gardner Denver, Inc. (b,c) 1,676,960 32,400 PacifiCare Health Systems, Inc. (b) 2,584,872 30,200 Goodrich Corporation 1,339,068 34,800 Patterson Companies, Inc. (b,c) 1,393,044 57,800 Herman Miller, Inc. 1,751,340 48,600 PerkinElmer, Inc. 989,982 46,900 IDEX Corporation 1,995,595 14,900 Pharmaceutical Product 21,200 Ingersoll-Rand Company 810,476 Development, Inc. (b) 856,899 22,000 ITT Industries, Inc. 2,499,200 92,300 Protein Design Labs, Inc. (b,c) 2,584,400 51,200 Jacobs Engineering Group, Inc. (b) 3,450,880 46,300 Psychiatric Solutions, Inc. (b,c) 2,510,849 53,200 JB Hunt Transport Services, Inc. 1,011,332 45,200 Quest Diagnostics, Inc. 2,284,408 123,900 JetBlue Airways Corporation (b,c) 2,180,640 25,000 Radiation Therapy Services, Inc. (b) 796,500 31,400 Joy Global, Inc. 1,584,444 26,800 ResMed, Inc. (b,c) 2,134,620 48,100 L-3 Communications 68,000 Respironics, Inc. (b) 2,868,240 Holdings, Inc. 3,803,267 35,800 Sepracor, Inc. (b,c) 2,111,842 50,800 Labor Ready, Inc. (b,c) 1,303,020 22,600 Shire Pharmaceuticals Group plc (c) 835,974 48,300 Manitowoc Company, Inc. (c) 2,427,075 57,500 St. Jude Medical, Inc. (b) 2,691,000 16,800 Manpower, Inc. 745,752 19,900 Syneron Medical, Ltd. (b,c) 727,146 51,400 Mobile Mini, Inc. (b,c) 2,228,190 94,900 Thermo Electron Corporation (b) 2,932,410 99,100 Monster Worldwide, Inc. (b) 3,043,361 27,900 Triad Hospitals, Inc. (b) 1,263,033 37,800 MSC Industrial Direct 47,950 United Surgical Partners Company, Inc. 1,253,826 International, Inc. (b,c) 1,875,324 34,200 Oshkosh Truck Corporation 1,476,072 68,600 Varian Medical Systems, Inc. (b,c) 2,710,386 44,700 Pentair, Inc. 1,631,550 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 30 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (82.8%) Value Shares Common Stock (82.8%) Value Industrials  continued 17,000 DST Systems, Inc. (b) $932,110 103,200 Precision Castparts Corporation $5,479,920 15,300 Electronic Arts, Inc. (b) 870,417 42,700 Resources Global Professionals (b) 1,265,201 60,900 Emulex Corporation (b) 1,230,789 84,900 Robert Half International, Inc. 3,021,591 88,300 Euronet Worldwide, Inc. (b,c) 2,612,797 49,000 Rockwell Automation, Inc. 2,592,100 15,400 F5 Networks, Inc. (b,c) 669,438 40,800 Rockwell Collins, Inc. 1,971,456 44,400 FileNet Corporation (b,c) 1,238,760 53,200 Roper Industries, Inc. 2,090,228 46,065 Fiserv, Inc. (b) 2,113,002 36,400 Stericycle, Inc. (b) 2,080,260 147,900 Flextronics International, Ltd. (b) 1,900,515 36,500 Thomas & Betts Corporation (b) 1,255,965 35,900 FLIR Systems, Inc. (b) 1,061,922 5 Timco Aviation Services, Inc. (b) 1 24,800 Global Payments, Inc. 1,927,456 58,800 URS Corporation (b,c) 2,374,932 7,900 Google, Inc. (b) 2,500,034 22,800 UTI Worldwide, Inc. (c) 1,771,560 49,700 Harris Corporation 2,077,460 Total Industrials 24,050 Hittite Microwave Corporation (b) 487,012 22,600 Hyperion Solutions Corporation (b,c) 1,099,490 Information Technology (19.0%) 16,900 Ikanos Communications, Inc. (b) 207,701 68,600 Activision, Inc. (b) 1,402,870 167,300 Informatica Corporation (b,c) 2,010,946 68,600 Adobe Systems, Inc. 2,047,710 9,000 Intergraph Corporation (b,c) 402,390 17,200 ADTRAN, Inc. 541,800 35,600 International Rectifier 19,300 Affiliated Computer Services, Inc. (b) 1,053,780 Corporation (b) 1,604,848 160,600 Akamai Technologies, Inc. (b,c) 2,561,570 64,200 Internet Security Systems, Inc. (b,c) 1,541,442 94,600 Alliance Data Systems 120,000 Intersil Corporation 2,613,600 Corporation (b) 3,703,590 56,750 Iron Mountain, Inc. (b) 2,082,725 82,400 Altera Corporation (b) 1,574,664 74,700 Ixia (b,c) 1,098,837 89,800 Amdocs, Ltd. (b) 2,490,154 81,700 Jabil Circuit, Inc. (b) 2,526,164 51,000 Amphenol Corporation 2,057,340 109,946 Juniper Networks, Inc. (b) 2,615,615 67,900 Apple Computer, Inc. (b) 3,640,119 47,240 KLA-Tencor Corporation 2,303,422 139,700 ASML Holding NV ADR (b,c) 2,306,447 69,500 Lam Research Corporation (b) 2,117,665 81,000 ATI Technologies, Inc. (b) 1,129,140 170,900 Lawson Software, Inc. (b,c) 1,186,046 71,800 Autodesk, Inc. 3,334,392 65,800 Linear Technology Corporation 2,473,422 29,100 Avid Technology, Inc. (b) 1,204,740 174,000 LSI Logic Corporation (b) 1,713,900 18,200 Avocent Corporation (b) 575,848 486,800 Lucent Technologies, Inc. (b,c) 1,582,100 141,500 Broadcom Corporation (b) 6,637,765 32,800 Macromedia, Inc. (b) 1,333,976 15,700 CACI International, Inc. (b,c) 951,420 126,300 Marvell Technology Group, Ltd. (b) 5,823,693 29,300 CDW Corporation 1,726,356 58,300 McAfee, Inc. (b) 1,831,786 51,200 Check Point Software 132,500 MEMC Electronic Materials (b) 3,019,675 Technologies, Ltd. (b) 1,245,184 72,200 Mercury Interactive Corporation (b) 2,859,120 28,500 CheckFree Corporation (b) 1,077,870 115,090 Microchip Technology, Inc. 3,466,511 129,900 Citrix Systems, Inc. (b) 3,265,686 59,600 National Semiconductor 104,000 CNET Networks, Inc. (b,c) 1,411,280 Corporation 1,567,480 120,300 Cogent, Inc. (b,c) 2,857,125 74,600 NAVTEQ Corporation (b) 3,726,270 83,950 Cognizant Technology 55,300 NCR Corporation (b) 1,764,623 Solutions Corporation (b) 3,911,230 9,100 NetEase.com, Inc. (b) 819,091 54,200 Cognos, Inc. (b) 2,110,006 83,300 Network Appliance, Inc. (b) 1,977,542 45,400 Comtech Telecommunications 36,570 Novellus Systems, Inc. (b) 917,176 Corporation (b,c) 1,882,738 43,300 NVIDIA Corporation (b) 1,484,324 228,900 Comverse Technology, Inc. (b) 6,013,203 22,000 Palm, Inc. (b,c) 623,260 42,300 Corning, Inc. (b) 817,659 39,200 Paychex, Inc. 1,453,536 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 31 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (82.8%) Value Shares Common Stock (82.8%) Value Information Technology  continued 17,000 Monsanto Company $1,066,750 26,500 QLogic Corporation (b) $906,300 36,100 Owens-Illinois, Inc. (b) 744,382 11,700 Research in Motion, Ltd. (b) 800,280 109,400 Pactiv Corporation (b) 1,916,688 54,900 Salesforce.com, Inc. (b,c) 1,269,288 7,500 Potash Corporation of 21,200 SanDisk Corporation (b) 1,022,900 Saskatchewan, Inc. 699,900 65,300 Sybase, Inc. (b,c) 1,529,326 17,400 Praxair, Inc. 833,982 139,785 Symantec Corporation (b) 3,167,528 Total Materials 166,700 Tellabs, Inc. (b) 1,753,684 33,300 Tessera Technologies, Inc. (b,c) 996,003 Telecommunications Services (2.0%) 312,500 TIBCO Software, Inc. (b) 2,612,500 179,442 American Tower Corporation (b) 4,477,078 77,000 TNS, Inc. (b,c) 1,867,250 81,000 Crown Castle International 40,500 Varian Semiconductor Corporation (b) 1,995,030 Equipment Associates, Inc. (b,c) 1,715,985 138,300 Nextel Partners, Inc. (b) 3,471,330 118,500 VeriSign, Inc. (b) 2,532,345 65,400 NII Holdings, Inc. (b,c) 5,523,030 34,700 Xilinx, Inc. 966,395 134,500 SBA Communications 29,425 Zebra Technologies Corporation (b) 1,150,223 Corporation (b) 2,078,025 Total Information Total Telecommunications Technology Services Materials (1.9%) Utilities (0.4%) 36,500 FMC Corporation (b) 2,088,530 8,500 Questar Corporation 749,020 67,100 Freeport-McMoRan Copper & 188,300 Reliant Energy, Inc. (b) 2,907,352 Gold, Inc. (c) 3,260,389 Total Utilities 29,100 IPSCO, Inc. 2,080,359 34,100 Martin Marietta Materials, Inc. 2,675,486 Total Common Stock 17,300 Minerals Technologies, Inc. (c) 989,733 (cost $605,119,523) Interest Maturity Shares Collateral Held for Securities Loaned (14.7%) Rate (d) Date Value 129,211,479Thrivent Financial Securities Lending Trust 3.770% N/A $129,211,479 Total Collateral Held for Securities Loaned (cost $129,211,479) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 32 Mid Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares or Principal Interest Maturity Amount Short-Term Investments (2.5%) Rate (d) Date Value $11,850,000 BP Capital Markets plc 3.880% 10/3/2005 $11,847,446 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $755,954,548) $879,267,963 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $142,957,220 and $(19,643,805), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 33 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.9%) Value Shares Common Stock (83.9%) Value Consumer Discretionary (15.9%) 1,500 Abercrombie & Fitch Company $74,775 1,480 P.F. Changs China Bistro, Inc. (b,c) $66,348 2,250 Advance Auto Parts, Inc. (b) 87,030 900 Panera Bread Company (b,c) 46,062 1,300 Amazon.com, Inc. (b) 58,890 2,300 Penn National Gaming, Inc. (b) 71,553 2,200 American Eagle Outfitters, Inc. 51,766 2,400 PETCO Animal Supplies, Inc. (b) 50,784 669 Apollo Group, Inc. (b) 44,415 4,330 PETsMART, Inc. 94,307 2,100 Applebees International, Inc. 43,449 1,800 Polo Ralph Lauren Corporation 90,540 1,400 Autoliv, Inc. 60,900 1,600 Pulte Homes, Inc. 68,672 3,200 Bed Bath & Beyond, Inc. (b) 128,576 1,800 Ross Stores, Inc. 42,660 1,100 Black & Decker Corporation 90,299 2,940 Royal Caribbean Cruises, Ltd. (c) 127,008 1,300 Brunswick Corporation 49,049 2,800 Scientific Games Corporation (b,c) 86,800 2,120 Career Education Corporation (b) 75,387 1,500 SCP Pool Corporation (c) 52,395 4,975 Cheesecake Factory, Inc. (b) 155,419 800 Sears Holdings Corporation (b) 99,536 5,800 Chicos FAS, Inc. (b) 213,440 5,850 Staples, Inc. 124,722 8,540 Coach, Inc. (b) 267,814 900 Starbucks Corporation (b) 45,090 2,900 Coldwater Creek, Inc. (b,c) 73,138 2,800 Starwood Hotels & Resorts 1,333 D.R. Horton, Inc. 48,281 Worldwide, Inc. 160,076 1,600 Darden Restaurants, Inc. 48,592 3,000 Station Casinos, Inc. 199,080 1,400 Dicks Sporting Goods, Inc. (b,c) 42,154 600 Strayer Education, Inc. 56,712 2,900 Dollar General Corporation 53,186 3,320 Tiffany & Company 132,036 1,500 Education Management 1,100 Toll Brothers, Inc. (b) 49,137 Corporation (b) 48,360 1,200 Tractor Supply Company (b,c) 54,780 1 Expedia, Inc. (b) 17 2,800 Tupperware Corporation 63,784 1,800 Fortune Brands, Inc. 146,394 3,100 Univision Communications, Inc. (b) 82,243 2,000 GameStop Corporation (b,c) 62,940 6,400 Urban Outfitters, Inc. (b,c) 188,160 2,900 Gaylord Entertainment Company (b,c) 138,185 1,350 Volcom, Inc. (b,c) 37,814 3,600 Gentex Corporation (c) 62,640 1,100 Weight Watchers 4,690 Getty Images, Inc. (b,c) 403,528 International, Inc. (b,c) 56,738 2,300 GTECH Holdings Corporation 73,738 4,300 Williams-Sonoma, Inc. (b) 164,905 1,500 Harman International Industries, Inc. 153,405 1,400 WMS Industries, Inc. (b,c) 39,382 1,400 Harrahs Entertainment, Inc. 91,266 1,000 Wynn Resorts, Ltd. (b,c) 45,150 9,100 Hilton Hotels Corporation 203,112 6,900 XM Satellite Radio Holdings, Inc. (b,c) 247,779 1 IAC InterActiveCorp (b) 22 1,100 Yum! Brands, Inc. 53,251 2,190 International Game Technology 59,130 Total Consumer 1,000 ITT Educational Services, Inc. (b) 49,350 Discretionary 1,950 Jarden Corporation (b,c) 80,086 800 Kohls Corporation (b) 40,144 Consumer Staples (1.3%) 2,400 Lamar Advertising Company (b) 108,864 3,700 Church & Dwight Company, Inc. (c) 136,678 1,400 Laureate Education, Inc. (b) 68,558 2,300 Constellation Brands, Inc. (b) 59,800 1,400 Lennar Corporation 83,664 1,500 Dean Foods Company (b) 58,290 1,400 Marriott International, Inc. 88,200 1,400 Estee Lauder Companies, Inc. 48,762 2,800 Marvel Entertainment, Inc. (b,c) 50,036 1,900 Whole Foods Market, Inc. 255,455 4,100 MGM MIRAGE (b) 179,457 Total Consumer Staples 3,200 Michaels Stores, Inc. 105,792 500 Mohawk Industries, Inc. (b) 40,125 Energy (7.8%) 4,700 Nordstrom, Inc. 161,304 2,400 Bill Barrett Corporation (b) 88,368 1,800 OReilly Automotive, Inc. (b) 50,724 4,560 BJ Services Company 164,114 5,700 Office Depot, Inc. (b) 169,290 2,200 Chesapeake Energy Corporation 84,150 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 34 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.9%) Value Shares Common Stock (83.9%) Value Energy  continued 2,500 Sovereign Bancorp, Inc. $55,100 2,800 Cimarex Energy Company (b) $126,924 2,400 St. Joe Company 149,880 700 CONSOL Energy, Inc. 53,389 2,400 T. Rowe Price Group, Inc. 156,720 4,400 ENSCO International, Inc. 204,996 2,200 UCBH Holdings, Inc. (c) 40,304 2,100 EOG Resources, Inc. 157,290 1,400 Willis Group Holdings, Ltd. (c) 52,570 1,900 GlobalSantaFe Corporation 86,678 2,200 Zions Bancorporation 156,662 5,000 Grant Prideco, Inc. (b) 203,250 Total Financials 2,719,715 1,000 Massey Energy Company (c) 51,070 1,400 Murphy Oil Corporation 69,818 Health Care (18.7%) 2,900 Nabors Industries, Ltd. (b) 208,307 1,000 Aetna, Inc. 86,140 3,300 National Oilwell Varco, Inc. (b) 217,140 1,400 Affymetrix, Inc. (b) 64,722 4,200 Newfield Exploration Company (b) 206,220 510 Allergan, Inc. 46,726 1,400 Noble Corporation 95,844 2,600 American Healthways, Inc. (b,c) 110,240 1,200 Noble Energy, Inc. 56,280 5,200 Amylin Pharmaceuticals, Inc. (b,c) 180,908 7,500 Patterson-UTI Energy, Inc. 270,600 2,550 Barr Pharmaceuticals, Inc. (b) 140,046 1,600 Peabody Energy Corporation 134,960 1,000 Beckman Coulter, Inc. 53,980 1,500 Rowan Companies, Inc. 53,235 2,900 Biomet, Inc. 100,659 4,280 Smith International, Inc. 142,567 1,300 Biosite, Inc. (b,c) 80,418 700 Transocean, Inc. (b) 42,917 5,800 Biovail Corporation (b) 135,546 5,700 Ultra Petroleum Corporation (b,c) 324,216 2,580 C.R. Bard, Inc. 170,357 900 Weatherford International, Ltd. (b) 61,794 5,500 Caliper Life Sciences, Inc. (b,c) 38,665 2,700 Williams Companies, Inc. 67,635 3,735 Caremark Rx, Inc. (b) 186,489 6,533 XTO Energy, Inc. 296,076 2,600 Celgene Corporation (b,c) 141,232 Total Energy 1,000 Cerner Corporation (b,c) 86,930 2,400 Charles River Laboratories Financials (6.1%) International, Inc. (b) 104,688 2,800 A.G. Edwards, Inc. 122,668 4,000 Community Health Systems, Inc. (b) 155,240 2,990 Affiliated Managers Group, Inc. (b,c) 216,536 2,600 Cooper Companies, Inc. 199,186 4,310 Ameritrade Holding Corporation (b,c) 92,579 2,100 Covance, Inc. (b) 100,779 6,700 Apollo Investment Corporation 132,660 2,100 Coventry Health Care, Inc. (b) 180,642 1,200 Bear Stearns Companies, Inc. 131,700 7,140 Cytyc Corporation (b) 191,709 1,700 Calamos Asset Management, Inc. 41,956 3,800 Dade Behring Holdings, Inc. 139,308 1,400 CB Richard Ellis Group, Inc. (b) 68,880 4,250 DaVita, Inc. (b) 195,798 9,000 Charles Schwab Corporation 129,870 2,600 Digene Corporation (b,c) 74,100 900 Chicago Mercantile Exchange 303,570 4,400 Endo Pharmaceutical 1,500 CIT Group, Inc. 67,770 Holdings, Inc. (b) 117,348 700 City National Corporation 49,063 1,800 Express Scripts, Inc. (b) 111,960 1,500 Commerce Bancorp, Inc. (c) 46,035 5,580 Fisher Scientific International, Inc. (b) 346,239 4,500 E*TRADE Financial Corporation (b) 79,200 2,800 Forest Laboratories, Inc. (b) 109,116 1,300 Eaton Vance Corporation 32,266 2,500 Gen-Probe, Inc. (b) 123,625 600 Everest Re Group, Ltd. 58,740 3,140 Genzyme Corporation (b) 224,950 2,970 Investors Financial 5,460 Gilead Sciences, Inc. (b) 266,230 Services Corporation (c) 97,713 2,400 Health Management Associates, Inc. 56,328 2,095 Legg Mason, Inc. 229,801 3,100 Health Net, Inc. (b) 146,692 2,900 MB Financial, Inc. (c) 113,042 1,500 Henry Schein, Inc. (b) 63,930 1,000 Moodys Corporation 51,080 2,900 Hospira, Inc. (b) 118,813 1,700 North Fork Bancorporation, Inc. 43,350 3,800 ICOS Corporation (b,c) 104,956 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 35 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.9%) Value Shares Common Stock (83.9%) Value Health Care  continued Industrials (10.5%) 700 INAMED Corporation (b) $52,976 1,600 Adesa, Inc. $35,360 1,900 Intuitive Surgical, Inc. (b) 139,251 800 Alliant Techsystems, Inc. (b) 59,720 1,510 Invitrogen Corporation (b) 113,597 1,830 American Standard Companies, Inc. 85,186 2,925 IVAX Corporation (b) 77,103 5,200 ARAMARK Corporation 138,892 2,600 Kinetic Concepts, Inc. (b) 147,680 2,400 C.H. Robinson Worldwide, Inc. 153,888 1,000 Kyphon, Inc. (b,c) 43,940 2,800 ChoicePoint, Inc. (b) 120,876 800 Laboratory Corporation of 1,000 Cintas Corporation 41,050 America Holdings (b) 38,968 700 CNF, Inc. 36,750 1,200 Lincare Holdings, Inc. (b) 49,260 4,350 Corporate Executive 1,400 Manor Care, Inc. 53,774 Board Company 339,213 1,300 Martek Biosciences Corporation (b,c) 45,669 1,100 Cummins, Inc. 96,789 2,700 Medco Health Solutions, Inc. (b) 148,041 1,200 Danaher Corporation 64,596 3,330 Medicis Pharmaceutical 2,300 DRS Technologies, Inc. 113,528 Corporation (c) 108,425 700 Dun & Bradstreet Corporation (b) 46,109 5,250 MedImmune, Inc. (b) 176,662 3,150 Expeditors International of 7,000 Millennium Pharmaceuticals, Inc. (b) 65,310 Washington, Inc. 178,857 2,140 Neurocrine Biosciences, Inc. (b,c) 105,267 1,700 Fastenal Company (c) 103,853 2,200 Omnicare, Inc. 123,706 1,900 Gardner Denver, Inc. (b) 84,740 1,700 PacifiCare Health Systems, Inc. (b) 135,626 1,600 Goodrich Corporation 70,944 1,800 Patterson Companies, Inc. (b,c) 72,054 3,000 Herman Miller, Inc. 90,900 2,500 PerkinElmer, Inc. 50,925 2,400 IDEX Corporation 102,120 800 Pharmaceutical Product 1,000 Ingersoll-Rand Company 38,230 Development, Inc. (b) 46,008 1,100 ITT Industries, Inc. 124,960 4,800 Protein Design Labs, Inc. (b,c) 134,400 2,600 Jacobs Engineering Group, Inc. (b) 175,240 2,400 Psychiatric Solutions, Inc. (b,c) 130,152 2,700 JB Hunt Transport Services, Inc. 51,327 2,300 Quest Diagnostics, Inc. 116,242 6,400 JetBlue Airways Corporation (b,c) 112,640 1,300 Radiation Therapy Services, Inc. (b) 41,418 1,600 Joy Global, Inc. 80,736 1,400 ResMed, Inc. (b,c) 111,510 2,500 L-3 Communications Holdings, Inc. 197,675 3,500 Respironics, Inc. (b) 147,630 2,600 Labor Ready, Inc. (b) 66,690 1,800 Sepracor, Inc. (b) 106,182 2,500 Manitowoc Company, Inc. 125,625 1,100 Shire Pharmaceuticals Group plc (c) 40,689 820 Manpower, Inc. 36,400 3,000 St. Jude Medical, Inc. (b) 140,400 2,600 Mobile Mini, Inc. (b,c) 112,710 1,000 Syneron Medical, Ltd. (b,c) 36,540 5,060 Monster Worldwide, Inc. (b) 155,393 4,890 Thermo Electron Corporation (b) 151,101 1,900 MSC Industrial Direct Company, Inc. 63,023 1,400 Triad Hospitals, Inc. (b) 63,378 1,800 Oshkosh Truck Corporation 77,688 2,500 United Surgical Partners 2,300 Pentair, Inc. 83,950 International, Inc. (b) 97,775 5,300 Precision Castparts Corporation 281,430 3,500 Varian Medical Systems, Inc. (b) 138,285 2,200 Resources Global Professionals (b) 65,186 2,100 VCA Antech, Inc. (b) 53,592 4,320 Robert Half International, Inc. 153,749 2,410 Waters Corporation (b) 100,256 2,550 Rockwell Automation, Inc. 134,895 1,900 Wellcare Health Plans, Inc. (b) 70,395 2,100 Rockwell Collins, Inc. 101,472 600 WellChoice, Inc. (b) 45,540 2,800 Roper Industries, Inc. 110,012 1,100 WellPoint, Inc. (b) 83,402 1,900 Stericycle, Inc. (b) 108,585 Total Health Care 8,357,824 1,900 Thomas & Betts Corporation (b) 65,379 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 36 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.9%) Value Shares Common Stock (83.9%) Value Industrials  continued 400 Google, Inc. (b) $126,584 3,000 URS Corporation (b) $121,170 2,600 Harris Corporation 108,680 1,200 UTI Worldwide, Inc. (c) 93,240 1,250 Hittite Microwave Corporation (b) 25,312 Total Industrials 1,100 Hyperion Solutions Corporation (b) 53,515 850 Ikanos Communications, Inc. (b) 10,446 Information Technology (19.3%) 8,500 Informatica Corporation (b,c) 102,170 3,500 Activision, Inc. (b) 71,575 500 Intergraph Corporation (b) 22,355 3,500 Adobe Systems, Inc. 104,475 1,800 International Rectifier Corporation (b) 81,144 900 ADTRAN, Inc. 28,350 3,300 Internet Security Systems, Inc. (b,c) 79,233 1,000 Affiliated Computer Services, Inc. (b) 54,600 6,200 Intersil Corporation (c) 135,036 8,300 Akamai Technologies, Inc. (b,c) 132,385 2,950 Iron Mountain, Inc. (b) 108,265 4,920 Alliance Data Systems Corporation (b) 192,618 3,800 Ixia (b) 55,898 4,200 Altera Corporation (b) 80,262 4,200 Jabil Circuit, Inc. (b) 129,864 4,600 Amdocs, Ltd. (b) 127,558 5,625 Juniper Networks, Inc. (b) 133,819 2,580 Amphenol Corporation 104,077 2,400 KLA-Tencor Corporation 117,024 3,500 Apple Computer, Inc. (b) 187,635 3,600 Lam Research Corporation (b) 109,692 7,200 ASML Holding NV ADR (b,c) 118,872 8,800 Lawson Software, Inc. (b,c) 61,072 4,200 ATI Technologies, Inc. (b,c) 58,548 3,400 Linear Technology Corporation 127,806 3,700 Autodesk, Inc. 171,828 8,900 LSI Logic Corporation (b) 87,665 1,500 Avid Technology, Inc. (b) 62,100 25,000 Lucent Technologies, Inc. (b,c) 81,250 900 Avocent Corporation (b) 28,476 1,700 Macromedia, Inc. (b) 69,139 7,300 Broadcom Corporation (b) 342,443 6,520 Marvell Technology Group, Ltd. (b) 300,637 800 CACI International, Inc. (b,c) 48,480 2,960 McAfee, Inc. (b) 93,003 1,500 CDW Corporation 88,380 6,800 MEMC Electronic Materials (b) 154,972 2,600 Check Point Software 3,700 Mercury Interactive Corporation (b,c) 146,520 Technologies, Ltd. (b) 63,232 5,900 Microchip Technology, Inc. 177,708 1,500 CheckFree Corporation (b) 56,730 3,100 National Semiconductor Corporation 81,530 6,700 Citrix Systems, Inc. (b) 168,438 3,800 NAVTEQ Corporation (b) 189,810 5,400 CNET Networks, Inc. (b,c) 73,278 2,900 NCR Corporation (b) 92,539 6,200 Cogent, Inc. (b,c) 147,250 500 NetEase.com, Inc. (b) 45,005 4,300 Cognizant Technology 4,300 Network Appliance, Inc. (b) 102,082 Solutions Corporation (b) 200,337 1,870 Novellus Systems, Inc. (b) 46,900 2,800 Cognos, Inc. (b,c) 109,004 2,200 NVIDIA Corporation (b) 75,416 2,300 Comtech Telecommunications 1,100 Palm, Inc. (b,c) 31,163 Corporation (b) 95,381 2,000 Paychex, Inc. 74,160 11,800 Comverse Technology, Inc. (b) 309,985 1,400 QLogic Corporation (b) 47,880 2,200 Corning, Inc. (b) 42,526 600 Research in Motion, Ltd. (b) 41,040 850 DST Systems, Inc. (b) 46,606 2,800 Salesforce.com, Inc. (b,c) 64,736 800 Electronic Arts, Inc. (b) 45,512 1,100 SanDisk Corporation (b) 53,075 3,100 Emulex Corporation (b) 62,651 3,400 Sybase, Inc. (b) 79,628 4,500 Euronet Worldwide, Inc. (b) 133,155 7,210 Symantec Corporation (b) 163,379 800 F5 Networks, Inc. (b) 34,776 8,600 Tellabs, Inc. (b) 90,472 2,300 FileNet Corporation (b,c) 64,170 1,700 Tessera Technologies, Inc. (b) 50,847 2,400 Fiserv, Inc. (b) 110,088 16,100 TIBCO Software, Inc. (b) 134,596 7,600 Flextronics International, Ltd. (b) 97,660 3,900 TNS, Inc. (b) 94,575 1,800 FLIR Systems, Inc. (b) 53,244 2,100 Varian Semiconductor 1,300 Global Payments, Inc. 101,036 Equipment Associates, Inc. 88,977 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 37 Mid Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.9%) Value Shares Common Stock (83.9%) Value Information Technology  continued Telecommunications Services (2.0%) 6,100 VeriSign, Inc. (b) $130,357 9,280 American Tower Corporation (b) $231,536 1,800 Xilinx, Inc. 50,130 4,140 Crown Castle International 1,500 Zebra Technologies Corporation (b) 58,635 Corporation (b) 101,968 Total Information 7,100 Nextel Partners, Inc. (b) 178,210 Technology 3,400 NII Holdings, Inc. (b,c) 287,130 6,900 SBA Communications Corporation (b) 106,605 Materials (1.9%) Total Telecommunications 1,900 FMC Corporation (b) 108,718 Services 3,500 Freeport-McMoRan Copper & Gold, Inc. 170,065 Utilities (0.4%) 1,500 IPSCO, Inc. 107,235 400 Questar Corporation 35,248 1,800 Martin Marietta Materials, Inc. 141,228 9,700 Reliant Energy, Inc. (b) 149,768 800 Minerals Technologies, Inc. 45,768 Total Utilities 900 Monsanto Company 56,475 1,900 Owens-Illinois, Inc. (b) 39,178 Total Common Stock 5,600 Pactiv Corporation (b) 98,112 (cost $31,761,926) 400 Potash Corporation of Saskatchewan, Inc. 37,328 900 Praxair, Inc. 43,137 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (13.8%) Rate (d) Date Value 6,178,851 Thrivent Financial Securities Lending Trust 3.770% N/A $6,178,851 Total Collateral Held for Securities Loaned (cost $6,178,851) Interest Maturity Shares Short-Term Investments (2.3%) Rate (d) Date Value 1,031,561 Thrivent Money Market Portfolio 3.360% N/A $1,031,561 Total Short-Term Investments (at amortized cost) Total Investments (cost $38,972,338) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $6,685,429 and $(1,018,651), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 38 Partner Mid Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (86.0%) Value Shares Common Stock (86.0%) Value Consumer Discretionary (14.1%) 1,797 Equity Residential REIT $68,016 1,520 Autoliv, Inc. $66,120 1,906 Everest Re Group, Ltd. 186,597 5,844 Dow Jones & Company, Inc. (c) 223,182 4,682 FirstMerit Corporation 125,431 4,178 Federated Department Stores, Inc. 279,383 856 Healthcare Realty Trust, Inc. 34,360 3,213 Harrahs Entertainment, Inc. 209,455 5,066 iStar Financial, Inc. 204,818 4,603 J.C. Penney Company, Inc. 4,123 KeyCorp 132,967 (Holding Company) 218,274 2,531 M&T Bank Corporation 267,552 3,175 Lamar Advertising Company (b) 144,018 3,394 Northern Trust Corporation 171,567 2,303 Lear Corporation 78,233 1,638 PartnerRe, Ltd. 104,914 4,024 Lennar Corporation 240,474 5,358 Plum Creek Timber Company, Inc. 203,122 2,445 Mohawk Industries, Inc. (b) 196,211 2,596 PMI Group, Inc. 103,503 6,964 Newell Rubbermaid, Inc. 157,735 1,642 Prentiss Properties Trust 66,665 3,619 Ross Stores, Inc. 85,770 3,048 RenaissanceRe Holdings, Ltd. (c) 133,289 2,286 Stanley Works 106,710 3,194 Torchmark Corporation 168,739 3,379 Talbots, Inc. (c) 101,100 2,187 Willis Group Holdings, Ltd. (c) 82,122 Total Consumer 3,431 Zions Bancorporation 244,322 Discretionary Total Financials Consumer Staples (4.3%) Health Care (5.4%) 5,873 Archer-Daniels-Midland Company 144,828 3,970 Apria Healthcare Group, Inc. (b) 126,683 3,001 Clorox Company 166,676 3,351 Charles River Laboratories 2,232 Pepsi Bottling Group, Inc. 63,724 International, Inc. (b) 146,171 1,451 Reynolds American, Inc. 120,462 4,377 Health Net, Inc. (b) 207,120 5,254 Smithfield Foods, Inc. (b) 155,939 6,995 MedImmune, Inc. (b) 235,382 Total Consumer Staples 8,104 WebMD Corporation (b) 89,792 Total Health Care Energy (11.4%) 7,314 BJ Services Company 263,231 Industrials (7.4%) 5,469 EOG Resources, Inc. 409,628 2,164 Alliant Techsystems, Inc. (b) 161,543 1,859 Frontier Oil Corporation (c) 82,447 4,732 American Standard Companies, Inc. 220,275 5,655 Noble Energy, Inc. 265,220 1,486 Carlisle Companies, Inc. 94,465 4,924 Range Resources Corporation 190,116 2,446 Cooper Industries, Ltd. 169,116 2,721 Teekay Shipping Corporation (c) 117,139 2,643 Norfolk Southern Corporation 107,200 2,035 Western Gas Resources, Inc. (c) 104,253 4,354 Republic Services, Inc. 153,653 11,069 Williams Companies, Inc. 277,278 4,136 Rockwell Collins, Inc. 199,852 Total Energy Total Industrials Financials (22.8%) Information Technology (7.2%) 3,408 Ambac Financial Group, Inc. 245,580 7,308 Activision, Inc. (b) 149,449 1,603 American Capital Strategies, Ltd. (c) 58,766 1,002 Amphenol Corporation 40,421 4,089 Apartment Investment & 3,032 Avocent Corporation (b) 95,932 Management Company 158,571 17,435 BearingPoint, Inc. (b,c) 132,332 2,032 Bear Stearns Companies, Inc. 223,012 1,429 CDW Corporation 84,197 4,920 CIT Group, Inc. 222,286 2,626 Freescale Semiconductor, Inc. (b) 61,475 1,189 Commerce Bancshares, Inc. (c) 61,210 5,872 Ingram Micro, Inc. (b) 108,867 3,230 Developers Diversified 3,056 Tech Data Corporation (b) 108,882 Realty Corporation 150,841 2,189 Tessera Technologies, Inc. (b) 65,473 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 39 Partner Mid Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (86.0%) Value Shares Common Stock (86.0%) Value Information Technology  continued Utilities (10.6%) 4,745 Xerox Corporation (b) $64,769 4,009 AGL Resources, Inc. $148,774 4,295 Zebra Technologies Corporation (b) 167,892 2,039 CMS Energy Corporation (b) 33,542 Total Information 5,044 Edison International, Inc. 238,480 Technology 941 Energen Corporation 40,708 3,741 Entergy Corporation 278,031 Materials (2.8%) 1,652 FirstEnergy Corporation 86,102 4,149 Agrium, Inc. 91,154 7,411 PG&E Corporation 290,875 1,251 Allegheny Technologies, Inc. 38,756 2,033 PNM Resources, Inc. 58,286 540 Carpenter Technology Corporation 31,649 8,366 PPL Corporation 270,473 3,756 Chemtura Corporation 46,650 542 Public Service Enterprise Group, Inc. 34,883 4,048 Packaging Corporation of America (c) 78,572 2,706 Wisconsin Energy Corporation 108,024 3,398 Rohm and Haas Company 139,760 Total Utilities Total Materials Total Common Stock (cost $12,012,932) Interest Maturity Shares Collateral Held for Securities Loaned (7.0%) Rate (d) Date Value 1,042,975 Thrivent Financial Securities Lending Trust 3.770% N/A $1,042,975 Total Collateral Held for Securities Loaned (cost $1,042,975) Shares or Principal Interest Maturity Amount Short-Term Investments (7.0%) Rate (d) Date Value $440,000 Federal National Mortgage Association 2.131% 10/3/2005 $439,923 606,060 Thrivent Money Market Portfolio 3.360 N/A 606,060 Total Short-Term Investments (at amortized cost) Total Investments (cost $14,101,890) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $1,011,877 and $(133,293), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 40 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (81.3%) Value Shares Common Stock (81.3%) Value Consumer Discretionary (11.6%) 5,280 TreeHouse Foods, Inc (b) $141,926 35,300 Alliance Gaming Corporation (b,c) $383,005 60,000 Tyson Foods, Inc. 1,083,000 28,000 American Eagle Outfitters, Inc. 658,840 Total Consumer Staples 8,500 Apollo Group, Inc. (b) 564,315 39,000 Autoliv, Inc. 1,696,500 Energy (13.0%) 12,800 Barnes & Noble, Inc. 482,560 14,000 Amerada Hess Corporation 1,925,000 22,900 Boyd Gaming Corporation 987,448 58,400 Chesapeake Energy Corporation (c) 2,233,800 28,800 Circuit City Stores, Inc. 494,208 43,100 ENSCO International, Inc. 2,008,029 11,633 D.R. Horton, Inc. 421,347 55,300 Grant Prideco, Inc. (b) 2,247,945 50,200 Foot Locker, Inc. 1,101,388 12,700 Massey Energy Company (c) 648,589 46,800 Goodyear Tire & 41,000 Nabors Industries, Ltd. (b) 2,945,030 Rubber Company (b,c) 729,612 7,000 National Oilwell Varco, Inc. (b) 460,600 21,500 Harrahs Entertainment, Inc. 1,401,585 36,100 Newfield Exploration Company (b) 1,772,510 62,900 Hilton Hotels Corporation 1,403,928 86,100 Patterson-UTI Energy, Inc. 3,106,489 78,700 K2, Inc. (b,c) 897,180 17,000 Range Resources Corporation 656,370 11,500 Liberty Global, Inc. (b) 296,125 48,800 Ultra Petroleum Corporation (b,c) 2,775,744 11,500 Liberty Global, Inc. (b) 311,420 10,500 Valero Energy Corporation 1,187,130 37,800 Marvel Entertainment, Inc. (b,c) 675,486 15,900 Weatherford International, Ltd. (b) 1,091,694 37,600 MGM MIRAGE (b) 1,645,752 31,700 Western Gas Resources, Inc. (c) 1,623,991 17,700 Michaels Stores, Inc. 585,162 67,500 Williams Companies, Inc. 1,690,875 11,000 Mohawk Industries, Inc. (b) 882,750 42,000 XTO Energy, Inc. 1,903,440 10,000 NIKE, Inc. 816,800 Total Energy 14,700 Nordstrom, Inc. 504,504 23,200 PETsMART, Inc. 505,296 Financials (14.0%) 16,500 Pulte Homes, Inc. 708,180 21,400 A.G. Edwards, Inc. 937,534 46,300 Quiksilver, Inc. (b) 669,035 17,950 Affiliated Managers Group, Inc. (b,c) 1,299,939 35,600 Ruby Tuesday, Inc. (c) 774,656 7,400 Bear Stearns Companies, Inc. 812,150 22,100 Saks, Inc. (b) 408,850 3,800 Brown & Brown, Inc. 188,822 40,300 ServiceMaster Company 545,662 36,200 CapitalSource, Inc. (b,c) 789,160 72,050 Staples, Inc. 1,536,106 14,400 City National Corporation 1,009,296 22,600 Tupperware Corporation 514,828 75,500 Colonial BancGroup, Inc. 1,691,200 61,400 Warnaco Group, Inc. (b) 1,345,274 14,200 Everest Re Group, Ltd. 1,390,180 24,500 Yum! Brands, Inc. 1,186,045 32,562 Fidelity National Financial, Inc. 1,449,660 Total Consumer 13,800 First Horizon National Discretionary Corporation (c) 501,630 28,700 General Growth Properties, Inc. 1,289,491 Consumer Staples (3.9%) 24,700 Global Signal, Inc. (c) 1,105,078 31,200 Campbell Soup Company 928,200 112,500 HCC Insurance Holdings, Inc. 3,209,625 23,300 Chiquita Brands International, Inc. (c) 651,235 15,700 Home Properties, Inc. 616,225 8,400 Clorox Company 466,536 69,400 HRPT Properties Trust 861,254 32,100 Dean Foods Company (b) 1,247,406 8,500 Legg Mason, Inc. 932,365 80,400 Del Monte Foods Company (b,c) 862,692 30,800 Mercantile Bankshares 19,900 Flowers Foods, Inc. 542,872 Corporation 1,659,504 28,800 Hormel Foods Corporation 950,112 46,900 New York Community 51,800 Smithfield Foods, Inc. (b) 1,537,424 Bancorp, Inc. (c) 769,160 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 41 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (81.3%) Value Shares Common Stock (81.3%) Value Financials  continued Industrials (8.8%) North Fork Bancorporation, Inc. $665,550 Adesa, Inc. $1,301,690 Odyssey Re Holdings Corporation (c) Brady Corporation Ohio Casualty Corporation (c) Burlington Northern PartnerRe, Ltd. Santa Fe Corporation PMI Group, Inc. Canadian National ProLogis Trust Railway Company Sovereign Bancorp, Inc. Fastenal Company (c) TCF Financial Corporation (c) IDEX Corporation Trizec Properties, Inc. Ingersoll-Rand Company Westamerica Bancorporation (c) Jacobs Engineering Group, Inc. (b) Wintrust Financial Corporation (c) JB Hunt Transport Services, Inc. Total Financials Joy Global, Inc. Manitowoc Company, Inc. (c) Health Care (8.7%) Oshkosh Truck Corporation Amylin Pharmaceuticals, Inc. (b,c) Pentair, Inc. Beckman Coulter, Inc. Roper Industries, Inc. C.R. Bard, Inc. Swift Transportation Coventry Health Care, Inc. (b) Company, Inc. (b,c) Dentsply International, Inc. Total Industrials Edwards Lifesciences Corporation (b) Endo Pharmaceutical Information Technology (11.7%) Holdings, Inc. (b) Acxiom Corporation Henry Schein, Inc. (b) ADTRAN, Inc. Hospira, Inc. (b) Amphenol Corporation Humana, Inc. (b) Analog Devices, Inc. Intuitive Surgical, Inc. (b) Andrew Corporation (b) Invitrogen Corporation (b) Cabot Microelectronics IVAX Corporation (b) Corporation (b,c) Kinetic Concepts, Inc. (b) CDW Corporation Medco Health Solutions, Inc. (b) CheckFree Corporation (b) Mentor Corporation (c) Cognizant Technology Omnicare, Inc. Solutions Corporation (b) PacifiCare Health Systems, Inc. (b) Compuware Corporation (b) Par Pharmaceutical Comverse Technology, Inc. (b) Companies, Inc. (b,c) Convergys Corporation (b) Quest Diagnostics, Inc. Diebold, Inc. United Surgical Partners DST Systems, Inc. (b) International, Inc. (b,c) EarthLink, Inc. (b,c) Universal Health Services, Inc. Electronic Arts, Inc. (b) Varian Medical Systems, Inc. (b) Electronic Data Systems Varian, Inc. (b) Corporation Vertex Pharmaceuticals, Inc. (b,c) F5 Networks, Inc. (b) Watson Pharmaceuticals, Inc. (b) Fairchild Semiconductor Total Health Care International, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 42 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (81.3%) Value Shares Common Stock (81.3%) Value Information Technology  continued 26,200 Inco, Ltd. $1,240,570 2,211 Homestore, Inc. (b) $9,618 53,300 Lyondell Chemical Company 1,525,446 16,500 International Rectifier Corporation (b) 743,820 18,700 Newmont Mining Corporation (c) 882,079 40,000 Intersil Corporation 871,200 9,300 Nucor Corporation 548,607 25,700 Lam Research Corporation (b) 783,079 44,200 Pactiv Corporation (b) 774,384 14,600 McAfee, Inc. (b) 458,732 Total Materials 15,300 Microchip Technology, Inc. 460,836 158,200 Novell, Inc. (b,c) 1,178,590 Telecommunications Services (0.8%) 92,900 ON Semiconductor Corporation (b,c) 480,293 161,300 Cincinnati Bell, Inc. (b) 711,333 18,300 QLogic Corporation (b) 625,860 11,000 NII Holdings, Inc. (b,c) 928,950 31,300 Salesforce.com, Inc. (b,c) 723,656 Total Telecommunications 17,200 SanDisk Corporation (b) 829,900 Services 32,500 Scientific-Atlanta, Inc. 1,219,075 69,300 Silicon Image, Inc. (b,c) 616,077 Utilities (4.5%) 24,900 Sybase, Inc. (b) 583,158 30,800 CMS Energy Corporation (b) 506,660 24,600 Synopsys, Inc. (b) 464,940 17,400 MDU Resources Group, Inc. 620,310 48,100 Tekelec, Inc. (b,c) 1,007,695 29,300 Pepco Holdings, Inc. 681,811 14,500 Varian Semiconductor 18,200 Piedmont Natural Gas Equipment Associates, Inc. (b,c) 614,365 Company, Inc. (c) 458,094 41,100 Vishay Intertechnology, Inc. (b) 491,145 33,700 Questar Corporation 2,969,644 99,700 Wind River Systems, Inc. (b,c) 1,289,121 68,100 Reliant Energy, Inc. (b) 1,051,464 12,300 Zebra Technologies Corporation (b) 480,807 13,900 SCANA Corporation 587,136 Total Information 31,500 Sempra Energy 1,482,390 Technology 56,494 Southern Union Company 1,455,844 Total Utilities Materials (4.3%) 41,400 Airgas, Inc. 1,226,682 Total Common Stock 11,300 Cleveland-Cliffs, Inc. (c) 984,343 (cost $150,895,926) 44,600 Freeport-McMoRan Copper & Gold, Inc. (c) 2,167,114 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 43 Mid Cap Stock Portfolio Schedule of Investments as of September 30, 2004 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (15.2%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $32,983,295 Total Collateral Held for Securities Loaned (cost $32,983,295) Interest Maturity Shares Short-Term Investments (3.5%) Rate (d) Date Value Thrivent Money Market Portfolio 3.360% N/A $7,663,578 Total Short-Term Investments (at amortized cost) Total Investments (cost $191,542,799) $217,185,929 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $28,775,353 and $(3,132,223), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.5%) Value Shares Common Stock (83.5%) Value Consumer Discretionary (14.0%) 9,600 Krispy Kreme Doughnuts, Inc. (b) $60,096 7,433 99 Cents Only Stores (b,c) $68,755 7,630 Laureate Education, Inc. (b,c) 373,641 13,580 Abercrombie & Fitch Company 676,963 10,270 Lear Corporation 348,872 16,800 Advance Auto Parts, Inc. (b) 649,824 7,090 Lee Enterprises, Inc. (c) 301,183 8,600 Aeropostale, Inc. (b) 182,750 20,520 Lennar Corporation 1,226,275 21,020 American Eagle Outfitters, Inc. 494,601 3,800 Media General, Inc. 220,438 10,400 American Greetings Corporation 284,960 20,800 Michaels Stores, Inc. 687,648 11,250 AnnTaylor Stores Corporation (b) 298,688 5,460 Modine Manufacturing Company (c) 200,273 12,200 Applebees International, Inc. 252,418 8,070 Mohawk Industries, Inc. (b) 647,618 10,730 ArvinMeritor, Inc. (c) 179,406 7,520 Neiman Marcus Group, Inc. 751,624 1,880 Bandag, Inc. (c) 80,577 17,300 OReilly Automotive, Inc. (b) 487,514 8,370 Barnes & Noble, Inc. 315,549 10,180 Outback Steakhouse, Inc. 372,588 14,910 Belo Corporation 340,843 11,400 Pacific Sunwear of California, Inc. (b) 244,416 4,230 Blyth, Inc. 94,287 10,500 Payless ShoeSource, Inc. (b) 182,700 5,510 Bob Evans Farms, Inc. (c) 125,132 22,100 PETsMART, Inc. 481,338 11,000 Borders Group, Inc. 243,870 13,200 Pier 1 Imports, Inc. (c) 148,764 8,760 BorgWarner, Inc. 494,590 9,300 Polo Ralph Lauren Corporation 467,790 6,600 Boyd Gaming Corporation 284,592 15,410 Readers Digest Association, Inc. 246,098 13,470 Brinker International, Inc. (b) 505,933 7,000 Regis Corporation (c) 264,740 10,060 Callaway Golf Company 151,805 11,500 Rent-A-Center, Inc. (b) 222,065 15,800 Career Education Corporation (b) 561,848 22,460 Ross Stores, Inc. 532,302 16,000 CarMax, Inc. (b,c) 500,320 9,900 Ruby Tuesday, Inc. (c) 215,424 6,190 Catalina Marketing Corporation (c) 140,761 7,200 Ryland Group, Inc. 492,624 7,300 CBRL Group, Inc. 245,718 21,850 Saks, Inc. (b) 404,225 12,000 Cheesecake Factory, Inc. (b) 374,880 5,510 Scholastic Corporation (b,c) 203,650 27,800 Chicos FAS, Inc. (b) 1,023,040 7,020 Sothebys Holdings, Inc. (b) 117,374 15,220 Claires Stores, Inc. 367,259 5,400 Thor Industries, Inc. 183,600 14,000 Corinthian Colleges, Inc. (b,c) 185,780 8,500 Timberland Company (b) 287,130 8,920 DeVry, Inc. (b,c) 169,926 18,200 Toll Brothers, Inc. (b) 812,994 16,460 Dollar Tree Stores, Inc. (b) 356,359 8,300 Tupperware Corporation 189,074 10,200 Education Management 16,800 Urban Outfitters, Inc. (b,c) 493,920 Corporation (b) 328,848 7,680 Valassis Communications, Inc. (b) 299,366 5,720 Emmis Communications 810 Washington Post Company 650,025 Corporation (b,c) 126,355 10,470 Westwood One, Inc. 208,248 5,900 Entercom Communications 17,880 Williams-Sonoma, Inc. (b) 685,698 Corporation (b) 186,381 Total Consumer 24,100 Foot Locker, Inc. 528,754 Discretionary 27,794,004 8,240 Furniture Brands International, Inc. (c) 148,567 Consumer Staples (2.8%) 24,020 Gentex Corporation (c) 417,948 10,440 BJs Wholesale Club, Inc. (b) 290,232 17,740 GTECH Holdings Corporation 568,744 9,910 Church & Dwight Company, Inc. (c) 366,075 10,100 Harman International 22,965 Dean Foods Company (b) 892,420 Industries, Inc. 1,032,927 10,850 Energizer Holdings, Inc. (b) 615,195 9,000 Harte-Hanks, Inc. 237,870 11,330 Hormel Foods Corporation 373,777 5,500 Hovnanian Enterprises, Inc. (b,c) 281,600 9,076 J.M. Smucker Company 440,549 5,470 International Speedway Corporation 287,011 4,040 Lancaster Colony Corporation 173,720 5,800 ITT Educational Services, Inc. (b) 286,230 9,710 PepsiAmericas, Inc. 220,708 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 45 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.5%) Value Shares Common Stock (83.5%) Value Consumer Staples  continued 23,800 Colonial BancGroup, Inc. $533,120 5,410 Ruddick Corporation $124,700 25,200 Commerce Bancorp, Inc. (c) 773,388 15,200 Smithfield Foods, Inc. (b) 451,136 7,100 Cullen/Frost Bankers, Inc. (c) 350,314 4,010 Tootsie Roll Industries, Inc. 127,318 16,800 Developers Diversified 4,040 Universal Corporation 156,873 Realty Corporation 784,560 10,300 Whole Foods Market, Inc. 1,384,835 20,100 Eaton Vance Corporation 498,882 Total Consumer Staples 8,610 Everest Re Group, Ltd. 842,919 26,630 Fidelity National Financial, Inc. 1,185,568 Energy (7.7%) 14,600 First American Corporation 666,782 9,800 Arch Coal, Inc. (c) 661,500 12,880 FirstMerit Corporation 345,055 8,580 Cooper Cameron Corporation (b) 634,319 7,960 Greater Bay Bancorp 196,134 8,800 Denbury Resources, Inc. (b) 443,872 16,250 HCC Insurance Holdings, Inc. 463,612 23,330 ENSCO International, Inc. 1,086,945 8,300 Highwoods Properties, Inc. 244,933 10,600 FMC Technologies, Inc. (b) 446,366 6,660 Horace Mann Educators Corporation 131,735 8,400 Forest Oil Corporation (b) 437,640 11,100 Hospitality Properties Trust 475,746 19,560 Grant Prideco, Inc. (b) 795,114 11,600 Independence Community 12,620 Hanover Compressor Company (b,c) 174,913 Bank Corporation 395,444 7,840 Helmerich & Payne, Inc. 473,458 9,700 IndyMac Bancorp, Inc. 383,926 19,500 Newfield Exploration Company (b) 957,450 10,140 Investors Financial 26,800 Noble Energy, Inc. 1,256,920 Services Corporation (c) 333,606 4,500 Overseas Shipholding Group, Inc. 262,485 7,700 Jefferies Group, Inc. (c) 335,335 26,400 Patterson-UTI Energy, Inc. 952,512 9,330 LaBranche & Company, Inc. (b,c) 81,078 20,200 Peabody Energy Corporation 1,703,870 17,225 Legg Mason, Inc. 1,889,407 21,800 Pioneer Natural 12,635 Leucadia National Corporation (c) 544,568 Resources Company (c) 1,197,256 13,600 Liberty Property Trust (c) 578,544 12,000 Plains Exploration & 9,200 Macerich Company 597,448 Production Company (b) 513,840 9,600 Mack-Cali Realty Corporation 431,424 9,200 Pogo Producing Company 542,248 12,720 Mercantile Bankshares Corporation 685,354 24,320 Pride International, Inc. (b) 693,363 5,500 Mercury General Corporation (c) 329,945 32,700 Smith International, Inc. 1,089,237 16,100 New Plan Excel Realty Trust, Inc. (c) 369,495 9,400 Tidewater, Inc. 457,498 36,511 New York Community 8,800 Western Gas Resources, Inc. (c) 450,824 Bancorp, Inc. (c) 598,780 Total Energy 10,030 Ohio Casualty Corporation (c) 272,014 28,260 Old Republic International Financials (14.9%) Corporation 753,694 11,920 A.G. Edwards, Inc. 522,215 14,080 PMI Group, Inc. 561,370 8,170 Allmerica Financial Corporation (b) 336,114 10,770 Protective Life Corporation 443,509 13,200 AMB Property Corporation 592,680 13,120 Radian Group, Inc. 696,672 7,190 American Financial Group, Inc. 243,957 8,850 Raymond James Financial, Inc. 284,262 21,390 AmeriCredit Corporation (b) 510,579 7,872 Rayonier, Inc. REIT 453,585 6,000 AmerUs Group Company (c) 344,220 9,800 Regency Centers Corporation 563,010 14,600 Arthur J. Gallagher & Company (c) 420,626 9,870 SEI Investments Company 370,915 19,693 Associated Banc-Corp (c) 600,243 4,300 StanCorp Financial Group, Inc. 362,060 13,870 Astoria Financial Corporation 366,445 5,530 SVB Financial Group (b,c) 268,979 8,100 Bank of Hawaii Corporation 398,682 17,620 TCF Financial Corporation 471,335 8,500 Brown & Brown, Inc. (c) 422,365 6,500 Texas Regional Bancshares, Inc. (c) 187,135 6,520 City National Corporation 456,987 21,200 United Dominion Realty Trust, Inc. 502,440 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 46 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.5%) Value Shares Common Stock (83.5%) Value Financials  continued 13,200 Triad Hospitals, Inc. (b) $597,564 7,100 Unitrin, Inc. $336,966 8,500 Universal Health Services, Inc. 404,855 17,150 W.R. Berkley Corporation 677,082 14,210 Valeant Pharmaceuticals 12,940 Waddell & Reed Financial, Inc. 250,518 International (c) 285,337 13,427 Washington Federal, Inc. 302,913 20,100 Varian Medical Systems, Inc. (b) 794,151 8,330 Webster Financial Corporation 374,517 5,000 Varian, Inc. (b) 171,600 12,400 Weingarten Realty Investors 469,340 12,700 VCA Antech, Inc. (b) 324,104 5,120 Westamerica Bancorporation (c) 264,448 14,720 Vertex Pharmaceuticals, Inc. (b,c) 328,992 10,480 Wilmington Trust Corporation 381,996 Total Health Care Total Financials 29,510,975 Industrials (10.6%) Health Care (10.1%) 13,760 Adesa, Inc. 304,096 10,106 Advanced Medical Optics, Inc. (b) 383,523 13,830 AGCO Corporation (b,c) 251,706 7,670 Apria Healthcare Group, Inc. (b) 244,750 13,500 AirTran Holdings, Inc. (b,c) 170,910 16,347 Barr Pharmaceuticals, Inc. (b) 897,777 4,340 Alaska Air Group, Inc. (b,c) 126,120 9,530 Beckman Coulter, Inc. 514,429 6,760 Alexander & Baldwin, Inc. 359,902 8,900 Cephalon, Inc. (b,c) 413,138 5,900 Alliant Techsystems, Inc. (b) 440,435 11,100 Charles River Laboratories 10,780 AMETEK, Inc. 463,217 International, Inc. (b) 484,182 3,820 Banta Corporation 194,400 13,800 Community Health Systems, Inc. (b) 535,578 8,960 Brinks Company 367,898 9,510 Covance, Inc. (b) 456,385 13,150 C.H. Robinson Worldwide, Inc. 843,178 17,200 Cytyc Corporation (b) 461,820 4,870 Carlisle Companies, Inc. 309,586 12,140 Dentsply International, Inc. 655,803 13,886 ChoicePoint, Inc. (b) 599,459 9,220 Edwards Lifesciences Corporation (b) 409,460 8,030 CNF, Inc. 421,575 7,800 Gen-Probe, Inc. (b) 385,710 10,800 Copart, Inc. (b,c) 257,796 17,380 Health Net, Inc. (b) 822,422 6,100 Corporate Executive 13,400 Henry Schein, Inc. (b) 571,108 Board Company 475,678 9,450 Hillenbrand Industries, Inc. 444,622 7,700 Crane Company 228,998 5,600 INAMED Corporation (b,c) 423,808 7,800 Deluxe Corporation (c) 313,248 5,400 Intuitive Surgical, Inc. (b) 395,766 10,600 Donaldson Company, Inc. 323,618 8,200 Invitrogen Corporation (b) 616,886 10,320 Dun & Bradstreet Corporation (b) 679,778 33,121 IVAX Corporation (b) 873,070 16,420 Expeditors International of 8,700 LifePoint Hospitals, Inc. (b) 380,451 Washington, Inc. 932,328 15,120 Lincare Holdings, Inc. (b) 620,676 9,480 Fastenal Company (c) 579,133 4,900 Martek Biosciences Corporation (b,c) 172,137 7,500 Federal Signal Corporation (c) 128,175 47,447 Millennium Pharmaceuticals, Inc. (b) 442,681 8,530 Flowserve Corporation (b) 310,066 16,220 Omnicare, Inc. 912,051 7,820 GATX Corporation (c) 309,281 13,500 PacifiCare Health Systems, Inc. (b) 1,077,030 10,700 Graco, Inc. 366,796 5,300 Par Pharmaceutical 5,160 Granite Construction, Inc. (c) 197,318 Companies, Inc. (b,c) 141,086 6,350 Harsco Corporation 416,370 21,200 Patterson Companies, Inc. (b) 848,636 10,690 Herman Miller, Inc. 323,907 12,750 Perrigo Company (c) 182,452 8,430 HNI Corporation 507,655 16,460 Protein Design Labs, Inc. (b,c) 460,880 9,430 Hubbell, Inc. 442,550 10,400 Renal Care Group, Inc. (b) 492,128 8,860 Jacobs Engineering Group, Inc. (b) 597,164 16,150 Sepracor, Inc. (b) 952,688 19,440 JB Hunt Transport Services, Inc. 369,554 10,400 STERIS Corporation 247,416 14,350 JetBlue Airways Corporation (b,c) 252,560 6,000 Techne Corporation (b,c) 341,880 12,500 Joy Global, Inc. 630,750 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 47 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.5%) Value Shares Common Stock (83.5%) Value Industrials  continued 22,500 Ceridian Corporation (b) $466,875 3,020 Kelly Services, Inc. $92,593 9,500 Certegy, Inc. 380,190 5,970 Kennametal, Inc. (c) 292,769 13,980 CheckFree Corporation (b) 528,724 6,340 Korn/Ferry International (b,c) 103,913 21,100 Cognizant Technology 13,370 Manpower, Inc. 593,494 Solutions Corporation (b) 983,049 5,190 Nordson Corporation 197,376 8,350 CommScope, Inc. (b,c) 144,789 15,660 Pentair, Inc. 571,590 15,270 Credence Systems Corporation (b,c) 121,855 20,480 Precision Castparts Corporation 1,087,488 11,600 Cree, Inc. (b,c) 290,232 18,110 Quanta Services, Inc. (b,c) 231,084 7,470 CSG Systems International, Inc. (b,c) 162,174 19,000 Republic Services, Inc. 670,510 20,560 Cypress Semiconductor 4,632 Rollins, Inc. 90,417 Corporation (b,c) 309,428 1,000 Sequa Corporation (b,c) 59,000 10,830 Diebold, Inc. 373,202 11,260 SPX Corporation 517,397 10,710 DST Systems, Inc. (b) 587,229 7,000 Stericycle, Inc. (b) 400,050 7,470 Dycom Industries, Inc. (b) 151,043 8,160 Swift Transportation 5,900 F5 Networks, Inc. (b,c) 256,473 Company, Inc. (b,c) 144,432 10,050 Fair Isaac Corporation 450,240 2,970 Tecumseh Products Company (c) 63,914 18,400 Fairchild Semiconductor 6,240 Teleflex, Inc. (c) 439,920 International, Inc. (b) 273,424 8,100 Thomas & Betts Corporation (b) 278,721 8,900 Gartner Group, Inc. (b,c) 104,041 12,700 Timken Company 376,301 20,500 Harris Corporation 856,900 6,530 Trinity Industries, Inc. (c) 264,400 5,310 Imation Corporation 227,640 10,220 United Rentals, Inc. (b,c) 201,436 30,550 Integrated Device 8,100 Werner Enterprises, Inc. (c) 140,049 Technology, Inc. (b) 328,107 8,900 Yellow Roadway Corporation (b) 368,638 9,950 International Rectifier Corporation (b) 448,546 6,440 York International Corporation 361,091 23,600 Intersil Corporation (c) 514,008 Total Industrials 11,760 Jack Henry & Associates, Inc. 228,144 7,310 Keane, Inc. (b,c) 83,553 Information Technology (12.6%) 13,280 KEMET Corporation (b,c) 111,286 59,500 3Com Corporation (b) 242,760 21,000 Lam Research Corporation (b) 639,870 31,266 Activision, Inc. (b) 639,390 17,550 Lattice Semiconductor Corporation (b) 75,114 11,990 Acxiom Corporation 224,453 9,500 LTX Corporation (b,c) 40,090 10,280 ADTRAN, Inc. 323,820 11,670 Macromedia, Inc. (b) 474,619 2,500 Advent Software, Inc. (b) 67,350 7,740 Macrovision Corporation (b,c) 147,834 10,600 Alliance Data Systems Corporation (b) 414,990 25,420 McAfee, Inc. (b) 798,696 13,700 Amphenol Corporation 552,658 23,800 McDATA Corporation (b,c) 124,712 5,200 Anteon International 24,100 MEMC Electronic Materials (b) 549,239 Corporation (b,c) 222,352 12,170 Mentor Graphics Corporation (b) 104,662 18,170 Arrow Electronics, Inc. (b) 569,811 10,150 Micrel, Inc. (b,c) 113,984 65,120 Atmel Corporation (b,c) 134,147 32,160 Microchip Technology, Inc. 968,659 22,320 Avnet, Inc. (b) 545,724 13,100 MoneyGram International, Inc. 284,401 7,480 Avocent Corporation (b) 236,667 15,460 MPS Group, Inc. (b) 182,428 18,600 BISYS Group, Inc. (b) 249,798 8,575 National Instruments Corporation (c) 211,288 3,910 Cabot Microelectronics 6,190 Newport Corporation (b) 86,227 Corporation (b,c) 114,876 7,340 Plantronics, Inc. 226,145 42,780 Cadence Design Systems, Inc. (b) 691,325 6,660 Plexus Corporation (b) 113,819 9,670 CDW Corporation 569,756 14,820 Polycom, Inc. (b) 239,639 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 48 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (83.5%) Value Shares Common Stock (83.5%) Value Information Technology  continued 5,900 Steel Dynamics, Inc. (c) $200,364 16,860 Powerwave Technologies, Inc. (b,c) $219,011 15,760 Valspar Corporation 352,394 7,880 Reynolds and Reynolds Company 215,991 11,000 Worthington Industries, Inc. (c) 231,330 28,940 RF Micro Devices, Inc. (b,c) 163,511 Total Materials 11,000 RSA Security, Inc. (b,c) 139,810 27,900 SanDisk Corporation (b) 1,346,175 Telecommunications Services (0.4%) 11,390 Semtech Corporation (b) 187,593 37,910 Cincinnati Bell, Inc. (b) 167,183 6,900 Silicon Laboratories, Inc. (b,c) 209,691 15,720 Telephone and Data Systems, Inc. 613,080 5,600 SRA International, Inc. (b,c) 198,688 Total Telecommunications 13,880 Sybase, Inc. (b) 325,070 Services 22,180 Synopsys, Inc. (b) 419,202 8,880 Tech Data Corporation (b) 325,985 Utilities (6.8%) 5,920 Transaction Systems 11,980 AGL Resources, Inc. 444,578 Architects, Inc. (b) 164,872 18,000 Alliant Energy Corporation 524,340 21,652 TriQuint Semiconductor, Inc. (b,c) 76,215 14,750 Aqua America, Inc. (c) 560,795 15,800 UTStarcom, Inc. (b,c) 129,086 57,480 Aquila, Inc. (b) 227,621 28,320 Vishay Intertechnology, Inc. (b) 338,424 5,200 Black Hills Corporation (c) 225,524 32,700 Western Digital Corporation (b,c) 422,811 19,630 DPL, Inc. 545,714 11,550 Wind River Systems, Inc. (b) 149,342 12,000 Duquesne Light Holdings, Inc. (c) 206,520 11,100 Zebra Technologies Corporation (b,c) 433,899 22,750 Energy East Corporation 573,072 Total Information 18,700 Equitable Resources, Inc. 730,422 Technology 25,027,831 11,550 Great Plains Energy, Inc. (c) 345,460 12,480 Hawaiian Electric Industries, Inc. (c) 347,942 Materials (3.6%) 6,630 IDACORP, Inc. (c) 199,762 10,190 Airgas, Inc. 301,930 18,350 MDU Resources Group, Inc. 654,178 6,010 Albemarle Corporation (c) 226,577 13,100 National Fuel Gas Company (c) 448,020 8,640 Bowater, Inc. (c) 244,253 20,070 Northeast Utilities Service Company 400,396 9,590 Cabot Corporation 316,566 16,540 NSTAR 478,337 36,500 Chemtura Corporation 453,330 13,990 OGE Energy Corporation 393,119 6,160 Cytec Industries, Inc. 267,221 15,600 ONEOK, Inc. 530,712 6,500 Ferro Corporation 119,080 29,043 Pepco Holdings, Inc. 675,831 5,800 FMC Corporation (b) 331,876 10,675 PNM Resources, Inc. 306,052 6,880 Glatfelter Company (c) 96,939 15,460 Puget Energy, Inc. 363,001 8,060 Longview Fibre Company 157,089 13,010 Questar Corporation 1,146,441 10,460 Lubrizol Corporation 453,232 17,530 SCANA Corporation 740,467 31,540 Lyondell Chemical Company 902,675 28,200 Sierra Pacific Resources (b,c) 418,770 7,120 Martin Marietta Materials, Inc. 558,635 11,790 Vectren Corporation 334,246 3,280 Minerals Technologies, Inc. (c) 187,649 13,420 Westar Energy, Inc. 323,825 11,200 Olin Corporation (c) 212,688 7,610 WGL Holdings, Inc. (c,d) 244,509 9,700 Packaging Corporation of America (c) 188,277 18,070 Wisconsin Energy Corporation 721,354 4,600 Potlatch Corporation (c) 239,752 5,900 WPS Resources Corporation (c) 341,020 18,200 RPM International, Inc. (c) 334,880 Total Utilities 3,600 Scotts Company 316,548 7,330 Sensient Technologies Total Common Stock Corporation (c) 138,904 (cost $133,554,736) 15,280 Sonoco Products Company 417,297 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 49 Mid Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (15.1%) Rate (e) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $30,012,655 Total Collateral Held for Securities Loaned (cost $30,012,655) Interest Maturity Shares Short-Term Investments (1.4%) Rate (e) Date Value Thrivent Money Market Portfolio (d) 3.360% N/A $2,795,384 Total Short-Term Investments (at amortized cost) Total Investments (cost $166,362,775) $198,682,614 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At September 30, 2005, $102,600 in cash was pledged as the initial margin deposit for the open financial futures contracts. In addition, 7,610 shares in WGL Holdings, Inc. common stock valued at $244,509 and $2,795,384 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follow: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain S&P 400 Mini Futures 40 December 2005 Long $2,882,800 $2,872,114 $10,686 (e) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $37,766,857 and $(5,447,018), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 50 Partner International Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.5%) Value Shares Common Stock (76.5%) Value Australia (1.5%) France (5.4%) 391,800 AMP, Ltd. (b,c) $2,228,596 569,247 Axa SA (b,d) $15,659,458 119,484 BHP Billiton, Ltd. (b,c) 2,037,807 190,200 Carrefour SA (b,d) 8,778,824 208,500 Brambles Industries, Ltd. (b,c,d) 1,412,356 147,239 France Telecom SA (b,d) 4,235,585 770,000 Lend Lease Corporation, Ltd. (b) 8,225,899 13,620 Hermes International (b,d) 3,217,433 752,900 Macquarie Infrastructure Group (b) 2,304,289 70,322 LVMH Moet Hennessy 331,400 Transurban Group (b) 1,820,008 Louis Vuitton SA (b,d) 5,804,121 Total Australia 43,500 Sanofi-Aventis (b,d) 3,602,303 106,000 Schneider Electric SA (b,d) 8,370,943 Austria (0.1%) 42,284 Societe Generale (b,d) 4,830,712 53,000 Telekom Austria AG (b) 1,055,732 34,866 Total SA (b,d) 9,490,533 Total Austria Total France Belgium (0.5%) Germany (4.1%) 151,490 Fortis (b,d) 4,384,053 56,100 Adidas-Salomon AG (b,d) 9,767,299 23,653 UCB SA (b) 1,251,440 10,331 Allianz AG (b) 1,394,819 Total Belgium 195,300 Commerzbank AG (b) 5,332,903 386,000 Deutsche Post AG-REG (b) 9,034,098 Bermuda (0.3%) 104,681 Hypo Real Estate Holding AG (b) 5,295,190 221,000 Esprit Holdings, Ltd. (b) 1,652,757 187,400 Metro AG (b) 9,241,065 1,863,500 Johnson Electric Holdings, Ltd. (b) 1,794,893 104,500 Siemens AG (b) 8,068,402 Total Bermuda Total Germany Brazil (2.1%) Greece (1.6%) 73,700 Companhia Vale do Rio 487,200 Agricultural Bank of Greece (b,e) 3,145,634 Doce SP ADR 2,867,667 65,350 Cosmote Mobile 295,490 Petroleo Brasileiro SA ADR 20,241,524 Telecommunications SA (b) 1,300,694 133,500 Tele Norte Leste Participacoes SA (d) 2,206,755 148,200 Greek Organization of Total Brazil Football Prognostics SA (b) 4,611,334 254,530 Hellenic Telecommunication Canada (0.2%) Organization SA (b,e) 5,092,802 59,200 Telus Corporation 2,411,808 131,000 National Bank of Greece SA (b) 5,242,535 Total Canada Total Greece China (0.2%) Hong Kong (1.1%) 2,288,000 PetroChina Company, Ltd. (b) 1,912,654 4,230,000 China Telecom Corporation, Ltd. (b) Total China 1,346,000 China Unicom, Ltd. (b,d) 1,116,496 888,000 Li & Fung, Ltd. (b) 2,056,821 Denmark (0.3%) 896,600 Swire Pacific, Ltd. (b) 8,273,144 72,283 Novo Nordisk AS (b) 3,576,772 Total Hong Kong Total Denmark Ireland (0.5%) Finland (1.1%) 314,700 Anglo Irish Bank Corporation plc (b) 269,623 Nokia Oyj (b) 4,543,574 49,700 CRH plc (b) 1,348,536 617,600 Stora Enso Oyj (b,d) 8,495,433 Total Ireland Total Finland The accompanying notes to the Schedule of Investments are an integral part of this schedule. 51 Partner International Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.5%) Value Shares Common Stock (76.5%) Value Italy (3.9%) 15,900 ORIX Corporation (b) $2,881,731 156,260 Assicurazioni Generali SPA (b,d) $4,933,110 2,096 Rakuten, Inc. (b,d) 1,608,465 790,500 Banca Intesa SPA (b) 3,445,482 1,267 Resona Holdings, Inc. (b,d) 3,289,693 219,200 Banca Popolare di Milano Scarl (b,d) 2,247,821 85,500 Secom Company, Ltd. (b) 4,142,290 454,500 Enel SPA (b,d) 3,908,722 53,000 Sega Sammy Holdings, Inc. (b,d) 2,078,785 185,931 Eni SPA (b,d) 5,514,985 59,900 Shin-Etsu Chemical 65,300 Lottomatica SPA (b,d) 2,477,602 Company, Ltd. (b) 2,625,033 141,300 Mediobanca SPA (b,d,e) 2,782,477 9,100 SMC Corporation (b) 1,217,154 643,000 Saipem SPA (b,d) 10,847,312 526,000 Sompo Japan Insurance, Inc. (b) 7,001,189 2,520,500 Seat Pagine Gialle SPA (b,e) 1,243,742 102,000 Sony Corporation (b,d) 3,376,803 65,200 Toro Assicurazioni SPA (b) 1,158,101 992 Sumitomo Mitsui Financial 1,437,200 UniCredito Italiano SPA (b) 8,110,568 Group, Inc. (b) 9,391,628 Total Italy 1,960,900 Sumitomo Trust and Banking Company, Ltd. (b,d) 16,221,013 Japan (17.3%) 94,700 Suzuki Motor Corporation (b,d) 1,759,210 40,400 Aiful Corporation (b,d) 3,399,006 27,250 T&D Holdings, Inc. (b) 1,630,040 108,500 Astellas Pharmaceutical, Inc. (b) 4,099,394 303,800 Takeda Pharmaceutical 34,700 Benesse Corporation (b,d) 1,307,917 Company, Ltd. (b,d) 18,187,589 563,300 Bridgestone Corporation (b) 12,127,097 367,000 Toray Industries, Inc. (b,d) 1,959,515 35,300 Canon, Inc. (b) 1,915,689 331,700 Toyota Motor Corporation (b,d) 15,305,577 66,900 Credit Saison Company, Ltd. (b) 2,953,176 19,290 USS Company, Ltd. (b) 1,373,812 152,000 Dai Nippon Printing Total Japan Company, Ltd. (b) 2,462,419 51,800 Daikin Industries, Ltd. (b,d) 1,394,116 Luxembourg (0.5%) 37,900 Fanuc, Ltd. (b,d) 3,082,492 396,500 SES Global SA (b) 6,242,552 240,700 Fuji Photo Film Company, Ltd. (b,d) 7,957,546 Total Luxembourg 62,000 Hoya Corporation (b) 2,098,148 79,200 JSR Corporation (b,d) 1,647,206 Mexico (1.9%) 772 KDDI Corporation (b) 4,381,586 139,700 America Movil SA de CV ADR 3,676,904 8,500 Keyence Corporation (b) 2,147,109 159,100 Grupo Financiero 168,700 Kyocera Corporation (b,d) 11,774,454 Banorte SA de CV 1,421,650 94,800 Leopalace21 Corporation (b,d) 2,300,959 399,000 Grupo Modelo SA 1,290,806 128,100 MARUI Company, Ltd. (b,d) 2,171,360 28,800 Grupo Televisia SA ADR 2,065,248 137,000 Matsushita Electric Industrial 530,000 Telefonos de Mexico Company, Ltd. (b,d) 2,336,436 SA de CV ADR (d) 11,273,100 350,000 Mitsubishi Corporation (b,d) 6,925,675 535,138 Wal-Mart de Mexico SA de CV 2,728,174 135,000 Mitsubishi Estate Total Mexico Company, Ltd. (b,d) 1,857,114 1,403 Mitsubishi UFJ Financial Netherlands (2.9%) Group, Inc. (b,d) 18,369,340 326,000 ABN AMRO Holding NV (b) 7,810,797 313,000 Mitsui Fudosan Company, Ltd. (b,d) 4,727,047 425,900 ING Groep NV (b,d) 12,694,543 229,000 Mitsui Trust Holdings, Inc. (b) 3,187,382 12,200 Pyaterochka Holding NV GDR (b,e) 247,904 34,000 Nidec Corporation (b,d) 2,003,513 62,729 Royal Numico NV (b,e) 2,746,559 212,900 Nissan Motor Company, Ltd. (b,d) 2,448,394 349,000 VNU NV (b,d) 10,973,976 38,100 Nitto Denko Corporation (b,d) 2,152,562 Total Netherlands The accompanying notes to the Schedule of Investments are an integral part of this schedule. 52 Partner International Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.5%) Value Shares Common Stock (76.5%) Value Norway (0.4%) Enagas (b,d) $3,172,932 Norsk Hydro ASA (b) $2,324,473 Iberdrola SA (b,d) Statoil ASA (b,d) Indra Sistemas SA (b) Total Norway Repsol YPF SA (b) Sacyr Vallehermoso SA (b,d) Panama (0.2%) Telefonica SA (b) Carnival Corporation Telefonica SA ADR Total Panama Total Spain Portugal (0.7%) Sweden (0.8%) Portugal Telecom SGPS SA (b) Atlas Copco AB (b,d) Total Portugal Total Sweden Russia (f) Switzerland (6.7%) NovaTek OAO GDR (e) Compagnie Financiere Total Russia Richemont AG (b) Credit Suisse Group (b,d) Singapore (1.6%) Givaudan SA (b) DBS Group Holdings, Ltd. (b) Holcim, Ltd. (b,d) Keppel Corporation, Ltd. (b,d) Nestle SA (b) Singapore Telecommunications, Nobel Biocare Holding AG (b) Ltd. (b) Novartis AG (b) United Overseas Bank, Ltd. (b) Roche Holding AG (b) Venture Corporation, Ltd. (b) Swatch Group AG (b,d) Total Singapore UBS AG (b,d) Total Switzerland South Africa (0.2%) Naspers, Ltd. (b) Taiwan (0.3%) Total South Africa Acer, Inc. (b) Far EasTone Telecommunications South Korea (2.1%) Company, Ltd. Hyundai Motor Company, Ltd. (b,e) Total Taiwan Kookmin Bank (b) Kookmin Bank ADR (d) Thailand (0.1%) LG Electronics, Inc. (b) Bangkok Bank Public Samsung Electronics Company, Ltd. (b) Company, Ltd. (b) Kasikornbank Public Total South Korea Company, Ltd. (b) Total Thailand Spain (4.5%) Banco Bilbao Vizcaya Turkey (0.4%) Argentaria SA (b,d) Turkiye Garanti Bankasi AS (b,e) Cintra Concesiones de Turkiye Is Bankasi (Isbank) (b) Infraestructuras de Transporte SA (b) Total Turkey Compania de Distribucion Integral Logista SA (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 53 Partner International Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (76.5%) Value Shares Common Stock (76.5%) Value United Kingdom (13.0%) 1,449,600 Marks and Spencer Group plc (b) $9,599,318 418,446 Barclays plc (b) $4,226,231 809,000 Pearson plc (b) 9,423,066 505,853 BP Amoco plc (b) 5,972,723 490,892 Reed Elsevier plc (b) 4,543,045 249,860 British Sky Broadcasting 298,000 Royal Bank of Scotland Group plc (b) 2,471,234 Group plc (b) 8,464,409 652,000 Capita Group plc (b) 4,337,927 235,817 Royal Dutch Shell plc (b) 8,143,381 34,989 Carnival plc (b) 1,817,719 1,136,600 Signet Group plc (b) 2,064,523 943,764 GlaxoSmithKline plc (b) 24,072,804 8,603,345 Vodafone Group plc (b,g) 22,380,836 1,758,100 Group 4 Securicor plc (b) 4,696,329 308,800 William Hill plc (b) 3,179,170 244,800 GUS plc (b) 3,692,637 1,214,960 WPP Group plc (b) 12,389,592 220,200 iSOFT Group plc (b) 1,677,326 Total United Kingdom 152,000 Johnson Matthey plc (b) 3,174,146 2,471,238 Kingfisher plc (b) 9,431,238 Total Common Stock 1,065,000 Lloyds TSB Group plc (b) 8,764,743 (cost $786,496,289) Interest Maturity Shares Collateral Held for Securities Loaned (20.4%) Rate (h) Date Value 242,295,234 Thrivent Financial Securities Lending Trust 3.770% N/A $242,295,234 Total Collateral Held for Securities Loaned (cost $242,295,234) Shares or Principal Interest Maturity Amount Short-Term Investments (3.1%) Rate (h) Date Value $3,240,000 Air Products & Chemicals, Inc. 3.870% 10/3/2005 $3,239,303 19,485,000 BP Capital Markets plc 3.880 10/3/2005 19,480,800 9,555,206 Thrivent Money Market Portfolio 3.360 N/A 9,555,206 4,062,000 Thunder Bay Funding, Inc. 3.760 10/3/2005 4,061,151 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,065,127,983) (a) The categories of investments are shown as a percentage of total investments. (b) Security is fair valued. (c) Denotes investments purchased on a when-issued basis. (d) All or a portion of the security is on loan. (e) Non-income producing security. (f) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Partner International Stock Portfolio. (g) Earmarked as collateral for long settling trades. (h) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (i) Miscellaneous footnotes: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. GDR  Global Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $142,507,492 and $(20,450,006), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 54 Partner All Cap Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.8%) Value Shares Common Stock (89.8%) Value Consumer Discretionary (9.9%) Berkshire Hathaway, Inc. (b) $1,228,950 Aeropostale, Inc. (b) $304,938 Citigroup, Inc. American Eagle Outfitters, Inc. Countrywide Financial Carnival Corporation Corporation Carters, Inc. (b) Endurance Specialty Comcast Corporation (b) Holdings, Ltd. (b) D.R. Horton, Inc. Fidelity National Financial, Inc. Federated Department Stores, Inc. First American Corporation Isle of Capri Casinos, Inc. (b,c) Golden West Financial Corporation KB Home Max Re Capital, Ltd. P.F. Changs China Bistro, Inc. (b,c) MBIA, Inc. Penn National Gaming, Inc. (b) MetLife, Inc. Pinnacle Entertainment, Inc. (b,c) MGIC Investment Corporation Polo Ralph Lauren Corporation Old Republic International Royal Caribbean Cruises, Ltd. (c) Corporation Staples, Inc. PartnerRe, Ltd. Urban Outfitters, Inc. (b,c) PMI Group, Inc. Viacom, Inc. Radian Group, Inc. Total Consumer W.R. Berkley Corporation Discretionary Total Financials Consumer Staples (8.6%) Health Care (11.7%) Altria Group, Inc. Aetna, Inc. BJs Wholesale Club, Inc. (b) Affymetrix, Inc. (b,c) Coca-Cola Enterprises, Inc. American Medical Systems CVS Corporation Holdings, Inc. (b) Estee Lauder Companies, Inc. Amgen, Inc. (b) General Mills, Inc. Becton, Dickinson and Company Gillette Company CIGNA Corporation Tyson Foods, Inc. Community Health Systems, Inc. (b) Total Consumer Staples Connetics Corporation (b,c) Cooper Companies, Inc. Energy (9.1%) Cyberonics, Inc. (b,c) Exxon Mobil Corporation Dade Behring Holdings, Inc. Holly Corporation DJ Orthopedics, Inc. (b) Lone Star Technologies, Inc. (b) Edwards Lifesciences Corporation (b) Quicksilver Resources, Inc. (b,c) Guidant Corporation Transocean, Inc. (b) Haemonetics Corporation (b,c) Ultra Petroleum Corporation (b,c) Johnson & Johnson Valero Energy Corporation Kinetic Concepts, Inc. (b) Total Energy Pfizer, Inc. Sierra Health Services, Inc. (b) Financials (17.8%) UnitedHealth Group, Inc. ACE, Ltd. WebMD Corporation (b,c) Ambac Financial Group, Inc. WebMD Health Corporation (b) Bank of America Corporation Total Health Care The accompanying notes to the Schedule of Investments are an integral part of this schedule. 55 Partner All Cap Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.8%) Value Shares Common Stock (89.8%) Value Industrials (10.3%) SanDisk Corporation (b) $1,027,725 Bucyrus International, Inc. (c) $451,996 Yahoo!, Inc. (b) Caterpillar, Inc. Total Information Deere & Company Technology Dryships, Inc. (b,c) EGL, Inc. (b,c) Materials (2.3%) Excel Maritime Carriers, Ltd. (b,c) Chemtura Corporation Freightcar America, Inc. Dow Chemical Company General Electric Company Georgia-Pacific Corporation Joy Global, Inc. Monsanto Company Precision Castparts Corporation Newmont Mining Corporation (c) Raytheon Company Owens-Illinois, Inc. (b) Shaw Group, Inc. (b,c) Packaging Corporation of America (c) United Technologies Corporation Silgan Holdings, Inc. Total Industrials Total Materials Information Technology (14.3%) Telecommunications Services (2.4%) Akamai Technologies, Inc. (b,c) BellSouth Corporation Apple Computer, Inc. (b) Sprint Nextel Corporation Citrix Systems, Inc. (b) Total Telecommunications Corning, Inc. (b) Services Google, Inc. (b) Hewlett-Packard Company Utilities (3.4%) Marvell Technology Group, Ltd. (b) AES Corporation (b) McAfee, Inc. (b) Dominion Resources, Inc. Microsoft Corporation TXU Corporation Motorola, Inc. Total Utilities NVIDIA Corporation (b) Oracle Corporation (b) Total Common Stock QUALCOMM, Inc. (cost $64,069,779) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 56 Partner All Cap Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (9.6%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $8,137,133 Total Collateral Held for Securities Loaned (cost $8,137,133) Principal Interest Maturity Amount Short-Term Investments (0.6%) Rate (d) Date Value $532,000 State Street Bank Repurchase Agreement (e) 2.850% 10/3/2005 $532,000 Total Short-Term Investments (at amortized cost) Total Investments (cost $72,738,912) $84,559,382 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Repurchase agreement dated September, 2005, $532,126 maturing October 3, 2005, collateralized by $544,432 of Federal Home Loan Mortgage Corporation Medium Term Notes, 3.875% due January 12, 2009. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $13,164,808 and $(1,344,338), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 57 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Consumer Discretionary (15.5%) Time Warner, Inc. $11,782,457 Abercrombie & Fitch Company $2,342,950 Viacom, Inc. Aeropostale, Inc. (b) Walt Disney Company Amazon.com, Inc. (b) Whirlpool Corporation AnnTaylor Stores Corporation (b,c) XM Satellite Radio Apollo Group, Inc. (b) Holdings, Inc. (b,c) Bed Bath & Beyond, Inc. (b) Yum! Brands, Inc. Best Buy Company, Inc. Total Consumer Cablevision Systems Discretionary New York Group (b) Carnival Corporation Consumer Staples (7.8%) Centex Corporation Altria Group, Inc. Cheesecake Factory, Inc. (b) Avon Products, Inc. Coach, Inc. (b) Coca-Cola Company Comcast Corporation (b) Colgate-Palmolive Company eBay, Inc. (b) CVS Corporation Grupo Televisia SA ADR Gillette Company Harley-Davidson, Inc. PepsiCo, Inc. Harman International Procter & Gamble Company Industries, Inc. SYSCO Corporation Harrahs Entertainment, Inc. Wal-Mart Stores, Inc. Hilton Hotels Corporation Walgreen Company Home Depot, Inc. William Wrigley Jr. Company IAC InterActiveCorp (b,c) Total Consumer Staples International Game Technology J.C. Penney Company, Inc. Energy (7.0%) (Holding Company) Apache Corporation KB Home Arch Coal, Inc. (c) Kohls Corporation (b) Baker Hughes, Inc. Lennar Corporation BJ Services Company Lowes Companies, Inc. Burlington Resources, Inc. Marriott International, Inc. ConocoPhillips McDonalds Corporation El Paso Corporation McGraw-Hill Companies, Inc. ENSCO International, Inc. MGM MIRAGE (b,c) EOG Resources, Inc. News Corporation ADR (c) Exxon Mobil Corporation NIKE, Inc. Global Industries, Ltd. (b,c) Nordstrom, Inc. Halliburton Company PETsMART, Inc. Nabors Industries, Ltd. (b) Pixar, Inc. (b) National Oilwell Varco, Inc. (b) Pulte Homes, Inc. Noble Corporation Staples, Inc. Peabody Energy Corporation Starbucks Corporation (b) Schlumberger, Ltd. Starwood Hotels & Resorts Smith International, Inc. Worldwide, Inc. Todco Station Casinos, Inc. Transocean, Inc. (b) Target Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 58 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Energy  continued 71,500 Biogen Idec, Inc. (b) $2,822,820 30,100 Valero Energy Corporation $3,403,106 75,700 C.R. Bard, Inc. 4,998,471 221,533 XTO Energy, Inc. 10,039,876 62,200 Cardinal Health, Inc. 3,945,968 Total Energy 361,464 Caremark Rx, Inc. (b) 18,047,898 79,800 Celgene Corporation (b,c) 4,334,736 Financials (9.8%) 134,900 Community Health 127,400 AFLAC, Inc. 5,771,220 Systems, Inc. (b) 5,235,469 264,150 American Express Company 15,172,776 150,500 Eli Lilly and Company 8,054,760 277,200 American International 59,800 Fisher Scientific Group, Inc. 17,175,312 International, Inc. (b) 3,710,590 53,800 Bear Stearns Companies, Inc. 5,904,550 108,800 Forest Laboratories, Inc. (b) 4,239,936 93,600 Capital One Financial 462,800 Genentech, Inc. (b) 38,972,388 Corporation (c) 7,443,072 171,400 Genzyme Corporation (b) 12,279,096 436,400 Charles Schwab Corporation 6,297,252 356,000 Gilead Sciences, Inc. (b) 17,358,560 35,800 Chicago Mercantile Exchange (c) 12,075,340 857,100 Johnson & Johnson 54,237,288 436,800 Citigroup, Inc. 19,883,136 107,600 LifePoint Hospitals, Inc. (b) 4,705,348 70,500 Comerica, Inc. 4,152,450 206,100 Medco Health Solutions, Inc. (b) 11,300,463 201,200 Countrywide Financial 591,500 Medtronic, Inc. 31,716,230 Corporation 6,635,576 130,900 Novartis AG ADR 6,675,900 90,600 E*TRADE Financial Corporation (b) 1,594,560 729,255 Pfizer, Inc. 18,209,497 50,400 Federal Home Loan 66,500 Sanofi-Aventis ADR 2,763,075 Mortgage Corporation 2,845,584 269,600 Schering-Plough Corporation 5,675,080 135,000 Franklin Resources, Inc. 11,334,600 44,000 Sepracor, Inc. (b) 2,595,560 39,400 Golden West Financial 274,600 St. Jude Medical, Inc. (b) 12,851,280 Corporation 2,339,966 195,850 Stryker Corporation 9,680,866 183,600 Goldman Sachs Group, Inc. 22,322,088 282,300 Teva Pharmaceutical 80,050 Legg Mason, Inc. 8,780,684 Industries, Ltd. (c) 9,434,466 89,800 Lehman Brothers Holdings, Inc. 10,459,904 1,084,000 UnitedHealth Group, Inc. 60,920,800 299,700 MBNA Corporation 7,384,608 267,200 WellPoint, Inc. (b) 20,259,104 212,300 Merrill Lynch & Company, Inc. 13,024,605 340,900 Wyeth 15,773,443 151,300 Moodys Corporation 7,728,404 227,400 Zimmer Holdings, Inc. (b) 15,665,586 59,400 Morgan Stanley 3,204,036 Total Health Care 89,200 Northern Trust Corporation 4,509,060 75,700 PNC Financial Services Group, Inc. 4,392,114 Industrials (7.7%) 104,300 Prudential Financial, Inc. 7,046,508 98,700 3M Company 7,240,632 185,050 SLM Corporation 9,926,082 106,500 American Standard 111,900 State Street Corporation 5,474,148 Companies, Inc. 4,957,575 90,500 T. Rowe Price Group, Inc. (c) 5,909,650 126,400 Boeing Company 8,588,880 32,900 UBS AG 2,812,950 112,200 Burlington Northern 101,600 Wells Fargo & Company 5,950,712 Santa Fe Corporation 6,709,560 Total Financials 237,550,947 305,400 Caterpillar, Inc. 17,942,250 53,800 Chicago Bridge and Health Care (20.4%) Iron Company (c) 1,672,642 246,350 Abbott Laboratories 10,445,240 154,400 Danaher Corporation 8,311,352 148,000 Aetna, Inc. 12,748,720 128,500 FedEx Corporation 11,196,205 141,400 Alcon, Inc. (d) 18,082,232 73,500 General Dynamics Corporation 8,786,925 577,700 Amgen, Inc. (b) 46,025,359 1,358,400 General Electric Company 45,737,328 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 59 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.9%) Value Shares Common Stock (95.9%) Value Industrials  continued 49,100 KLA-Tencor Corporation $2,394,116 42,500 Global Cash Access, Inc. (b,c) $599,250 243,700 Linear Technology Corporation 9,160,683 117,600 Honeywell International, Inc. 4,410,000 2,047,500 Lucent Technologies, Inc. (b,c) 6,654,375 99,900 L-3 Communications 253,400 Marvell Technology Group, Ltd. (b) 11,684,274 Holdings, Inc. 7,899,093 311,500 Maxim Integrated Products, Inc. 13,285,475 34,000 Lockheed Martin Corporation 2,075,360 320,000 Micromuse, Inc. (b,c) 2,521,600 64,800 Monster Worldwide, Inc. (b) 1,990,008 2,285,800 Microsoft Corporation 58,813,634 44,100 Precision Castparts Corporation 2,341,710 876,100 Motorola, Inc. 19,353,049 75,700 Robert Half International, Inc. 2,694,163 531,900 Nasdaq (100) Trust (c) 20,988,774 77,700 Rockwell Automation, Inc. 4,110,330 202,800 Network Appliance, Inc. (b) 4,814,472 64,100 Terex Corporation (b) 3,168,463 360,220 Nokia Oyj ADR 6,091,320 43,600 Textron, Inc. 3,126,992 1,267,400 Oracle Corporation (b) 15,703,086 256,900 Tyco International, Ltd. 7,154,665 462,100 Parametric Technology 125,600 United Parcel Service, Inc. 8,682,728 Corporation (b,c) 3,220,837 309,300 United Technologies Corporation 16,034,112 174,100 Paychex, Inc. 6,455,628 Total Industrials 977,600 QUALCOMM, Inc. 43,747,600 61,900 Research in Motion, Ltd. (b,c) 4,233,960 Information Technology (25.7%) 118,400 SAP AG (c) 5,130,272 205,500 Accenture, Ltd. (b) 5,232,030 591,300 Symantec Corporation (b) 13,398,858 431,200 Adobe Systems, Inc. (c) 12,871,320 238,600 Tekelec, Inc. (b,c) 4,998,670 182,800 Altera Corporation (b) 3,493,308 714,400 Texas Instruments, Inc. 24,218,160 134,100 Amdocs, Ltd. (b) 3,718,593 271,300 webMethods, Inc. (b,c) 1,918,091 131,400 Analog Devices, Inc. 4,880,196 133,000 Xilinx, Inc. 3,704,050 290,000 Apple Computer, Inc. (b) 15,546,900 828,200 Yahoo!, Inc. (b) 28,026,288 481,450 Applied Materials, Inc. 8,165,392 Total Information 140,800 Automatic Data Processing, Inc. 6,060,032 Technology 348,500 Avaya, Inc. (b) 3,589,550 207,000 Broadcom Corporation (b) 9,710,370 Materials (0.7%) 1,647,400 Cisco Systems, Inc. (b) 29,537,882 69,700 Ecolab, Inc. 2,225,521 231,800 Citrix Systems, Inc. (b) 5,827,452 102,400 Monsanto Company 6,425,600 84,400 Cognizant Technology 76,600 Newmont Mining Corporation 3,613,222 Solutions Corporation (b) 3,932,196 95,900 Praxair, Inc. 4,596,487 202,500 Comverse Technology, Inc. (b) 5,319,675 Total Materials 463,800 Corning, Inc. (b) 8,965,254 85,300 Cypress Semiconductor Telecommunications Services (1.3%) Corporation (b,c) 1,283,765 82,100 ALLTEL Corporation 5,345,531 1,264,400 Dell, Inc. (b) 43,242,480 362,200 America Movil SA de CV ADR 9,533,104 274,170 Electronic Arts, Inc. (b) 15,597,531 186,100 American Tower Corporation (b) 4,643,195 1,406,700 EMC Corporation (b) 18,202,698 28,200 NII Holdings, Inc. (b) 2,381,490 286,050 First Data Corporation 11,442,000 412,982 Sprint Nextel Corporation 9,820,712 101,702 Google, Inc. (b) 32,184,615 Total Telecommunications 47,100 Infosys Technologies, Ltd. ADR (c) 3,498,588 Services 1,511,950 Intel Corporation 37,269,568 130,800 International Business Total Common Stock Machines Corporation 10,492,776 (cost $2,055,344,716) 385,300 Juniper Networks, Inc. (b,c) 9,166,287 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 60 Large Cap Growth Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (2.9%) Rate (e) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $71,065,866 Total Collateral Held for Securities Loaned (cost $71,065,866) Shares or Principal Interest Maturity Amount Short-Term Investments (1.2%) Rate (e) Date Value $18,675,000 BP Capital Markets plc 3.880% 10/3/2005 $18,670,974 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $2,154,574,879) $2,416,110,650 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At September 30, 2005, 18,200 shares of Alcon, Inc. common stock valued at $2,327,416 were earmarked as collateral to cover call options written as follows: Number of Exercise Expiration Unrealized Call Options Contracts Price Date Value Gain Alcon, Inc. $130 October 2005 $(37,310) $8,479 (e) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (f) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $378,636,869 and $(117,101,098), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 61 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Consumer Discretionary (15.6%) 600 Station Casinos, Inc. $39,816 900 Abercrombie & Fitch Company $44,865 8,420 Target Corporation 437,251 2,100 Aeropostale, Inc. (b) 44,625 11,820 Time Warner, Inc. 214,060 3,400 Amazon.com, Inc. (b) 154,020 2,670 Viacom, Inc. 88,137 2,900 AnnTaylor Stores Corporation (b,c) 76,995 4,365 Walt Disney Company 105,327 1,990 Apollo Group, Inc. (b) 132,116 600 Whirlpool Corporation 45,462 4,100 Bed Bath & Beyond, Inc. (b) 164,738 5,100 XM Satellite Radio Holdings, Inc. (b,c) 183,141 3,855 Best Buy Company, Inc. 167,808 1,100 Yum! Brands, Inc. 53,251 2,100 Cablevision Systems Total Consumer New York Group (b) 64,407 Discretionary 5,950 Carnival Corporation 297,381 1,000 Centex Corporation 64,580 Consumer Staples (7.9%) 450 Cheesecake Factory, Inc. (b) 14,058 2,450 Altria Group, Inc. 180,590 5,800 Coach, Inc. (b) 181,888 2,310 Avon Products, Inc. 62,370 4,910 Comcast Corporation (b) 141,310 3,000 Coca-Cola Company 129,570 12,860 eBay, Inc. (b) 529,832 3,100 Colgate-Palmolive Company 163,649 1,100 Grupo Televisia SA ADR 78,881 7,900 CVS Corporation 229,179 1,600 Harley-Davidson, Inc. 77,504 5,500 Gillette Company 320,100 1,350 Harman International 11,020 PepsiCo, Inc. 624,944 Industries, Inc. 138,064 13,920 Procter & Gamble Company 827,683 1,400 Harrahs Entertainment, Inc. 91,266 2,960 SYSCO Corporation 92,855 3,000 Hilton Hotels Corporation 66,960 7,240 Wal-Mart Stores, Inc. 317,257 8,190 Home Depot, Inc. 312,367 6,740 Walgreen Company 292,853 2,290 IAC InterActiveCorp (b) 58,052 2,600 William Wrigley Jr. Company 186,888 2,400 International Game Technology 64,800 Total Consumer Staples 2,800 J.C. Penney Company, Inc. (Holding Company) 132,776 Energy (7.1%) 1,100 KB Home 80,520 2,250 Apache Corporation 169,245 3,655 Kohls Corporation (b) 183,408 550 Arch Coal, Inc. 37,125 1,600 Lennar Corporation 95,616 2,250 Baker Hughes, Inc. 134,280 7,300 Lowes Companies, Inc. 470,120 3,500 BJ Services Company 125,965 1,700 Marriott International, Inc. 107,100 1,400 Burlington Resources, Inc. 113,848 3,100 McDonalds Corporation 103,819 3,600 ConocoPhillips 251,676 1,800 McGraw-Hill Companies, Inc. 86,472 4,000 El Paso Corporation 55,600 2,600 MGM MIRAGE (b) 113,802 2,500 ENSCO International, Inc. 116,475 6,700 News Corporation ADR (b,c) 110,550 2,000 EOG Resources, Inc. 149,800 3,090 NIKE, Inc. 252,391 5,550 Exxon Mobil Corporation 352,647 3,300 Nordstrom, Inc. 113,256 3,800 Global Industries, Ltd. (b,c) 56,012 2,000 PETsMART, Inc. 43,560 3,500 Halliburton Company 239,820 2,000 Pixar, Inc. (b) 89,020 1,650 Nabors Industries, Ltd. (b) 118,520 1,900 Pulte Homes, Inc. 81,548 1,450 National Oilwell Varco, Inc. (b) 95,410 11,730 Staples, Inc. 250,084 900 Noble Corporation 61,614 3,700 Starbucks Corporation (b) 185,370 1,700 Peabody Energy Corporation 143,395 2,660 Starwood Hotels & Resorts 3,500 Schlumberger, Ltd. 295,330 Worldwide, Inc. 152,072 2,500 Smith International, Inc. 83,275 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 62 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Energy  continued 1,100 Cardinal Health, Inc. $69,784 1,100 Todco $45,881 6,605 Caremark Rx, Inc. (b) 329,788 3,500 Transocean, Inc. (b) 214,585 1,400 Celgene Corporation (b,c) 76,048 600 Valero Energy Corporation 67,836 2,500 Community Health Systems, Inc. (b) 97,025 4,066 XTO Energy, Inc. 184,271 2,740 Eli Lilly and Company 146,645 Total Energy 1,100 Fisher Scientific International, Inc. (b) 68,255 2,000 Forest Laboratories, Inc. (b) 77,940 Financials (10.0%) 8,400 Genentech, Inc. (b) 707,364 2,300 AFLAC, Inc. 104,190 3,110 Genzyme Corporation (b) 222,800 4,830 American Express Company 277,435 6,500 Gilead Sciences, Inc. (b) 316,940 5,030 American International Group, Inc. 311,659 15,630 Johnson & Johnson 989,066 1,000 Bear Stearns Companies, Inc. 109,750 2,000 LifePoint Hospitals, Inc. (b) 87,460 1,700 Capital One Financial Corporation 135,184 3,700 Medco Health Solutions, Inc. (b) 202,871 7,950 Charles Schwab Corporation 114,718 10,820 Medtronic, Inc. 580,168 650 Chicago Mercantile Exchange 219,245 2,400 Novartis AG ADR 122,400 7,900 Citigroup, Inc. 359,608 13,270 Pfizer, Inc. 331,352 1,300 Comerica, Inc. 76,570 1,200 Sanofi-Aventis ADR 49,860 3,700 Countrywide Financial Corporation 122,026 4,900 Schering-Plough Corporation 103,145 1,700 E*TRADE Financial Corporation (b) 29,920 800 Sepracor, Inc. (b) 47,192 900 Federal Home Loan 5,000 St. Jude Medical, Inc. (b) 234,000 Mortgage Corporation 50,814 3,600 Stryker Corporation 177,948 2,400 Franklin Resources, Inc. 201,504 5,200 Teva Pharmaceutical 700 Golden West Financial Corporation 41,573 Industries, Ltd. (c) 173,784 3,400 Goldman Sachs Group, Inc. 413,372 19,700 UnitedHealth Group, Inc. 1,107,141 1,500 Legg Mason, Inc. 164,535 4,900 WellPoint, Inc. (b) 371,518 1,650 Lehman Brothers Holdings, Inc. 192,192 6,280 Wyeth 290,576 5,480 MBNA Corporation 135,027 4,150 Zimmer Holdings, Inc. (b) 285,894 3,850 Merrill Lynch & Company, Inc. 236,198 Total Health Care 2,800 Moodys Corporation 143,024 1,100 Morgan Stanley 59,334 Industrials (7.7%) 1,650 Northern Trust Corporation 83,408 1,790 3M Company 131,314 1,350 PNC Financial Services Group, Inc. 78,327 1,900 American Standard Companies, Inc. 88,445 1,900 Prudential Financial, Inc. 128,364 2,300 Boeing Company 156,285 3,410 SLM Corporation 182,912 2,050 Burlington Northern 2,000 State Street Corporation 97,840 Santa Fe Corporation 122,590 1,650 T. Rowe Price Group, Inc. 107,745 5,500 Caterpillar, Inc. 323,125 600 UBS AG 51,300 1,000 Chicago Bridge and Iron Company 31,090 1,900 Wells Fargo & Company 111,283 2,820 Danaher Corporation 151,801 Total Financials 2,320 FedEx Corporation 202,142 1,350 General Dynamics Corporation 161,392 Health Care (20.6%) 24,710 General Electric Company 831,986 4,440 Abbott Laboratories 188,256 750 Global Cash Access, Inc. (b,c) 10,575 2,700 Aetna, Inc. 232,578 2,100 Honeywell International, Inc. 78,750 2,600 Alcon, Inc. (d) 332,488 1,800 L-3 Communications Holdings, Inc. 142,326 10,460 Amgen, Inc. (b) 833,348 600 Lockheed Martin Corporation 36,624 1,300 Biogen Idec, Inc. (b) 51,324 1,200 Monster Worldwide, Inc. (b) 36,852 1,400 C.R. Bard, Inc. 92,442 800 Precision Castparts Corporation 42,480 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 63 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Industrials  continued Marvell Technology Group, Ltd. (b) $214,412 Robert Half International, Inc. $49,826 Maxim Integrated Products, Inc. Rockwell Automation, Inc. Micromuse, Inc. (b,c) Terex Corporation (b) Microsoft Corporation Textron, Inc. Motorola, Inc. Tyco International, Ltd. Nasdaq (100) Trust United Parcel Service, Inc. Network Appliance, Inc. (b) United Technologies Corporation Nokia Oyj ADR Total Industrials Oracle Corporation (b) Parametric Technology Corporation (b) Information Technology (25.4%) Paychex, Inc. Accenture, Ltd. (b) QUALCOMM, Inc. Adobe Systems, Inc. Research in Motion, Ltd. (b) Altera Corporation (b) SAP AG (c) Amdocs, Ltd. (b) Symantec Corporation (b) Analog Devices, Inc. Tekelec, Inc. (b,c) Apple Computer, Inc. (b) Texas Instruments, Inc. Applied Materials, Inc. webMethods, Inc. (b,c) Automatic Data Processing, Inc. Xilinx, Inc. Avaya, Inc. (b) Yahoo!, Inc. (b) Broadcom Corporation (b) Total Information Cisco Systems, Inc. (b) Technology Citrix Systems, Inc. (b) Cognizant Technology Materials (0.7%) Solutions Corporation (b) Ecolab, Inc. Comverse Technology, Inc. (b) Monsanto Company Corning, Inc. (b) Newmont Mining Corporation (c) Cypress Semiconductor Praxair, Inc. Corporation (b,c) Total Materials Dell, Inc. (b) Electronic Arts, Inc. (b) Telecommunications Services (1.3%) EMC Corporation (b) ALLTEL Corporation First Data Corporation America Movil SA de CV ADR Google, Inc. (b) American Tower Corporation (b) Infosys Technologies, Ltd. ADR (c) NII Holdings, Inc. (b) Intel Corporation Sprint Nextel Corporation International Business Total Telecommunications Machines Corporation Services Juniper Networks, Inc. (b) KLA-Tencor Corporation Total Common Stock Linear Technology Corporation (cost $37,683,367) Lucent Technologies, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 64 Large Cap Growth Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (2.6%) Rate (e) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $1,117,850 Total Collateral Held for Securities Loaned (cost $1,117,850) Interest Maturity Shares Short-Term Investments (1.1%) Rate (e) Date Value Thrivent Money Market Portfolio 3.360% N/A $474,910 Total Short-Term Investments (at amortized cost) Total Investments (cost $39,276,127) $43,584,480 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At September 30, 2005, 500 shares of Alcon, Inc. common stock valued at $63,940 were earmarked as collateral to cover call options written as follows: Number of Exercise Expiration Unrealized Call Options Contracts Price Date Value Gain Alcon, Inc. 5 $130 Oct 2005 $(1,025) $233 (e) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (f) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $5,699,079 and $(1,390,726), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 65 Partner Growth Stock Portolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (93.1%) Value Shares Common Stock (93.1%) Value Consumer Discretionary (16.1%) Financials (18.2%) 21,500 Apollo Group, Inc. (b) $1,427,385 5,200 ACE, Ltd. $244,764 20,825 Best Buy Company, Inc. (c) 906,512 30,100 American Express Company 1,728,944 29,100 Carnival Corporation 1,454,418 42,700 American International 33,900 Comcast Corporation (b) 975,642 Group, Inc. 2,645,692 16,663 Discovery Holding Company (b) 240,614 25,100 Ameritrade Holding 10,700 E.W. Scripps Company 534,679 Corporation (b,c) 539,148 4,800 eBay, Inc. (b) 197,760 66,300 Anglo Irish Bank 7,900 Expedia, Inc. (b,c) 156,499 Corporation plc (b,d) 906,145 6,300 Harman International 67,100 Charles Schwab Corporation 968,253 Industries, Inc. 644,301 74,900 Citigroup, Inc. 3,409,448 32,400 Home Depot, Inc. 1,235,736 13,000 Countrywide Financial 14,900 Industria de Diseno Textil Corporation 428,740 SA (Inditex) (b,d) 437,644 8,700 Franklin Resources, Inc. 730,452 33,000 International Game Technology 891,000 15,600 Genworth Financial, Inc. 502,944 31,700 Kohls Corporation (b) 1,590,706 4,900 Goldman Sachs Group, Inc. 595,742 166,632 Liberty Media Corporation (b) 1,341,388 16,300 Hartford Financial Services 6,600 MGM MIRAGE (b,c) 288,882 Group, Inc. 1,257,871 85,100 News Corporation 1,326,709 4,500 Legg Mason, Inc. 493,605 8,100 NIKE, Inc. 661,608 16,500 Marsh & McLennan 22,700 PETsMART, Inc. 494,406 Companies, Inc. 501,435 19,900 Rogers Communications, Inc. 785,055 18,400 Merrill Lynch & Company, Inc. 1,128,840 24,700 Target Corporation 1,282,671 23,700 Northern Trust Corporation 1,198,035 49,200 Time Warner, Inc. 891,012 26,200 SLM Corporation 1,405,368 36,200 Univision Communications, Inc. (b) 960,386 38,400 State Street Corporation 1,878,528 8,300 Wal-Mart de Mexico (c) 422,095 23,100 UBS AG (b,d) 1,968,865 18,900 Wynn Resorts, Ltd. (b,c) 853,335 Total Financials Total Consumer Discretionary Health Care (14.5%) 24,400 Amgen, Inc. (b) 1,943,948 Consumer Staples (5.2%) 22,800 Biomet, Inc. 791,388 10,300 Coca-Cola Company 444,857 16,500 Caremark Rx, Inc. (b) 823,845 22,500 Gillette Company 1,309,500 10,300 Genentech, Inc. (b) 867,363 8,300 PepsiCo, Inc. 470,693 22,800 Gilead Sciences, Inc. (b) 1,111,728 22,000 SYSCO Corporation 690,140 17,300 Johnson & Johnson 1,094,744 52,000 Wal-Mart de Mexico SA de CV (b) 265,100 20,900 Medtronic, Inc. 1,120,658 56,100 Wal-Mart Stores, Inc. 2,458,302 21,200 Novartis AG (b,d) 1,078,175 20,100 Walgreen Company 873,345 36,440 Pfizer, Inc. 909,907 Total Consumer Staples 8,000 Quest Diagnostics, Inc. 404,320 4,000 Roche Holding AG (b,d) 555,701 Energy (5.5%) 7,400 Sepracor, Inc. (b,c) 436,526 23,900 Baker Hughes, Inc. 1,426,352 7,100 St. Jude Medical, Inc. (b) 332,280 23,400 Exxon Mobil Corporation 1,486,836 14,200 Stryker Corporation 701,906 6,200 Murphy Oil Corporation 309,194 7,800 Teva Pharmaceutical 21,300 Schlumberger, Ltd. 1,797,294 Industries, Ltd. (c) 260,676 6,500 Total SA (b,d) 1,769,301 54,400 UnitedHealth Group, Inc. 3,057,280 Total Energy The accompanying notes to the Schedule of Investments are an integral part of this schedule. 66 Partner Growth Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (93.1%) Value Shares Common Stock (93.1%) Value Health Care  continued Maxim Integrated Products, Inc. $609,895 WellPoint, Inc. (b) $2,183,616 Mercury Interactive Corporation (b) Zimmer Holdings, Inc. (b) Microsoft Corporation Total Health Care Nokia Oyj (b,d) Oracle Corporation (b) Industrials (7.1%) QUALCOMM, Inc. Cendant Corporation Research in Motion, Ltd. (b) Danaher Corporation (c) Samsung Electronics Deere & Company Company, Ltd. (b,d) General Electric Company Xilinx, Inc. Tyco International, Ltd. Yahoo!, Inc. (b) United Parcel Service, Inc. Total Information Total Industrials Technology Information Technology (21.6%) Materials (1.7%) Accenture, Ltd. (b) BHP Billiton, Ltd. (b,d) Affiliated Computer Monsanto Company Services, Inc. (b,c) Total Materials Analog Devices, Inc. ASML Holding NV (b,d) Telecommunications Services (3.2%) Automatic Data Processing, Inc. America Movil SA de CV ADR Cisco Systems, Inc. (b) Crown Castle International Corning, Inc. (b) Corporation (b) Dell, Inc. (b) Sprint Nextel Corporation Electronic Arts, Inc. (b) Telus Corporation EMC Corporation (b) Telus Corporation First Data Corporation Vodafone Group plc (b,d) Fiserv, Inc. (b) Total Telecommunications Google, Inc. (b) Services Intel Corporation Juniper Networks, Inc. (b) Total Common Stock Marvell Technology Group, Ltd. (b) (cost $98,073,508) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 67 Partner Growth Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (5.1%) Rate (e) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $6,310,582 Total Collateral Held for Securities Loaned (cost $6,310,582) Principal Interest Maturity Amount Short-Term Investments (1.8%) Rate (e) Date Value $2,210,000 State Street Bank Repurchase Agreement (f) 2.850% 10/3/2005 $2,210,000 Total Short-Term Investments (at amortized cost) Total Investments (cost $106,594,090) $123,855,281 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) Security is fair valued. (e) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (f) Repurchase agreement dated September, 2005, $2,210,525 maturing October 3, 2005, collateralized by $2,257,789 of Federal Home Loan Mortgage Corporation Medium Term Notes, 3.875% due August 22, 2008. (g) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $19,349,048 and $(2,087,857), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 68 Large Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (93.3%) Value Shares Common Stock (93.3%) Value Consumer Discretionary (8.9%) Financials (25.4%) 59,100 Barnes & Noble, Inc. $2,228,070 52,700 ACE, Ltd. $2,480,589 57,400 Clear Channel 41,900 Allstate Corporation 2,316,651 Communications, Inc. (b) 1,887,886 66,700 American International 72,000 Comcast Corporation (c) 2,115,360 Group, Inc. 4,132,732 23,060 Discovery Holding Company (c) 332,986 72,200 Aon Corporation 2,316,176 32,300 Federated Department Stores, Inc. 2,159,901 232,650 Bank of America Corporation 9,794,565 52,500 Home Depot, Inc. 2,002,350 42,900 Capital One Financial 59,200 J.C. Penney Company, Inc. Corporation 3,411,408 (Holding Company) 2,807,264 30,500 Chubb Corporation 2,731,275 44,400 Johnson Controls, Inc. 2,755,020 58,000 CIT Group, Inc. 2,620,440 240,600 Liberty Media Corporation (c) 1,936,830 265,345 Citigroup, Inc. 12,078,504 149,100 McDonalds Corporation 4,993,359 33,200 City National Corporation (b) 2,326,988 54,600 McGraw-Hill Companies, Inc. 2,622,984 36,500 Equity Office Properties Trust 1,193,915 43,500 Office Depot, Inc. (c) 1,291,950 12,200 Everest Re Group, Ltd. 1,194,380 85,700 Sherwin-Williams Company 3,776,799 60,975 Federal Home Loan 392,700 Time Warner, Inc. 7,111,797 Mortgage Corporation 3,442,648 26,300 Viacom, Inc. 868,163 32,700 Goldman Sachs Group, Inc. 3,975,666 161,400 Walt Disney Company 3,894,582 31,815 Hartford Financial Services Total Consumer Group, Inc. 2,455,164 Discretionary 186,952 J.P. Morgan Chase & Company 6,343,281 25,400 Lehman Brothers Holdings, Inc. 2,958,592 Consumer Staples (6.4%) 81,400 Mellon Financial Corporation 2,602,358 110,300 Altria Group, Inc. 8,130,213 121,100 Merrill Lynch & Company, Inc. 7,429,485 131,920 CVS Corporation 3,826,999 70,000 Morgan Stanley 3,775,800 108,500 Kellogg Company 5,005,105 50,600 Northern Trust Corporation 2,557,830 98,345 Kimberly-Clark Corporation 5,854,478 36,900 Piper Jaffray Companies (b,c) 1,101,834 115,800 Kroger Company (c) 2,384,322 21,900 PMI Group, Inc. (b) 873,153 44,400 PepsiCo, Inc. 2,517,924 40,200 PNC Financial Services Group, Inc. 2,332,404 33,500 Reynolds American, Inc. (b) 2,781,170 93,300 Principal Financial Group, Inc. 4,419,621 Total Consumer Staples 147,600 Providian Financial Corporation (b,c) 2,609,568 70,700 Prudential Financial, Inc. 4,776,492 Energy (13.1%) 12,100 Simon Property Group, Inc. 896,852 42,640 Apache Corporation 3,207,381 160,500 St. Paul Travelers Companies, Inc. 7,201,635 65,600 BP plc 4,647,760 71,500 State Street Corporation 3,497,780 128,266 Chevron Corporation 8,302,658 82,400 U.S. Bancorp 2,313,792 152,158 ConocoPhillips 10,637,366 66,716 Wachovia Corporation 3,175,014 59,400 Devon Energy Corporation 4,077,216 28,200 Washington Mutual, Inc. 1,106,004 30,700 ENSCO International, Inc. 1,430,313 90,395 Wells Fargo & Company 5,294,435 292,300 Exxon Mobil Corporation 18,572,742 Total Financials 45,800 Halliburton Company 3,138,216 43,700 Marathon Oil Corporation 3,012,241 Health Care (8.5%) 18,600 Nabors Industries, Ltd. (c) 1,336,038 33,200 Aetna, Inc. 2,859,848 19,900 National Oilwell Varco, Inc. (c) 1,309,420 61,500 Baxter International, Inc. 2,452,005 26,100 Transocean, Inc. (c) 1,600,191 7,100 Biotech HOLDRS Trust (b) 1,354,112 20,100 Weatherford International, Ltd. (b,c) 1,380,066 22,700 CIGNA Corporation 2,675,422 Total Energy 25,800 Eli Lilly and Company 1,380,816 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 69 Large Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (93.3%) Value Shares Common Stock (93.3%) Value Health Care  continued International Business Forest Laboratories, Inc. (c) $2,014,749 Machines Corporation $6,666,282 GlaxoSmithKline plc Microsoft Corporation HCA, Inc. Motorola, Inc. Johnson & Johnson National Semiconductor Medco Health Solutions, Inc. (c) Corporation Novartis AG ADR (b) Nokia Oyj ADR Pfizer, Inc. Total Information Sanofi-Aventis ADR Technology Schering-Plough Corporation Wyeth Materials (3.7%) Total Health Care Alcoa, Inc. Dow Chemical Company Industrials (12.6%) E.I. du Pont de Nemours AMR Corporation (b,c) and Company Canadian National International Paper Company Railway Company MeadWestvaco Corporation (b) Caterpillar, Inc. Phelps Dodge Corporation Deere & Company Praxair, Inc. Emerson Electric Company Total Materials General Dynamics Corporation General Electric Company Telecommunications Services (4.2%) Honeywell International, Inc. ALLTEL Corporation Lockheed Martin Corporation BellSouth Corporation Northrop Grumman Corporation SBC Communications, Inc. Parker-Hannifin Corporation Sprint Nextel Corporation Republic Services, Inc. Verizon Communications, Inc. Steelcase, Inc. (b) Vodafone Group plc ADR Textron, Inc. Total Telecommunications Tyco International, Ltd. Services Union Pacific Corporation United Technologies Corporation Utilities (3.4%) Total Industrials Dominion Resources, Inc. Entergy Corporation Information Technology (7.1%) Exelon Corporation Accenture, Ltd. (c) FirstEnergy Corporation Amdocs, Ltd. (c) PPL Corporation Applied Materials, Inc. TXU Corporation Comverse Technology, Inc. (c) Total Utilities Hewlett-Packard Company Intel Corporation Total Common Stock (cost $392,887,375) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 70 Large Cap Value Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (3.0%) Rate (d) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $14,567,906 Total Collateral Held for Securities Loaned (cost $14,567,906) Shares or Principal Interest Maturity Amount Short-Term Investments (3.7%) Rate (d) Date Value $8,255,000 BP Capital Markets plc 3.880% 10/3/2005 $8,253,221 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $425,403,113) $479,866,529 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Non-income producing security. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $61,504,722 and $(7,041,306), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 71 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Consumer Discretionary (11.9%) 107,000 PepsiCo, Inc. $6,067,970 24,200 American Eagle Outfitters, Inc. $569,426 102,800 Procter & Gamble Company 6,112,488 36,800 Best Buy Company, Inc. 1,601,904 145,000 Wal-Mart Stores, Inc. 6,353,900 17,300 Black & Decker Corporation 1,420,157 31,800 Walgreen Company 1,381,710 20,200 Brunswick Corporation (b) 762,146 Total Consumer Staples 179,400 Comcast Corporation (c) 5,163,132 73,266 D.R. Horton, Inc. 2,653,695 Energy (10.0%) 49,600 eBay, Inc. (c) 2,043,520 20,100 Apache Corporation 1,511,922 15,200 Federated Department Stores, Inc. 1,016,424 60,600 BJ Services Company (b) 2,180,994 22,400 Fortune Brands, Inc. 1,821,792 33,200 BP plc 2,352,220 49,500 H&R Block, Inc. 1,187,010 43,100 Burlington Resources, Inc. 3,504,892 22,900 Harley-Davidson, Inc. 1,109,276 112,720 Chevron Corporation 7,296,366 56,500 Hilton Hotels Corporation 1,261,080 81,100 ConocoPhillips 5,669,701 132,100 Home Depot, Inc. 5,038,294 11,200 ENSCO International, Inc. 521,808 40,000 J.C. Penney Company, Inc. 269,900 Exxon Mobil Corporation 17,149,444 (Holding Company) 1,896,800 47,800 Halliburton Company (b) 3,275,256 29,600 Kohls Corporation (c) 1,485,328 20,400 Nabors Industries, Ltd. (c) 1,465,332 37,100 Lowes Companies, Inc. 2,389,240 26,600 National Oilwell Varco, Inc. (c) 1,750,280 142,700 McDonalds Corporation 4,779,023 30,900 Patterson-UTI Energy, Inc. 1,114,872 47,000 McGraw-Hill Companies, Inc. 2,257,880 33,300 Peabody Energy Corporation (b) 2,808,855 46,200 MGM MIRAGE (c) 2,022,174 14,200 Rowan Companies, Inc. 503,958 18,100 NIKE, Inc. 1,478,408 19,700 Schlumberger, Ltd. 1,662,286 103,800 Nordstrom, Inc. 3,562,416 18,500 Smith International, Inc. 616,235 22,400 PETsMART, Inc. 487,872 14,300 Valero Energy Corporation 1,616,758 56,100 Pulte Homes, Inc. (b) 2,407,812 27,700 XTO Energy, Inc. 1,255,364 76,050 Staples, Inc. 1,621,386 Total Energy 46,900 Starwood Hotels & Resorts Worldwide, Inc. 2,681,273 Financials (15.7%) 72,800 Target Corporation 3,780,504 59,400 Allstate Corporation 3,284,226 236,500 Time Warner, Inc. 4,283,015 30,100 American Capital Strategies, Ltd. (b) 1,103,466 17,500 Viacom, Inc. 577,675 118,600 American Express Company 6,812,384 141,900 Walt Disney Company 3,424,047 120,800 American International 44,300 Yum! Brands, Inc. 2,144,563 Group, Inc. 7,484,768 Total Consumer 217,600 Bank of America Corporation 9,160,960 Discretionary 18,300 Bear Stearns Companies, Inc. 2,008,425 24,600 Capital One Financial Corporation 1,956,192 Consumer Staples (6.9%) 23,800 Chubb Corporation 2,131,290 108,200 Altria Group, Inc. 7,975,422 38,200 CIT Group, Inc. 1,725,876 26,700 Anheuser-Busch Companies, Inc. 1,149,168 255,000 Citigroup, Inc. 11,607,600 20,300 Bunge Limited Finance 36,100 Federal Home Loan Corporation (b) 1,068,186 Mortgage Corporation 2,038,206 48,700 Coca-Cola Company 2,103,353 34,000 Federal National 45,400 Constellation Brands, Inc. (b,c) 1,180,400 Mortgage Association 1,523,880 95,100 CVS Corporation 2,758,851 44,800 Goldman Sachs Group, Inc. 5,446,784 12,400 Kellogg Company 572,012 21,200 Hartford Financial Services 18,100 Kimberly-Clark Corporation 1,077,493 Group, Inc. 1,636,004 33,800 Kraft Foods, Inc. 1,033,942 138,196 J.P. Morgan Chase & Company 4,688,990 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 72 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Financials  continued Industrials (10.6%) Lehman Brothers Holdings, Inc. $3,273,088 3M Company $1,181,096 Loews Corporation American Standard Merrill Lynch & Company, Inc. Companies, Inc. MetLife, Inc. Burlington Northern Morgan Stanley Santa Fe Corporation Progressive Corporation C.H. Robinson Worldwide, Inc. (b) Prudential Financial, Inc. Canadian National SAFECO Corporation Railway Company Wachovia Corporation Caterpillar, Inc. Wells Fargo & Company Danaher Corporation Zions Bancorporation (b) Deere & Company Total Financials Emerson Electric Company Fastenal Company (b) Health Care (13.6%) General Dynamics Corporation Abbott Laboratories General Electric Company Aetna, Inc. Honeywell International, Inc. Amgen, Inc. (c) Illinois Tool Works, Inc. Bausch & Lomb, Inc. Ingersoll-Rand Company Baxter International, Inc. JB Hunt Transport Services, Inc. (b) C.R. Bard, Inc. Lockheed Martin Corporation Caremark Rx, Inc. (c) Manpower, Inc. Eli Lilly and Company Norfolk Southern Corporation Fisher Scientific Northrop Grumman Corporation International, Inc. (c) PACCAR, Inc. Genentech, Inc. (c) Tyco International, Ltd. Gilead Sciences, Inc. (c) United Parcel Service, Inc. Guidant Corporation United Technologies Corporation Henry Schein, Inc. (b,c) Total Industrials Humana, Inc. (c) Invitrogen Corporation (b,c) Information Technology (14.8%) Johnson & Johnson Adobe Systems, Inc. Laboratory Corporation of Affiliated Computer America Holdings (c) Services, Inc. (b,c) LifePoint Hospitals, Inc. (b,c) Altera Corporation (c) Medco Health Solutions, Inc. (c) Analog Devices, Inc. Medtronic, Inc. Apple Computer, Inc. (c) Pfizer, Inc. Applied Materials, Inc. Sanofi-Aventis ADR Automatic Data Processing, Inc. St. Jude Medical, Inc. (c) Cisco Systems, Inc. (c) Teva Pharmaceutical Cognizant Technology Industries, Ltd. (b) Solutions Corporation (c) UnitedHealth Group, Inc. Corning, Inc. (c) WellPoint, Inc. (c) Dell, Inc. (c) Wyeth EMC Corporation (c) Zimmer Holdings, Inc. (c) First Data Corporation Total Health Care Fiserv, Inc. (c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 73 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (89.5%) Value Shares Common Stock (89.5%) Value Information Technology  continued Miscellaneous (0.4%) 75,700 Hewlett-Packard Company $2,210,440 17,400 S&P 500 Large Index 370,300 Intel Corporation 9,127,895 Depository Receipts (b) $2,138,112 56,800 International Business Total Miscellaneous Machines Corporation 4,556,496 23,200 KLA-Tencor Corporation 1,131,232 Telecommunications Services (1.5%) 40,600 Linear Technology Corporation 1,526,154 88,900 SBC Communications, Inc. 2,130,933 18,400 Marvell Technology Group, Ltd. (c) 848,424 191,524 Sprint Nextel Corporation 4,554,441 25,500 Microchip Technology, Inc. 768,060 55,400 Verizon Communications, Inc. 1,811,026 504,600 Microsoft Corporation 12,983,358 Total Telecommunications 210,400 Motorola, Inc. 4,647,736 Services 33,300 Network Appliance, Inc. (c) 790,542 46,100 Nokia Oyj ADR 779,551 Utilities (1.9%) 204,900 Oracle Corporation (c) 2,538,711 15,700 American Electric Power 61,600 QUALCOMM, Inc. 2,756,600 Company, Inc. 623,290 77,100 Symantec Corporation (c) 1,747,086 16,500 Edison International, Inc. 780,120 124,700 Texas Instruments, Inc. 4,227,330 26,600 Entergy Corporation 1,976,912 57,100 VeriSign, Inc. (b,c) 1,220,227 28,800 Exelon Corporation 1,539,072 Total Information 25,500 PG&E Corporation (b) 1,000,875 Technology 19,800 PPL Corporation 640,134 14,500 Sempra Energy 682,370 Materials (2.2%) 32,800 TXU Corporation 3,702,464 22,500 Ball Corporation 826,650 Total Utilities 68,900 Dow Chemical Company 2,871,063 16,200 Eastman Chemical Company 760,914 Total Common Stock 28,000 Georgia-Pacific Corporation 953,680 (cost $452,340,716) 19,300 Phelps Dodge Corporation 2,507,649 19,000 PPG Industries, Inc. 1,124,610 51,300 Praxair, Inc. 2,458,809 14,800 Weyerhaeuser Company 1,017,500 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (2.4%) Rate (d) Date Value 13,550,862 Thrivent Financial Securities Lending Trust 3.770% N/A $13,550,862 Total Collateral Held for Securities Loaned (cost $13,550,862) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 74 Large Cap Stock Portfolio Schedule of Investments as of September 30, 2004 (unaudited) (a) Shares or Principal Interest Maturity Amount Short-Term Investments (8.1%) Rate (d) Date Value $9,100,000 Air Products & Chemicals, Inc. 3.870% 10/3/2005 $9,098,044 Amsterdam Funding Corporation 10/3/2005 BP Capital Markets plc 10/3/2005 Grampian Funding, LLC 10/3/2005 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $511,389,500) $563,626,433 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Non-income producing security. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $66,723,539 and $(14,486,606), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary (10.2%) J.C. Penney Company, Inc. Apollo Group, Inc. (b) $703,734 (Holding Company) $863,044 AutoNation, Inc. (b) Johnson Controls, Inc. AutoZone, Inc. (b,c) Jones Apparel Group, Inc. Bed Bath & Beyond, Inc. (b) KB Home Best Buy Company, Inc. Knight-Ridder, Inc. (c) Big Lots, Inc. (b,c) Kohls Corporation (b) Black & Decker Corporation Leggett & Platt, Inc. Brunswick Corporation Limited Brands, Inc. Carnival Corporation Liz Claiborne, Inc. Centex Corporation Lowes Companies, Inc. Circuit City Stores, Inc. (c) Marriott International, Inc. Clear Channel Mattel, Inc. Communications, Inc. Maytag Corporation (c) Coach, Inc. (b) McDonalds Corporation Comcast Corporation (b) McGraw-Hill Companies, Inc. Cooper Tire & Rubber Company (c) Meredith Corporation D.R. Horton, Inc. New York Times Company (c) Dana Corporation (c) Newell Rubbermaid, Inc. (c) Darden Restaurants, Inc. News Corporation Delphi Corporation (c) NIKE, Inc. Dillards, Inc. (c) Nordstrom, Inc. Dollar General Corporation Office Depot, Inc. (b) Dow Jones & Company, Inc. (c) OfficeMax, Inc. (c) Eastman Kodak Company (c) Omnicom Group, Inc. eBay, Inc. (b) Pulte Homes, Inc. Family Dollar Stores, Inc. RadioShack Corporation (c) Federated Department Stores, Inc. Reebok International, Ltd. Ford Motor Company Sears Holdings Corporation (b) Fortune Brands, Inc. Sherwin-Williams Company Gannett Company, Inc. Snap-On, Inc. (c) Gap, Inc. Stanley Works General Motors Corporation (c) Staples, Inc. Genuine Parts Company Starbucks Corporation (b) Goodyear Tire & Starwood Hotels & Resorts Rubber Company (b,c) Worldwide, Inc. H&R Block, Inc. Target Corporation Harley-Davidson, Inc. Tiffany & Company Harrahs Entertainment, Inc. Time Warner, Inc. Hasbro, Inc. TJX Companies, Inc. Hilton Hotels Corporation Tribune Company Home Depot, Inc. Univision Communications, Inc. (b) International Game Technology VF Corporation Interpublic Group of Viacom, Inc. Companies, Inc. (b,c) Visteon Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 76 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary  continued 74,500 Walgreen Company $3,237,025 146,647 Walt Disney Company $3,538,592 13,300 William Wrigley Jr. Company 956,004 8,600 Wendys International, Inc. 388,290 Total Consumer Staples 5,000 Whirlpool Corporation 378,850 20,840 Yum! Brands, Inc. 1,008,864 Energy (9.8%) Total Consumer 5,900 Amerada Hess Corporation 811,250 Discretionary 17,186 Anadarko Petroleum Corporation 1,645,560 23,920 Apache Corporation 1,799,262 Consumer Staples (9.2%) 24,800 Baker Hughes, Inc. 1,480,064 5,650 Alberto-Culver Company 252,838 23,600 BJ Services Company 849,364 26,877 Albertsons, Inc. 689,395 27,770 Burlington Resources, Inc. 2,258,256 151,400 Altria Group, Inc. 11,159,694 164,296 Chevron Corporation 10,634,880 56,600 Anheuser-Busch Companies, Inc. 2,436,064 101,480 ConocoPhillips 7,094,467 47,368 Archer-Daniels-Midland Company 1,168,095 33,000 Devon Energy Corporation 2,265,120 34,300 Avon Products, Inc. 926,100 48,018 El Paso Corporation (c) 667,450 6,200 Brown-Forman Corporation (c) 369,148 17,600 EOG Resources, Inc. 1,318,240 13,500 Campbell Soup Company 401,625 460,008 Exxon Mobil Corporation 29,228,908 11,100 Clorox Company 616,494 37,000 Halliburton Company 2,535,240 151,400 Coca-Cola Company 6,538,966 8,424 Kerr-McGee Corporation 818,055 22,000 Coca-Cola Enterprises, Inc. 429,000 7,000 Kinder Morgan, Inc. 673,120 37,800 Colgate-Palmolive Company 1,995,462 26,634 Marathon Oil Corporation 1,835,882 37,800 ConAgra Foods, Inc. 935,550 11,900 Murphy Oil Corporation 593,453 14,300 Constellation Brands, Inc. (b,c) 371,800 11,500 Nabors Industries, Ltd. (b,c) 826,045 34,900 Costco Wholesale Corporation 1,503,841 12,600 National Oilwell Varco, Inc. (b,c) 829,080 59,300 CVS Corporation 1,720,293 10,000 Noble Corporation 684,600 26,700 General Mills, Inc. 1,286,940 29,100 Occidental Petroleum Corporation 2,486,013 65,600 Gillette Company 3,817,920 8,000 Rowan Companies, Inc. (c) 283,920 24,900 H.J. Heinz Company 909,846 42,900 Schlumberger, Ltd. 3,619,902 13,400 Hershey Company 754,554 9,900 Sunoco, Inc. 774,180 18,700 Kellogg Company 862,631 23,911 Transocean, Inc. (b) 1,465,983 34,692 Kimberly-Clark Corporation 2,065,215 22,200 Valero Energy Corporation 2,509,932 52,800 Kroger Company (b) 1,087,152 10,200 Weatherford International, Ltd. (b,c) 9,800 McCormick & Company, Inc. (c) 319,774 41,700 Williams Companies, Inc. 1,044,585 4,300 Molson Coors Brewing Company (c) 275,243 26,300 XTO Energy, Inc. 1,191,916 10,300 Pepsi Bottling Group, Inc. 294,065 Total Energy 121,770 PepsiCo, Inc. 6,905,577 182,400 Procter & Gamble Company 10,845,504 Financials (19.1%) 6,300 Reynolds American, Inc. (c) 523,026 21,000 ACE, Ltd. 988,470 32,700 Safeway, Inc. 837,120 36,600 AFLAC, Inc. 1,657,980 57,200 Sara Lee Corporation 1,083,940 47,882 Allstate Corporation 2,647,396 10,000 SUPERVALU, Inc. 311,200 8,000 Ambac Financial Group, Inc. 576,480 46,100 SYSCO Corporation 1,446,157 90,500 American Express Company 5,198,320 18,400 Tyson Foods, Inc. 332,120 189,240 American International 12,000 UST, Inc. (c) 502,320 Group, Inc. 11,725,310 182,200 Wal-Mart Stores, Inc. 7,984,004 25,650 AmSouth Bancorporation (c) 647,919 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 77 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Financials  continued 39,000 Marsh & McLennan 23,225 Aon Corporation $745,058 Companies, Inc. $1,185,210 7,000 Apartment Investment & 15,200 Marshall & Ilsley Corporation (c) 661,352 Management Company 271,460 9,950 MBIA, Inc. 603,169 15,600 Archstone-Smith Trust 621,972 91,702 MBNA Corporation 2,259,537 293,138 Bank of America Corporation 12,341,110 30,600 Mellon Financial Corporation 978,282 56,700 Bank of New York Company, Inc. 1,667,547 67,500 Merrill Lynch & Company, Inc. 4,141,125 39,900 BB&T Corporation 1,558,095 55,100 MetLife, Inc. 2,745,633 8,231 Bear Stearns Companies, Inc. 903,352 6,800 MGIC Investment Corporation 436,560 21,000 Capital One Financial Corporation 1,669,920 18,400 Moodys Corporation 939,872 75,725 Charles Schwab Corporation 1,092,712 79,150 Morgan Stanley 4,269,351 14,600 Chubb Corporation 1,307,430 41,500 National City Corporation 1,387,760 12,838 Cincinnati Financial 35,000 North Fork Bancorporation, Inc. 892,500 Corporation (c) 537,784 13,600 Northern Trust Corporation 687,480 14,700 CIT Group, Inc. (c) 664,146 13,600 Plum Creek Timber Company, Inc. 515,576 377,139 Citigroup, Inc. 17,167,367 21,300 PNC Financial Services Group, Inc. 1,235,826 12,250 Comerica, Inc. 721,525 20,500 Principal Financial Group, Inc. 971,085 9,100 Compass Bancshares, Inc. (c) 417,053 14,400 Progressive Corporation 1,508,688 43,300 Countrywide Financial 18,100 ProLogis Trust 802,011 Corporation 1,428,034 21,500 Providian Financial Corporation (b,c) 380,120 27,000 E*TRADE Financial Corporation (b) 475,200 37,400 Prudential Financial, Inc. 2,526,744 30,000 Equity Office Properties Trust 981,300 6,100 Public Storage, Inc. 408,700 21,000 Equity Residential REIT 794,850 33,609 Regions Financial Corporation 1,045,912 50,400 Federal Home Loan 9,300 SAFECO Corporation 496,434 Mortgage Corporation 2,845,584 13,400 Simon Property Group, Inc. 993,208 70,600 Federal National 30,400 SLM Corporation 1,630,656 Mortgage Association 3,164,292 26,400 Sovereign Bancorp, Inc. (c) 581,856 6,300 Federated Investors, Inc. (c) 209,349 49,281 St. Paul Travelers Companies, Inc. 2,211,238 40,494 Fifth Third Bancorp 1,487,345 24,200 State Street Corporation 1,183,864 9,200 First Horizon National 26,500 SunTrust Banks, Inc. 1,840,425 Corporation (c) 334,420 22,800 Synovus Financial Corporation 632,016 10,900 Franklin Resources, Inc. 915,164 9,534 T. Rowe Price Group, Inc. (c) 622,570 18,600 Golden West Financial 7,700 Torchmark Corporation 406,791 Corporation 1,104,654 133,285 U.S. Bancorp 3,742,643 33,900 Goldman Sachs Group, Inc. 4,121,562 21,824 UnumProvident Corporation (c) 447,392 21,900 Hartford Financial Services 8,700 Vornado Realty Trust 753,594 Group, Inc. 1,690,023 114,992 Wachovia Corporation 5,472,469 16,871 Huntington Bancshares, Inc. 379,091 64,143 Washington Mutual, Inc. 2,515,688 256,293 J.P. Morgan Chase & Company 8,696,021 123,100 Wells Fargo & Company 7,209,967 16,300 Janus Capital Group, Inc. 235,535 10,300 XL Capital, Ltd. 700,709 10,000 Jefferson-Pilot Corporation (c) 511,700 6,600 Zions Bancorporation (c) 469,986 29,900 KeyCorp 964,275 Total Financials 19,800 Lehman Brothers Holdings, Inc. 2,306,304 12,600 Lincoln National Corporation 655,452 Health Care (12.6%) 9,900 Loews Corporation 914,859 113,400 Abbott Laboratories 4,808,160 5,900 M&T Bank Corporation 623,689 21,198 Aetna, Inc. 1,825,996 9,500 Allergan, Inc. 870,390 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 78 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Health Care  continued 26,584 St. Jude Medical, Inc. (b) $1,244,131 7,500 AmerisourceBergen Corporation $579,750 21,100 Stryker Corporation 1,042,973 89,940 Amgen, Inc. (b) 7,165,520 34,100 Tenet Healthcare Corporation (b) 382,943 14,300 Applera Corporation (Applied 11,900 Thermo Electron Corporation (b) 367,710 Biosystems Group) 332,332 92,100 UnitedHealth Group, Inc. 5,176,020 4,000 Bausch & Lomb, Inc. 322,720 8,300 Waters Corporation (b) 345,280 45,400 Baxter International, Inc. 1,810,098 7,700 Watson Pharmaceuticals, Inc. (b,c) 281,897 18,200 Becton, Dickinson and Company 954,226 44,700 WellPoint, Inc. (b) 3,389,154 24,600 Biogen Idec, Inc. (b) 971,208 97,800 Wyeth 4,525,206 18,250 Biomet, Inc. 633,458 17,950 Zimmer Holdings, Inc. (b) 1,236,576 43,000 Boston Scientific Corporation (b) 1,004,910 Total Health Care 142,700 Bristol-Myers Squibb Company 3,433,362 7,700 C.R. Bard, Inc. 508,431 Industrials (10.6%) 31,075 Cardinal Health, Inc. 1,971,398 55,800 3M Company 4,093,488 32,800 Caremark Rx, Inc. (b) 1,637,704 16,000 Allied Waste Industries, Inc. (b,c) 135,200 8,000 Chiron Corporation (b) 348,960 12,400 American Power Conversion 9,300 CIGNA Corporation 1,096,098 Corporation 321,160 7,800 Coventry Health Care, Inc. (b) 670,956 13,400 American Standard 82,700 Eli Lilly and Company 4,426,104 Companies, Inc. 623,770 10,800 Express Scripts, Inc. (b) 671,760 8,100 Avery Dennison Corporation (c) 424,359 8,900 Fisher Scientific International, Inc. (b) 552,245 59,860 Boeing Company 4,067,487 24,700 Forest Laboratories, Inc. (b) 962,559 27,192 Burlington Northern 18,700 Genzyme Corporation (b) 1,339,668 Santa Fe Corporation 1,626,082 33,300 Gilead Sciences, Inc. (b) 1,623,708 49,300 Caterpillar, Inc. 2,896,375 24,000 Guidant Corporation 1,653,360 76,260 Cendant Corporation 1,574,006 32,900 HCA, Inc. 1,576,568 10,100 Cintas Corporation (c) 414,605 18,200 Health Management 6,800 Cooper Industries, Ltd. 470,152 Associates, Inc. (c) 427,154 15,900 CSX Corporation 739,032 11,580 Hospira, Inc. (b) 474,433 3,400 Cummins, Inc. (c) 299,166 11,800 Humana, Inc. (b) 564,984 17,300 Danaher Corporation 931,259 16,500 IMS Health, Inc. 415,305 17,500 Deere & Company 1,071,000 216,940 Johnson & Johnson 13,727,963 14,800 Dover Corporation 603,692 17,600 King Pharmaceuticals, Inc. (b) 270,688 10,800 Eaton Corporation 686,340 9,900 Laboratory Corporation of 30,100 Emerson Electric Company 2,161,180 America Holdings (b) 482,229 9,600 Equifax, Inc. 335,424 5,800 Manor Care, Inc. (c) 222,778 22,060 FedEx Corporation 1,922,088 22,442 McKesson Corporation 1,064,873 6,500 Fluor Corporation (c) 418,470 22,243 Medco Health Solutions, Inc. (b) 1,219,584 14,600 General Dynamics Corporation 1,745,430 17,900 MedImmune, Inc. (b) 602,335 773,400 General Electric Company 26,040,378 88,300 Medtronic, Inc. 4,734,646 8,900 Goodrich Corporation 394,626 160,100 Merck & Company, Inc. 4,356,321 62,375 Honeywell International, Inc. 2,339,062 3,900 Millipore Corporation (b,c) 245,271 15,300 Illinois Tool Works, Inc. 1,259,649 16,000 Mylan Laboratories, Inc. 308,160 24,600 Ingersoll-Rand Company 940,458 9,600 PerkinElmer, Inc. 195,552 6,800 ITT Industries, Inc. 772,480 537,753 Pfizer, Inc. 13,427,692 8,600 L-3 Communications 12,100 Quest Diagnostics, Inc. 611,534 Holdings, Inc. (c) 680,002 107,700 Schering-Plough Corporation 2,267,085 26,500 Lockheed Martin Corporation 1,617,560 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 79 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Industrials  continued 466,200 Cisco Systems, Inc. (b) $8,358,966 31,400 Masco Corporation $963,352 12,400 Citrix Systems, Inc. (b,c) 311,736 8,800 Monster Worldwide, Inc. (b,c) 270,248 33,712 Computer Associates 4,600 Navistar International International, Inc. 937,531 Corporation (b,c) 149,178 13,400 Computer Sciences Corporation (b) 633,954 29,500 Norfolk Southern Corporation 1,196,520 28,300 Compuware Corporation (b) 268,850 26,098 Northrop Grumman Corporation 1,418,426 14,600 Comverse Technology, Inc. (b) 383,542 12,550 PACCAR, Inc. 852,020 10,300 Convergys Corporation (b,c) 148,011 9,100 Pall Corporation (c) 250,250 107,400 Corning, Inc. (b) 2,076,042 8,750 Parker-Hannifin Corporation 562,712 174,900 Dell, Inc. (b) 5,981,580 16,700 Pitney Bowes, Inc. 697,058 22,100 Electronic Arts, Inc. (b) 1,257,269 15,700 R.R. Donnelley & Sons Company 581,999 37,800 Electronic Data Systems 33,000 Raytheon Company 1,254,660 Corporation 848,232 12,300 Robert Half International, Inc. (c) 437,757 175,786 EMC Corporation (b) 2,274,671 13,200 Rockwell Automation, Inc. 698,280 56,280 First Data Corporation 2,251,200 12,900 Rockwell Collins, Inc. 623,328 13,800 Fiserv, Inc. (b) 633,006 4,700 Ryder System, Inc. 160,834 29,469 Freescale Semiconductor, Inc. (b) 694,879 50,500 Southwest Airlines Company 749,925 19,300 Gateway, Inc. (b,c) 52,110 9,700 Textron, Inc. 695,684 208,986 Hewlett-Packard Company 6,102,391 147,607 Tyco International, Ltd. 4,110,855 444,500 Intel Corporation 10,956,925 19,300 Union Pacific Corporation 1,383,810 116,400 International Business 80,700 United Parcel Service, Inc. 5,578,791 Machines Corporation 9,337,608 74,700 United Technologies Corporation 3,872,448 13,300 Intuit, Inc. (b) 595,973 5,600 W.W. Grainger, Inc. 352,352 12,500 Jabil Circuit, Inc. (b) 386,500 40,999 Waste Management, Inc. 1,172,981 120,200 JDS Uniphase Corporation (b,c) 266,844 Total Industrials 14,500 KLA-Tencor Corporation 707,020 8,600 Lexmark International, Inc. (b) 525,030 Information Technology (14.5%) 22,400 Linear Technology Corporation 842,016 8,485 ADC Telecommunications, Inc. (b,c) 193,967 28,500 LSI Logic Corporation (b,c) 280,725 35,800 Adobe Systems, Inc. 1,068,630 324,222 Lucent Technologies, Inc. (b,c) 1,053,722 29,000 Advanced Micro Devices, Inc. (b,c) 730,800 23,900 Maxim Integrated Products, Inc. 1,019,335 9,200 Affiliated Computer 6,400 Mercury Interactive Corporation (b,c) 253,440 Services, Inc. (b,c) 502,320 44,900 Micron Technology, Inc. (b,c) 597,170 36,015 Agilent Technologies, Inc. (b) 1,179,491 672,100 Microsoft Corporation 17,293,133 27,100 Altera Corporation (b) 517,881 10,600 Molex, Inc. 282,808 27,100 Analog Devices, Inc. 1,006,494 180,090 Motorola, Inc. 3,978,188 11,875 Andrew Corporation (b,c) 132,406 25,000 National Semiconductor 60,500 Apple Computer, Inc. (b) 3,243,405 Corporation 657,500 118,300 Applied Materials, Inc. 2,006,368 13,500 NCR Corporation (b) 430,785 22,300 Applied Micro Circuits 26,800 Network Appliance, Inc. (b) 636,232 Corporation (b) 66,900 27,800 Novell, Inc. (b,c) 207,110 16,600 Autodesk, Inc. 770,904 10,200 Novellus Systems, Inc. (b) 255,816 42,300 Automatic Data Processing, Inc. 1,820,592 12,300 NVIDIA Corporation (b,c) 421,644 30,876 Avaya, Inc. (b,c) 318,023 275,148 Oracle Corporation (b) 3,409,084 15,900 BMC Software, Inc. (b) 335,490 19,900 Parametric Technology 20,600 Broadcom Corporation (b) 966,346 Corporation (b,c) 138,703 42,200 CIENA Corporation (b,c) 111,408 24,200 Paychex, Inc. 897,336 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 80 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Information Technology  continued Nucor Corporation $666,587 PMC-Sierra, Inc. (b,c) $117,173 Pactiv Corporation (b) QLogic Corporation (b,c) Phelps Dodge Corporation QUALCOMM, Inc. PPG Industries, Inc. Sabre Holdings Corporation (c) Praxair, Inc. Sanmina-SCI Corporation (b) Rohm and Haas Company Scientific-Atlanta, Inc. Sealed Air Corporation (b) Siebel Systems, Inc. Sigma-Aldrich Corporation Solectron Corporation (b) Temple-Inland, Inc. (c) Sun Microsystems, Inc. (b) United States Steel Corporation (c) Symantec Corporation (b) Vulcan Materials Company (c) Symbol Technologies, Inc. (c) Weyerhaeuser Company Tektronix, Inc. (c) Total Materials Tellabs, Inc. (b) Teradyne, Inc. (b,c) Telecommunications Services (3.0%) Texas Instruments, Inc. ALLTEL Corporation Unisys Corporation (b) AT&T Corporation Xerox Corporation (b) BellSouth Corporation Xilinx, Inc. CenturyTel, Inc. Yahoo!, Inc. (b) Citizens Communications Total Information Company Technology Qwest Communications International, Inc. (b,c) Materials (2.7%) SBC Communications, Inc. Air Products and Chemicals, Inc. Sprint Nextel Corporation Alcoa, Inc. Verizon Communications, Inc. Allegheny Technologies, Inc. (c) Total Telecommunications Ashland, Inc. Services Ball Corporation Bemis Company, Inc. Utilities (3.5%) Dow Chemical Company AES Corporation (b) E.I. du Pont de Nemours Allegheny Energy, Inc. (b,c) and Company Ameren Corporation Eastman Chemical Company American Electric Power Ecolab, Inc. Company, Inc. Engelhard Corporation (c) Calpine Corporation (b,c) Freeport-McMoRan Copper & CenterPoint Energy, Inc. (c) Gold, Inc. (c) Cinergy Corporation Georgia-Pacific Corporation CMS Energy Corporation (b,c) Hercules, Inc. (b) Consolidated Edison, Inc. (c) International Flavors & Constellation Energy Group, Inc. Fragrances, Inc. Dominion Resources, Inc. International Paper Company DTE Energy Company Louisiana-Pacific Corporation (c) Duke Energy Corporation MeadWestvaco Corporation Dynegy, Inc. (b,c) Monsanto Company Edison International, Inc. Newmont Mining Corporation (c) Entergy Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 81 Large Cap Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Utilities  continued 17,400 Public Service Enterprise 48,924 Exelon Corporation $2,614,499 Group, Inc. (c) $1,119,864 24,100 FirstEnergy Corporation 1,256,092 18,775 Sempra Energy 883,552 28,800 FPL Group, Inc. 1,370,880 54,400 Southern Company (c) 1,945,344 12,800 KeySpan Corporation 470,784 15,200 TECO Energy, Inc. (c) 273,904 3,400 Nicor, Inc. (c) 142,902 17,417 TXU Corporation 1,966,031 19,909 NiSource, Inc. 482,793 29,405 Xcel Energy, Inc. (c) 576,632 2,800 Peoples Energy Corporation (c) 110,264 Total Utilities 27,300 PG&E Corporation 1,071,525 7,300 Pinnacle West Capital Corporation 321,784 Total Common Stock 27,800 PPL Corporation 898,774 (cost $674,648,965) 18,420 Progress Energy, Inc. (c) 824,295 Interest Maturity Shares Collateral Held for Securities Loaned (3.9%) Rate (d) Date Value 32,828,005 Thrivent Financial Securities Lending Trust 3.770% N/A $32,828,005 Total Collateral Held for Securities Loaned (cost $32,828,005) Interest Maturity Shares Short-Term Investments (0.9%) Rate (d) Date Value 7,263,170 Thrivent Money Market Portfolio (e) 3.360% N/A $7,263,170 Total Short-Term Investments (at amortized cost) Total Investments (cost $714,740,140) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (e) At September 30, 2005, $393,750 in cash was pledged as the initial margin deposit for open financial futures contracts. In addition, $7,263,170 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Loss S&P 500 Futures 24 December 2005 Long $7,405,800 $7,443,144 $37,344 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $226,908,142 and $(92,800,815), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 82 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (85.7%) Value Shares Common Stock (85.7%) Value Consumer Discretionary (4.8%) 8,900 Colonial Properties Trust (b) $395,872 2,900 Brookfield Homes Corporation (b) $161,037 13,900 Columbia Equity Trust, Inc. (b,c) 202,940 5,000 D.R. Horton, Inc. 181,100 6,200 Commercial Net Lease Realty, Inc. (b) 124,000 3,000 Fairmont Hotels & Resorts, Inc. 100,260 65,500 Corporate Office Properties Trust 2,289,225 3,500 Harrahs Entertainment, Inc. 228,165 7,100 Correctional Properties Trust (b) 208,811 165,000 Hilton Hotels Corporation 3,682,800 25,600 Cousins Properties, Inc. (b) 773,632 4,600 Intrawest Corporation 124,575 20,400 Crescent Real Estate 116,000 La Quinta Corporation (c) 1,008,040 Equities Company (b) 418,404 20,300 Lodgian, Inc. (b,c) 208,075 10,000 Deerfield Triarc Capital Corporation 138,600 5,000 Marriott International, Inc. 315,000 130,500 Developers Diversified 1,900 Orient Express Hotels, Ltd. 53,998 Realty Corporation 6,094,350 2,800 Pulte Homes, Inc. 120,176 20,400 DiamondRock Hospitality 127,500 Starwood Hotels & Resorts Company (b) 239,700 Worldwide, Inc. 7,289,175 23,600 Digital Realty Trust, Inc. 424,800 8,100 Vail Resorts, Inc. (b,c) 232,875 85,000 Duke Realty Corporation (b) 2,879,800 4,000 WCI Communities, Inc. (c) 113,480 7,600 Eagle Hospitality Properties Total Consumer Trust, Inc. (b) 75,848 Discretionary 22,000 EastGroup Properties, Inc. (b) 962,500 25,000 ECC Capital Corporation (b) 81,500 Financials (80.9%) 25,600 Education Realty Trust, Inc. (b) 427,520 12,200 Aames Investment Corporation 76,616 14,200 Entertainment Properties Trust (b) 633,746 42,500 Alexandria Real Estate 36,000 Equity Inns, Inc. (b) 486,000 Equities, Inc. (b) 3,514,325 21,000 Equity Lifestyle Properties, Inc. 945,000 76,000 AMB Property Corporation 3,412,400 173,100 Equity Office Properties Trust 5,662,101 18,500 American Campus 20,300 Equity One, Inc. 471,975 Communities, Inc. (b) 444,370 200,000 Equity Residential REIT 7,570,000 100,000 American Financial Realty Trust (b) 1,420,000 26,500 Essex Property Trust, Inc. 2,385,000 8,100 Amli Residential Properties Trust (b) 259,767 37,000 Extra Space Storage, Inc. (b) 569,060 54,600 Apartment Investment & 49,000 Federal Realty Investment Trust 2,985,570 Management Company 2,117,388 15,200 FelCor Lodging Trust, Inc. (b,c) 230,280 165,000 Archstone-Smith Trust 6,578,550 10,200 Fieldstone Investment Corporation (b) 118,932 73,500 Arden Realty Group, Inc. 3,025,995 5,000 First American Corporation 228,350 4,000 Ashford Hospitality Trust (b) 43,040 19,500 First Potomac Realty Trust (b) 501,150 83,000 Avalonbay Communities, Inc. 7,113,100 46,000 Forest City Enterprises 1,752,600 3,500 Bedford Property Investors, Inc. (b) 83,440 212,500 General Growth Properties, Inc. 9,547,625 32,000 BioMed Realty Trust, Inc. 793,600 20,300 Glenborough Realty Trust, Inc. (b) 389,760 119,500 Boston Properties, Inc. 8,472,550 5,000 Glimcher Realty Trust (b) 122,350 60,000 Brandywine Realty Trust 1,865,400 5,200 Global Signal, Inc. (b) 232,648 5,000 Brascan Corporation 233,000 33,200 GMH Communities Trust (b) 487,044 44,700 BRE Properties, Inc. 1,989,150 25,300 Gramercy Capital Corporation (b) 606,188 162,100 Brookfield Properties Corporation 4,777,087 17,000 Health Care Property 44,500 Camden Property Trust 2,480,875 Investors, Inc. (b) 458,830 45,000 Capital Automotive REIT 1,741,950 8,000 Health Care REIT, Inc. (b) 296,720 56,000 CarrAmerica Realty Corporation 2,013,200 8,600 Healthcare Realty Trust, Inc. (b) 345,204 53,300 CBL & Associates Properties, Inc. (b) 2,184,767 13,300 Heritage Property Investment Trust (b) 465,500 8,200 Cedar Shopping Centers, Inc. (b) 118,654 30,700 Hersha Hospitality Trust (b) 304,851 56,700 CenterPoint Properties Trust (b) 2,540,160 31,400 Highwoods Properties, Inc. 926,614 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 83 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (85.7%) Value Shares Common Stock (85.7%) Value Financials  continued 4,500 RAIT Investment Trust (b) $128,250 16,200 Home Properties, Inc. $635,850 14,200 Ramco-Gershenson 16,000 Hospitality Properties Trust 685,760 Properties Trust (b) 414,498 355,000 Host Marriott Corporation 5,999,500 2,600 Rayonier, Inc. REIT 149,812 25,600 HRPT Properties Trust 317,696 10,200 Realty Income Corporation (b) 243,882 25,600 Inland Real Estate Corporation (b) 400,896 94,000 Reckson Associates 15,000 Innkeepers USA Trust 231,750 Realty Corporation 3,247,700 50,800 iStar Financial, Inc. 2,053,844 88,300 Regency Centers Corporation 5,072,835 19,600 Jer Investors Trust, Inc. (c) 353,976 1,300 Saul Centers, Inc. 46,787 28,600 Kilroy Realty Corporation 1,602,458 13,700 Saxon Capital, Inc. (b) 162,345 154,000 Kimco Realty Corporation 4,838,680 21,400 Senior Housing Property Trust (b) 406,600 47,900 Kite Realty Group Trust (b) 714,668 47,100 Shurgard Storage Centers, Inc. (b) 2,631,477 2,750 KKR Financial Corporation (b) 61,160 210,000 Simon Property Group, Inc. 15,565,200 32,700 LaSalle Hotel Properties 1,126,515 71,500 SL Green Realty Corporation (b) 4,874,870 16,200 Lexington Corporate 2,000 Sovran Self Storage, Inc. (b) 97,900 Properties Trust (b) 381,510 27,000 Spirit Finance Corporation (b) 303,750 52,800 Liberty Property Trust (b) 2,246,112 9,100 St. Joe Company 568,295 18,400 LTC Properties, Inc. 390,080 18,700 Strategic Hotel Capital, Inc. (b) 341,462 72,000 Macerich Company 4,675,680 9,600 Sun Communities, Inc. 314,496 43,500 Mack-Cali Realty Corporation 1,954,890 27,400 Sunstone Hotel Investors, Inc. (b) 668,286 15,200 Maguire Properties, Inc. (b) 456,760 21,300 Tanger Factory Outlet Centers, Inc. 592,353 10,200 Medical Properties Trust, Inc. (b) 99,960 43,500 Taubman Centers, Inc. 1,378,950 151,500 MeriStar Hospitality 4,000 Thornburg Mortgage Inc. (b) 100,240 Corporation (b,c) 1,383,195 1,500 Town & Country Trust (b) 43,530 3,000 Mid-America Apartment 121,900 Trizec Properties, Inc. 2,811,014 Communities, Inc. 139,530 3,900 Trustreet Properties, Inc. (b) 61,035 65,000 Mills Corporation 3,580,200 18,000 U-Store-It Trust (b) 364,860 10,200 MortgageIT Holdings, Inc. (b) 145,044 153,500 United Dominion Realty 11,200 National Health Investors, Inc. (b) 309,232 Trust, Inc. 3,637,950 17,500 Nationwide Health Properties, Inc. (b) 2,000 Universal Health Realty 3,000 New Century Financial Income Trust (b) 66,500 Corporation (b) 108,810 12,800 Urstadt Biddle Properties (b) 194,048 12,700 New Plan Excel Realty Trust, Inc. (b) 291,465 65,000 Ventas, Inc. 2,093,000 19,400 Newcastle Investment 115,000 Vornado Realty Trust 9,961,300 Corporation (b) 541,260 6,000 Washington Real Estate 10,000 NorthStar Realty Investment Trust (b) 186,660 Finance Corporation (b) 93,900 16,200 Weingarten Realty Investors 613,170 10,200 Omega Healthcare Investors, Inc. (b) 141,984 13,000 Windrose Medical Properties Trust (b) 198,640 42,700 Pan Pacific Retail Properties, Inc. 2,813,930 10,000 Winston Hotels, Inc. (b) 100,000 3,000 Parkway Properties, Inc. (b) 140,760 Total Financials 21,300 Penn Real Estate Investment Trust 898,434 27,400 Plum Creek Timber Company, Inc. 1,038,734 Materials (d) 38,000 Post Properties, Inc. (b) 1,415,500 2,200 Potlatch Corporation 114,664 44,500 Prentiss Properties Trust 1,806,700 Total Materials 292,810 ProLogis Trust 12,974,417 23,000 PS Business Parks, Inc. 1,053,400 Total Common Stock 80,200 Public Storage, Inc. 5,373,400 (cost $206,817,887) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 84 Real Estate Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (12.1%) Rate (e) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $35,004,972 Total Collateral Held for Securities Loaned (cost $35,004,972) Interest Maturity Shares Short-Term Investments (2.2%) Rate (e) Date Value Thrivent Money Market Portfolio 3.360% N/A $6,247,967 Total Short-Term Investments (at amortized cost) Total Investments (cost $248,070,826) $288,473,428 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Non-income producing security. (d) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Real Estate Securities Portfolio. (e) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $41,646,371 and $(1,243,769), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 85 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Consumer Discretionary (5.9%) J.C. Penney Company, Inc. Apollo Group, Inc. (b) $398,340 (Holding Company) $478,942 AutoNation, Inc. (b) Johnson Controls, Inc. AutoZone, Inc. (b) Jones Apparel Group, Inc. Bed Bath & Beyond, Inc. (b) KB Home Best Buy Company, Inc. Knight-Ridder, Inc. Big Lots, Inc. (b) Kohls Corporation (b,d) Black & Decker Corporation Leggett & Platt, Inc. Brunswick Corporation Limited Brands, Inc. Carnival Corporation Liz Claiborne, Inc. Centex Corporation Lowes Companies, Inc. Circuit City Stores, Inc. Marriott International, Inc. Clear Channel Mattel, Inc. Communications, Inc. Maytag Corporation (c) Coach, Inc. McDonalds Corporation (d) Comcast Corporation (b) McGraw-Hill Companies, Inc. Cooper Tire & Rubber Company (c) Meredith Corporation D.R. Horton, Inc. New York Times Company (c) Dana Corporation Newell Rubbermaid, Inc. (c) Darden Restaurants, Inc. News Corporation Delphi Corporation NIKE, Inc. Dillards, Inc. (c) Nordstrom, Inc. Dollar General Corporation Office Depot, Inc. (b) Dow Jones & Company, Inc. (c) OfficeMax, Inc. (c) Eastman Kodak Company (c) Omnicom Group, Inc. eBay, Inc. Pulte Homes, Inc. Family Dollar Stores, Inc. RadioShack Corporation (c) Federated Department Stores, Inc. Reebok International, Ltd. Ford Motor Company Sears Holdings Corporation (b) Fortune Brands, Inc. Sherwin-Williams Company Gannett Company, Inc. Snap-On, Inc. Gap, Inc. Stanley Works General Motors Corporation (c) Staples, Inc. Genuine Parts Company Starbucks Corporation (b) Goodyear Tire & Starwood Hotels & Resorts Rubber Company (b,c) Worldwide, Inc. H&R Block, Inc. Target Corporation Harley-Davidson, Inc. Tiffany & Company Harrahs Entertainment, Inc. Time Warner, Inc. Hasbro, Inc. TJX Companies, Inc. Hilton Hotels Corporation Tribune Company Home Depot, Inc. Univision Communications, Inc. (b) International Game Technology VF Corporation Interpublic Group of Viacom, Inc. Companies, Inc. (b,c) Visteon Corporation (c) Walt Disney Company (d) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 86 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Consumer Discretionary  continued Energy (5.6%) 4,800 Wendys International, Inc. $216,720 3,200 Amerada Hess Corporation $440,000 2,800 Whirlpool Corporation 212,156 9,718 Anadarko Petroleum Corporation 930,498 11,460 Yum! Brands, Inc. 554,779 13,168 Apache Corporation 990,497 Total Consumer 13,920 Baker Hughes, Inc. 830,746 Discretionary 13,100 BJ Services Company 471,469 15,734 Burlington Resources, Inc. 1,279,489 Consumer Staples (5.3%) 92,274 Chevron Corporation (d) 5,972,896 3,100 Alberto-Culver Company 138,725 56,880 ConocoPhillips 3,976,481 14,322 Albertsons, Inc. 367,359 18,600 Devon Energy Corporation (d) 1,276,704 84,200 Altria Group, Inc. (d) 6,206,382 26,686 El Paso Corporation (c) 370,935 31,900 Anheuser-Busch Companies, Inc. (d) 1,372,976 9,700 EOG Resources, Inc. 726,530 26,241 Archer-Daniels-Midland Company 647,103 258,072 Exxon Mobil Corporation (d) 16,397,895 19,300 Avon Products, Inc. (d) 521,100 20,400 Halliburton Company 1,397,808 3,400 Brown-Forman Corporation 202,436 4,680 Kerr-McGee Corporation 454,475 7,700 Campbell Soup Company 229,075 4,000 Kinder Morgan, Inc. 384,640 6,100 Clorox Company 338,794 14,861 Marathon Oil Corporation 1,024,369 84,700 Coca-Cola Company (d) 3,658,193 6,700 Murphy Oil Corporation 334,129 12,300 Coca-Cola Enterprises, Inc. 239,850 6,300 Nabors Industries, Ltd. (b) 452,529 21,000 Colgate-Palmolive Company 1,108,590 7,100 National Oilwell Varco, Inc. (b) 467,180 21,200 ConAgra Foods, Inc. 524,700 5,700 Noble Corporation 390,222 7,800 Constellation Brands, Inc. 202,800 16,300 Occidental Petroleum Corporation 1,392,509 19,700 Costco Wholesale Corporation 848,873 4,600 Rowan Companies, Inc. 163,254 33,100 CVS Corporation 960,231 24,100 Schlumberger, Ltd. 2,033,558 15,100 General Mills, Inc. 727,820 5,700 Sunoco, Inc. 445,740 36,300 Gillette Company (d) 2,112,660 13,336 Transocean, Inc. (b) 817,630 13,950 H.J. Heinz Company 509,733 12,700 Valero Energy Corporation 1,435,862 7,400 Hershey Company 416,694 5,600 Weatherford International, Ltd. (b) 384,496 10,500 Kellogg Company 484,365 23,600 Williams Companies, Inc. 591,180 19,180 Kimberly-Clark Corporation 1,141,785 14,800 XTO Energy, Inc. 670,736 29,800 Kroger Company (b) 613,582 Total Energy 5,500 McCormick & Company, Inc. 179,465 2,400 Molson Coors Brewing Company (c) 153,624 Financials (11.0%) 5,700 Pepsi Bottling Group, Inc. 162,735 11,700 ACE, Ltd. 550,719 67,920 PepsiCo, Inc. 3,851,743 20,500 AFLAC, Inc. 928,650 101,500 Procter & Gamble Company 6,035,190 26,496 Allstate Corporation (d) 1,464,964 3,700 Reynolds American, Inc. (c) 307,174 4,550 Ambac Financial Group, Inc. 327,873 18,500 Safeway, Inc. 473,600 50,200 American Express Company 2,883,488 32,000 Sara Lee Corporation 606,400 105,902 American International 5,700 SUPERVALU, Inc. 177,384 Group, Inc. (d) 6,561,688 26,000 SYSCO Corporation 815,620 14,300 AmSouth Bancorporation 361,218 10,400 Tyson Foods, Inc. 187,720 13,050 Aon Corporation 418,644 6,700 UST, Inc. 280,462 4,000 Apartment Investment & 103,100 Wal-Mart Stores, Inc. (d) 4,517,842 Management Company 155,120 42,000 Walgreen Company 1,824,900 8,600 Archstone-Smith Trust 342,882 7,300 William Wrigley Jr. Company 524,724 164,012 Bank of America Corporation (d) 6,904,905 Total Consumer Staples 32,000 Bank of New York Company, Inc. 941,120 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 87 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Financials  continued 10,400 Moodys Corporation $531,232 22,400 BB&T Corporation $874,720 44,790 Morgan Stanley 2,415,973 4,678 Bear Stearns Companies, Inc. 513,410 23,300 National City Corporation 779,152 11,800 Capital One Financial Corporation 938,336 19,950 North Fork Bancorporation, Inc. 508,725 43,025 Charles Schwab Corporation 620,851 7,800 Northern Trust Corporation (d) 394,290 8,000 Chubb Corporation 716,400 7,500 Plum Creek Timber Company, Inc. 284,325 7,151 Cincinnati Financial Corporation 299,555 12,000 PNC Financial Services Group, Inc. 696,240 8,200 CIT Group, Inc. (d) 370,476 11,600 Principal Financial Group, Inc. 549,492 211,289 Citigroup, Inc. 9,617,875 7,900 Progressive Corporation (d) 827,683 7,100 Comerica, Inc. 418,190 9,900 ProLogis Trust 438,669 5,200 Compass Bancshares, Inc. 238,316 12,000 Providian Financial Corporation (b) 212,160 24,298 Countrywide Financial Corporation 801,348 20,500 Prudential Financial, Inc. 1,384,980 15,100 E*TRADE Financial Corporation (b) 265,760 3,400 Public Storage, Inc. 227,800 16,800 Equity Office Properties Trust 549,528 18,787 Regions Financial Corporation 584,651 11,900 Equity Residential REIT 450,415 5,100 SAFECO Corporation 272,238 28,600 Federal Home Loan 7,500 Simon Property Group, Inc. 555,900 Mortgage Corporation 1,614,756 17,100 SLM Corporation 917,244 39,900 Federal National 14,600 Sovereign Bancorp, Inc. 321,784 Mortgage Association 1,788,318 27,325 St. Paul Travelers Companies, Inc. 1,226,073 3,500 Federated Investors, Inc. 116,305 13,400 State Street Corporation 655,528 23,916 Fifth Third Bancorp 878,435 14,700 SunTrust Banks, Inc. 1,020,915 5,200 First Horizon National 12,850 Synovus Financial Corporation 356,202 Corporation (c) 189,020 5,400 T. Rowe Price Group, Inc. 352,620 6,100 Franklin Resources, Inc. 512,156 4,400 Torchmark Corporation 232,452 10,400 Golden West Financial Corporation 617,656 74,921 U.S. Bancorp 2,103,782 19,000 Goldman Sachs Group, Inc. 2,310,020 11,958 UnumProvident Corporation (c) 245,139 12,100 Hartford Financial Services 4,900 Vornado Realty Trust 424,438 Group, Inc. 933,757 64,415 Wachovia Corporation 3,065,510 9,616 Huntington Bancshares, Inc. 216,072 35,875 Washington Mutual, Inc. 1,407,018 144,198 J.P. Morgan Chase & Company 4,892,638 69,760 Wells Fargo & Company 4,085,843 9,100 Janus Capital Group, Inc. 131,495 5,900 XL Capital, Ltd. 401,377 5,500 Jefferson-Pilot Corporation 281,435 3,800 Zions Bancorporation 270,598 16,900 KeyCorp 545,025 Total Financials 11,300 Lehman Brothers Holdings, Inc. 1,316,224 7,100 Lincoln National Corporation 369,342 Health Care (7.3%) 5,500 Loews Corporation 508,255 63,800 Abbott Laboratories (d) 2,705,120 3,500 M&T Bank Corporation 369,985 11,828 Aetna, Inc. 1,018,864 21,800 Marsh & McLennan 5,300 Allergan, Inc. 485,586 Companies, Inc. 662,502 4,100 AmerisourceBergen Corporation 316,930 8,500 Marshall & Ilsley Corporation 369,835 49,752 Amgen, Inc. (b) 3,963,742 5,500 MBIA, Inc. 333,410 8,000 Applera Corporation (Applied 51,205 MBNA Corporation 1,261,691 Biosystems Group) 185,920 17,100 Mellon Financial Corporation 546,687 2,200 Bausch & Lomb, Inc. 177,496 38,000 Merrill Lynch & Company, Inc. 2,331,300 24,900 Baxter International, Inc. 992,763 30,700 MetLife, Inc. 1,529,781 10,300 Becton, Dickinson and Company 540,029 3,800 MGIC Investment Corporation 243,960 14,030 Biogen Idec, Inc. (b) 553,904 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 88 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Health Care  continued 25,000 WellPoint, Inc. $1,895,500 10,050 Biomet, Inc. $348,836 55,100 Wyeth 2,549,477 24,500 Boston Scientific Corporation (b) 572,565 10,190 Zimmer Holdings, Inc. (b) 701,989 80,400 Bristol-Myers Squibb Company 1,934,424 Total Health Care 4,200 C.R. Bard, Inc. 277,326 16,875 Cardinal Health, Inc. (d) 1,070,550 Industrials (6.1%) 18,000 Caremark Rx, Inc. (b) 898,740 31,400 3M Company 2,303,504 4,500 Chiron Corporation (b) 196,290 9,200 Allied Waste Industries, Inc. (b,c) 77,740 5,200 CIGNA Corporation (d) 612,872 7,000 American Power Conversion 4,300 Coventry Health Care, Inc. (b) 369,886 Corporation 181,300 46,800 Eli Lilly and Company 2,504,736 7,500 American Standard 6,000 Express Scripts, Inc. (d) 373,200 Companies, Inc. 349,125 4,900 Fisher Scientific International, Inc. (b) 304,045 4,600 Avery Dennison Corporation 240,994 14,100 Forest Laboratories, Inc. (b) 549,477 33,028 Boeing Company (d) 2,244,253 10,400 Genzyme Corporation (b) 745,056 15,192 Burlington Northern 18,400 Gilead Sciences, Inc. (b) 897,184 Santa Fe Corporation 908,482 13,700 Guidant Corporation 943,793 27,900 Caterpillar, Inc. 1,639,125 18,550 HCA, Inc. 888,916 43,260 Cendant Corporation 892,886 10,100 Health Management Associates, Inc. 237,047 5,700 Cintas Corporation 233,985 6,530 Hospira, Inc. (b) 267,534 3,900 Cooper Industries, Ltd. 269,646 6,400 Humana, Inc. (b) 306,432 8,800 CSX Corporation 409,024 9,400 IMS Health, Inc. 236,598 1,900 Cummins, Inc. 167,181 121,606 Johnson & Johnson 7,695,228 9,900 Danaher Corporation 532,917 9,833 King Pharmaceuticals, Inc. (b) 151,232 10,000 Deere & Company 612,000 5,500 Laboratory Corporation of 8,500 Dover Corporation 346,715 America Holdings (b) 267,905 6,100 Eaton Corporation 387,655 3,400 Manor Care, Inc. 130,594 17,100 Emerson Electric Company (d) 1,227,780 12,380 McKesson Corporation 587,431 5,500 Equifax, Inc. (d) 192,170 12,355 Medco Health Solutions, Inc. (b) 677,425 12,340 FedEx Corporation 1,075,184 9,500 MedImmune, Inc. (b) 319,675 3,500 Fluor Corporation 225,330 49,800 Medtronic, Inc. 2,670,276 8,200 General Dynamics Corporation 980,310 89,600 Merck & Company, Inc. 2,438,016 429,700 General Electric Company 14,468,003 2,200 Millipore Corporation (b) 138,358 5,100 Goodrich Corporation 226,134 8,800 Mylan Laboratories, Inc. 169,488 35,137 Honeywell International, Inc. 1,317,638 5,500 PerkinElmer, Inc. 112,035 8,500 Illinois Tool Works, Inc. 699,805 305,451 Pfizer, Inc. 7,627,111 14,000 Ingersoll-Rand Company 535,220 6,800 Quest Diagnostics, Inc. 343,672 3,900 ITT Industries, Inc. 443,040 61,600 Schering-Plough Corporation 1,296,680 4,800 L-3 Communications Holdings, Inc. 379,536 15,180 St. Jude Medical, Inc. 710,424 14,800 Lockheed Martin Corporation 903,392 11,800 Stryker Corporation 583,274 17,700 Masco Corporation 543,036 19,150 Tenet Healthcare Corporation (b) 215,054 5,000 Monster Worldwide, Inc. (b) 153,550 6,600 Thermo Electron Corporation (b) 203,940 2,600 Navistar International Corporation (b) 84,318 51,200 UnitedHealth Group, Inc. 2,877,440 16,500 Norfolk Southern Corporation 669,240 4,800 Waters Corporation (b) 199,680 14,606 Northrop Grumman Corporation 793,836 4,300 Watson Pharmaceuticals, Inc. (b) 157,423 7,100 PACCAR, Inc. 482,019 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 89 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Industrials  continued 5,800 Convergys Corporation (b) $83,346 5,200 Pall Corporation $143,000 64,000 Corning, Inc. (b) 1,237,120 5,000 Parker-Hannifin Corporation 321,550 98,200 Dell, Inc. (b,d) 3,358,440 9,400 Pitney Bowes, Inc. 392,356 12,500 Electronic Arts, Inc. (b,d) 711,125 8,900 R.R. Donnelley & Sons Company 329,923 21,300 Electronic Data Systems 18,500 Raytheon Company 703,370 Corporation 477,972 7,000 Robert Half International, Inc. 249,130 101,024 EMC Corporation (b) 1,307,251 7,400 Rockwell Automation, Inc. 391,460 32,162 First Data Corporation 1,286,480 7,200 Rockwell Collins, Inc. 347,904 7,750 Fiserv, Inc. (b) 355,492 2,700 Ryder System, Inc. 92,394 17,030 Freescale Semiconductor, Inc. (b) 401,567 27,980 Southwest Airlines Company 415,503 11,300 Gateway, Inc. (b,c) 30,510 5,500 Textron, Inc. 394,460 115,661 Hewlett-Packard Company 3,377,301 82,063 Tyco International, Ltd. 2,285,455 248,700 Intel Corporation (d) 6,130,455 10,700 Union Pacific Corporation 767,190 65,600 International Business 45,200 United Parcel Service, Inc. 3,124,676 Machines Corporation 5,262,432 42,100 United Technologies Corporation 2,182,464 7,300 Intuit, Inc. (b) 327,113 3,200 W.W. Grainger, Inc. 201,344 7,000 Jabil Circuit, Inc. (b) 216,440 22,930 Waste Management, Inc. 656,027 69,500 JDS Uniphase Corporation (b,c) 154,290 Total Industrials 8,100 KLA-Tencor Corporation 394,956 4,800 Lexmark International, Inc. (b) 293,040 Information Technology (8.4%) 12,600 Linear Technology Corporation 473,634 4,728 ADC Telecommunications, Inc. (b) 108,082 16,600 LSI Logic Corporation (b) 163,510 20,300 Adobe Systems, Inc. 605,955 184,775 Lucent Technologies, Inc. (b,c) 600,519 16,300 Advanced Micro Devices, Inc. (b,c) 410,760 13,400 Maxim Integrated Products, Inc. (d) 571,510 5,200 Affiliated Computer Services, Inc. (b) 283,920 3,500 Mercury Interactive Corporation (b) 138,600 19,963 Agilent Technologies, Inc. (b) 653,788 25,900 Micron Technology, Inc. (b,c) 344,470 15,600 Altera Corporation (b) 298,116 377,600 Microsoft Corporation (d) 9,715,648 15,300 Analog Devices, Inc. 568,242 6,050 Molex, Inc. 161,414 6,800 Andrew Corporation (b,c) 75,820 101,821 Motorola, Inc. 2,249,226 33,700 Apple Computer, Inc. 1,806,657 14,700 National Semiconductor 65,700 Applied Materials, Inc. 1,114,272 Corporation 386,610 12,900 Applied Micro Circuits 7,700 NCR Corporation 245,707 Corporation (b) 38,700 15,000 Network Appliance, Inc. (b) 356,100 9,400 Autodesk, Inc. 436,536 15,600 Novell, Inc. (b,c) 116,220 23,800 Automatic Data Processing, Inc. 1,024,352 5,800 Novellus Systems, Inc. 145,464 17,639 Avaya, Inc. (b) 181,682 6,700 NVIDIA Corporation (b) 229,676 9,000 BMC Software, Inc. (b,d) 189,900 155,100 Oracle Corporation (b) 1,921,689 11,600 Broadcom Corporation (b) 544,156 11,300 Parametric Technology 24,100 CIENA Corporation (b,c) 63,624 Corporation (b) 78,761 258,800 Cisco Systems, Inc. (b,d) 4,640,284 13,550 Paychex, Inc. 502,434 7,000 Citrix Systems, Inc. (b) 175,980 7,600 PMC-Sierra, Inc. (b) 66,956 19,075 Computer Associates 3,800 QLogic Corporation (b) 129,960 International, Inc. 530,476 66,400 QUALCOMM, Inc. 2,971,400 7,600 Computer Sciences Corporation (b) 359,556 5,485 Sabre Holdings Corporation 111,236 15,800 Compuware Corporation (b) 150,100 23,200 Sanmina-SCI Corporation (b) 99,528 8,400 Comverse Technology, Inc. (b) 220,668 6,300 Scientific-Atlanta, Inc. 236,313 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 90 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Information Technology  continued Rohm and Haas Company $247,232 Siebel Systems, Inc. $221,062 Sealed Air Corporation (b) Solectron Corporation (b) Sigma-Aldrich Corporation Sun Microsystems, Inc. (b) Temple-Inland, Inc. Symantec Corporation United States Steel Corporation Symbol Technologies, Inc. Vulcan Materials Company Tektronix, Inc. Weyerhaeuser Company Tellabs, Inc. (b) Total Materials Teradyne, Inc. (b) Texas Instruments, Inc. Telecommunications Services (1.7%) Unisys Corporation (b) ALLTEL Corporation $1,015,716 Xerox Corporation (b) AT&T Corporation Xilinx, Inc. BellSouth Corporation Yahoo!, Inc. (b) CenturyTel, Inc. Total Information Citizens Communications Technology Company Qwest Communications Materials (1.6%) International, Inc. (b,c) Air Products and Chemicals, Inc. SBC Communications, Inc. Alcoa, Inc. Sprint Nextel Corporation Allegheny Technologies, Inc. (c) Verizon Communications, Inc. Ashland, Inc. Total Telecommunications Ball Corporation Services Bemis Company, Inc. Dow Chemical Company (d) Utilities (2.0%) E.I. du Pont de Nemours AES Corporation (b) and Company Allegheny Energy, Inc. (b) Eastman Chemical Company Ameren Corporation Ecolab, Inc. American Electric Power Engelhard Corporation Company, Inc. Freeport-McMoRan Copper & Calpine Corporation (b,c) Gold, Inc. (c) CenterPoint Energy, Inc. (c) Georgia-Pacific Corporation Cinergy Corporation Hercules, Inc. (b) CMS Energy Corporation (b) International Flavors & Consolidated Edison, Inc. (c) Fragrances, Inc. (c) Constellation Energy Group, Inc. International Paper Company Dominion Resources, Inc. Louisiana-Pacific Corporation DTE Energy Company MeadWestvaco Corporation Duke Energy Corporation Monsanto Company Dynegy, Inc. (b,c) Newmont Mining Corporation Edison International, Inc. Nucor Corporation Entergy Corporation Pactiv Corporation (b) Exelon Corporation (d) Phelps Dodge Corporation FirstEnergy Corporation PPG Industries, Inc. FPL Group, Inc. Praxair, Inc. KeySpan Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 91 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares Common Stock (54.9%) Value Shares Common Stock (54.9%) Value Utilities  continued 10,587 Sempra Energy $498,224 1,900 Nicor, Inc. (c) $79,857 30,400 Southern Company 1,087,104 11,234 NiSource, Inc. 272,424 8,600 TECO Energy, Inc. 154,972 1,600 Peoples Energy Corporation (c) 63,008 9,770 TXU Corporation 1,102,838 15,100 PG&E Corporation 592,675 16,610 Xcel Energy, Inc. (c) 325,722 4,100 Pinnacle West Capital Corporation 180,728 Total Utilities 15,300 PPL Corporation 494,649 10,291 Progress Energy, Inc. 460,522 Total Common Stock 9,700 Public Service Enterprise (cost $374,756,067) Group, Inc. 624,292 Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Asset-Backed Securities (5.9%) $2,000,000 Americredit Automobile Receivables Trust (d,e) 3.760% 10/6/2005 $2,000,328 500,000 Banc of America Commercial Mortgage, Inc. (f) 4.894 9/10/2010 502,501 2,000,000 Bear Stearns Asset-Backed Securities, Inc. (e) 4.070 10/25/2005 2,000,000 1,000,000 California Infrastructure PG&E Company 6.480 12/26/2009 1,033,513 2,000,000 Caterpillar Financial Asset Trust 3.900 2/25/2009 1,980,380 636,763 Chase Funding Mortgage Loan Asset-Backed Certificates 2.734 9/25/2024 632,221 2,500,000 DaimlerChrysler Master Owner Trust (e) 3.818 10/15/2005 2,498,428 1,955,060 Encore Credit Receivables Trust (e) 3.950 10/25/2005 1,955,016 2,390,035 First Franklin Mortgage Loan Asset-Backed Certificates (e) 3.930 10/25/2005 2,390,200 2,000,000 Fremont Home Loan Trust (e) 3.990 10/25/2005 1,999,954 2,000,000 GE Dealer Floorplan Master Note Trust (e) 3.836 10/20/2005 2,000,594 2,000,000 GE Equipment Small Ticket, LLC 4.380 7/22/2009 1,992,578 2,500,000 GMAC Mortgage Corporation Loan Trust (d,e) 3.920 10/25/2005 2,496,352 400,000 GMAC Mortgage Corporation Loan Trust (e) 3.960 10/25/2005 400,444 775,000 Honda Auto Receivables Owner Trust 3.820 5/21/2010 760,160 2,500,000 Hyundai Auto Receivables Trust 3.880 6/16/2008 2,488,908 1,500,000 John Deere Owner Trust 3.980 6/15/2009 1,485,490 984,933 Long Beach Mortgage Loan Trust (e) 3.940 10/25/2005 985,053 400,000 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 394,284 400,000 MBNA Credit Card Master Note Trust (e) 3.878 10/15/2005 400,590 2,475,359 National Collegiate Student Loan Trust (e) 3.890 10/25/2005 2,475,882 2,000,000 Option One Mortgage Loan Trust (e) 3.990 10/25/2005 1,999,954 2,413,486 Popular ABS Mortgage Pass-Through Trust (e) 3.940 10/25/2005 2,412,923 1,973,807 Residential Asset Securities Corporation (e) 3.940 10/25/2005 1,973,878 1,955,066 SLM Student Loan Trust (e) 3.660 10/25/2005 1,953,613 2,250,000 Specialty Underwriting and Residential Finance Trust (e) 3.950 10/25/2005 2,250,000 1,400,409 Structured Asset Investment Loan Trust (e) 3.910 10/25/2005 1,400,470 2,000,000 Textron Financial Floorplan Master Note Trust (e) 3.860 10/13/2005 2,000,000 2,000,000 Wachovia Mortgage Loan Trust, LLC (e) 3.940 10/25/2005 2,000,000 Total Asset-Backed Securities The accompanying notes to the Schedule of Investments are an integral part of this schedule. 92 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Basic Materials (0.1%) $250,000 Alcan, Inc. (d) 5.000% 6/1/2015 $245,852 Codelco, Inc. 11/30/2012 Weyerhaeuser Company (c) 3/15/2012 Total Basic Materials Capital Goods (0.5%) Boeing Capital Corporation (c) 3/1/2011 Caterpillar, Inc. (c) 6/15/2009 General Electric Company 2/1/2013 Hutchison Whampoa International, Ltd. 11/24/2010 Hutchison Whampoa International, Ltd. 1/24/2014 John Deere Capital Corporation (c) 3/15/2012 Lockheed Martin Corporation (c) 12/1/2009 Northrop Grumman Corporation 2/15/2011 Tyco International Group SA 10/15/2011 Total Capital Goods Commercial Mortgage-Backed Securities (1.8%) Banc of America Commercial Mortgage, Inc. 7/11/2043 Bear Stearns Commercial Mortgage Securities, Inc. 2/11/2041 Commercial Mortgage Pass-Through Certificates (e) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (e) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation 11/15/2037 General Electric Commercial Mortgage Corporation 9/10/2013 GMAC Commercial Mortgage Securities, Inc. 12/10/2041 Greenwich Capital Commercial Funding Corporation 6/10/2036 J.P. Morgan Chase Commercial Mortgage Securities Corporation 1/12/2037 LB-UBS Commercial Mortgage Trust 5/15/2027 Nationslink Funding Corporation 1/20/2031 Wachovia Bank Commercial Mortgage Trust (e) 10/15/2005 Total Commercial Mortgage-Backed Securities Communications Services (0.9%) AT&T Wireless Services, Inc. (d) 3/1/2011 British Telecom plc 12/15/2010 Cingular Wireless, Inc. 12/15/2011 Comcast Corporation (c) 3/15/2011 Cox Communications, Inc. (d) 11/1/2010 Deutsche Telekom International Finance BV (c) 6/15/2010 Deutsche Telekom International Finance BV (c) 7/22/2013 France Telecom SA 3/1/2011 News America, Inc. (c) 3/15/2010 SBC Communications, Inc. (c) 2/1/2012 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 93 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Communications Services  continued $600,000 Sprint Capital Corporation 7.625% 1/30/2011 $671,403 Sprint Capital Corporation 5/1/2019 Tele-Communications, Inc. (TCI Group) (c) 8/1/2013 Telecom Italia Capital SA 11/15/2013 Verizon Global Funding Corporation 12/1/2010 Total Communications Services Consumer Cyclical (0.6%) AOL Time Warner, Inc. 5/1/2012 DaimlerChrysler North American Holdings Corporation (c) 11/15/2013 Ford Motor Credit Company (d) 10/25/2011 Johnson Controls, Inc. 7/15/2017 Target Corporation (c) 1/15/2011 Toyota Motor Credit Corporation (c) 8/1/2008 Wal-Mart Stores, Inc. 2/15/2030 Total Consumer Cyclical Consumer Non-Cyclical (0.5%) Bunge Limited Finance Corporation 12/15/2008 Coca-Cola HBC Finance BV 9/17/2013 ConAgra Foods, Inc. 9/15/2006 General Mills, Inc. (d) 2/15/2012 GlaxoSmithKline Capital, Inc. (c) 4/15/2034 Kraft Foods, Inc. 6/1/2012 Kroger Company 1/15/2015 Safeway, Inc. 11/1/2008 WellPoint, Inc. 12/15/2014 Total Consumer Non-Cyclical Energy (0.3%) Burlington Resources, Inc. (c) 12/1/2011 Conoco Funding Company (c) 10/15/2011 PennzEnergy Company 11/15/2009 Union Oil Company of California 10/1/2012 Valero Energy Corporation 6/15/2013 Total Energy Financials (2.0%) Allstate Corporation 8/15/2014 Associates Corporation of North America (d) 11/1/2008 Bank of America Corporation (c) 1/15/2008 Bank of America Corporation (c) 8/15/2013 Bank One Corporation (c) 11/15/2011 BB&T Corporation 8/1/2011 BNP Paribas SA (c) 6/29/2049 CIT Group, Inc. (c) 12/15/2010 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 94 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Financials  continued $1,000,000 Citigroup, Inc. 3.500% 2/1/2008 $975,981 Credit Suisse First Boston USA, Inc. (c) 1/15/2009 EOP Operating, LP 3/15/2014 Goldman Sachs Group, Inc. 1/15/2012 Household Finance Corporation (c) 5/15/2009 HSBC Finance Corporation (c) 6/30/2015 International Lease Finance Corporation 5/1/2013 Lehman Brothers Holdings, Inc. 11/10/2009 Merrill Lynch & Company, Inc. 2/3/2014 MetLife, Inc. 6/15/2015 Morgan Stanley Dean Witter & Company 4/15/2011 ProLogis Trust 3/1/2013 Prudential Financial, Inc. 6/13/2015 Residential Capital Corporation 6/30/2010 Student Loan Marketing Corporation 1/15/2010 Union Planters Corporation 12/1/2010 Wachovia Bank NA 2/1/2015 Washington Mutual Bank FA 1/15/2013 Wells Fargo & Company 1/15/2010 Total Financials Foreign (1.1%) Canadian Government (c) 11/5/2008 European Investment Bank (c) 6/16/2008 Export-Import Bank of Korea 2/10/2009 Inter-American Development Bank 11/18/2008 Ontario Electricity Financial Corporation 3/31/2013 Pemex Project Funding Master Trust 10/13/2010 Petro-Canada, Ltd. 1/15/2010 Province of Newfoundland 10/22/2022 Province of Quebec (c) 5/5/2014 Republic of Italy (c) 6/15/2013 United Mexican States (c) 1/14/2012 Total Foreign Mortgage-Backed Securities (9.2%) Federal Home Loan Mortgage Corporation Gold 7-Yr. Balloon 4/1/2006 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 4/1/2009 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8/1/2010 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 11/1/2010 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 2/1/2011 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 95 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $56,644 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000% 5/1/2012 $58,223 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8/1/2012 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 11/1/2012 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 8/1/2013 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 2/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 4/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 4/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 9/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 12/1/2017 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2012 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2024 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2024 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2025 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9/1/2025 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9/1/2025 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2026 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 96 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $7,352 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500% 1/1/2027 $7,815 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 2/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 2/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 3/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 12/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 12/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 3/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 3/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2029 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 97 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $55,431 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500% 7/1/2029 $57,179 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2030 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2030 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2030 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 3/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2032 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2032 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (f) 10/1/2035 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (f) 10/1/2035 Federal National Mortgage Association Conventional 15-Yr. Pass Through 4/1/2010 Federal National Mortgage Association Conventional 15-Yr. Pass Through 2/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5/1/2012 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7/1/2012 Federal National Mortgage Association Conventional 15-Yr. Pass Through 10/1/2012 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 98 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $15,673 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000% 12/1/2012 $16,380 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6/1/2013 Federal National Mortgage Association Conventional 15-Yr. Pass Through 12/1/2013 Federal National Mortgage Association Conventional 15-Yr. Pass Through 12/1/2013 Federal National Mortgage Association Conventional 15-Yr. Pass Through 4/1/2015 Federal National Mortgage Association Conventional 15-Yr. Pass Through (f) 10/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2013 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 1/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2026 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 99 Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $2,384 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500% 12/1/2026 $2,529 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2029 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $33,389 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500% 7/1/2029 $34,475 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2030 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2030 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through (f) 10/1/2035 Government National Mortgage Association 15-Yr. Pass Through 5/15/2009 Government National Mortgage Association 15-Yr. Pass Through 4/15/2011 Government National Mortgage Association 15-Yr. Pass Through 6/15/2011 Government National Mortgage Association 15-Yr. Pass Through 7/15/2011 Government National Mortgage Association 15-Yr. Pass Through 4/15/2012 Government National Mortgage Association 15-Yr. Pass Through 7/15/2014 Government National Mortgage Association 30-Yr. Pass Through 12/15/2024 Government National Mortgage Association 30-Yr. Pass Through 1/15/2025 Government National Mortgage Association 30-Yr. Pass Through 3/15/2025 Government National Mortgage Association 30-Yr. Pass Through 8/15/2025 Government National Mortgage Association 30-Yr. Pass Through 1/15/2026 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $4,931 Government National Mortgage Association 30-Yr. Pass Through 6.500% 3/15/2026 $5,143 Government National Mortgage Association 30-Yr. Pass Through 4/15/2026 Government National Mortgage Association 30-Yr. Pass Through 4/15/2026 Government National Mortgage Association 30-Yr. Pass Through 5/15/2026 Government National Mortgage Association 30-Yr. Pass Through 5/15/2026 Government National Mortgage Association 30-Yr. Pass Through 5/15/2026 Government National Mortgage Association 30-Yr. Pass Through 6/15/2026 Government National Mortgage Association 30-Yr. Pass Through 6/15/2026 Government National Mortgage Association 30-Yr. Pass Through 7/15/2026 Government National Mortgage Association 30-Yr. Pass Through 9/15/2026 Government National Mortgage Association 30-Yr. Pass Through 10/15/2026 Government National Mortgage Association 30-Yr. Pass Through 11/15/2026 Government National Mortgage Association 30-Yr. Pass Through 11/15/2026 Government National Mortgage Association 30-Yr. Pass Through 12/15/2026 Government National Mortgage Association 30-Yr. Pass Through 1/15/2027 Government National Mortgage Association 30-Yr. Pass Through 4/15/2027 Government National Mortgage Association 30-Yr. Pass Through 6/20/2027 Government National Mortgage Association 30-Yr. Pass Through 8/15/2027 Government National Mortgage Association 30-Yr. Pass Through 10/15/2027 Government National Mortgage Association 30-Yr. Pass Through 10/15/2027 Government National Mortgage Association 30-Yr. Pass Through 11/15/2027 Government National Mortgage Association 30-Yr. Pass Through 7/15/2028 Government National Mortgage Association 30-Yr. Pass Through 7/15/2028 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value Mortgage-Backed Securities  continued $65,690 Government National Mortgage Association 30-Yr. Pass Through 7.500% 7/15/2028 $69,825 Government National Mortgage Association 30-Yr. Pass Through 9/15/2028 Government National Mortgage Association 30-Yr. Pass Through 12/15/2028 Government National Mortgage Association 30-Yr. Pass Through 1/15/2029 Government National Mortgage Association 30-Yr. Pass Through 3/15/2029 Government National Mortgage Association 30-Yr. Pass Through 4/15/2029 Government National Mortgage Association 30-Yr. Pass Through 4/15/2029 Government National Mortgage Association 30-Yr. Pass Through 6/15/2029 Government National Mortgage Association 30-Yr. Pass Through 6/15/2029 Government National Mortgage Association 30-Yr. Pass Through 8/15/2029 Government National Mortgage Association 30-Yr. Pass Through 9/15/2029 Government National Mortgage Association 30-Yr. Pass Through 5/15/2030 Government National Mortgage Association 30-Yr. Pass Through 9/15/2031 Government National Mortgage Association 30-Yr. Pass Through 2/15/2032 Total Mortgage-Backed Securities Technology (0.1%) International Business Machines Corporation 6/15/2013 Total Technology Transportation (0.2%) CSX Corporation (d) 8/1/2013 FedEx Corporation 4/1/2009 Union Pacific Corporation 4/15/2012 Total Transportation U.S. Government (8.1%) Federal Home Loan Bank 4/16/2007 Federal Home Loan Bank 8/27/2007 Federal Home Loan Bank 3/14/2008 Federal Home Loan Bank 4/9/2008 Federal Home Loan Bank (c) 8/18/2009 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (31.9%) Rate Date Value U.S. Government  continued $4,000,000 Federal Home Loan Mortgage Corporation 2.875% 12/15/2006 $3,929,036 Federal Home Loan Mortgage Corporation 2/15/2007 Federal Home Loan Mortgage Corporation (c) 4/15/2008 Federal Home Loan Mortgage Corporation 7/15/2012 Federal National Mortgage Association (c) 1/15/2008 Federal National Mortgage Association (c) 1/15/2009 Federal National Mortgage Association (c) 8/15/2010 Federal National Mortgage Association (c) 2/1/2011 Federal National Mortgage Association 4/17/2028 Federal National Mortgage Association (c) 1/15/2030 Resolution Funding Corporation 1/15/2021 U.S. Treasury Bonds (c) 5/15/2016 U.S. Treasury Bonds (c) 2/15/2019 U.S. Treasury Bonds (c) 2/15/2021 U.S. Treasury Bonds (c) 11/15/2021 U.S. Treasury Bonds (c) 8/15/2022 U.S. Treasury Bonds (c) 11/15/2022 U.S. Treasury Bonds (c) 2/15/2023 U.S. Treasury Bonds (c) 8/15/2023 U.S. Treasury Bonds (c) 11/15/2024 U.S. Treasury Bonds (c) 8/15/2025 U.S. Treasury Bonds (c) 11/15/2028 U.S. Treasury Bonds (c) 8/15/2029 U.S. Treasury Notes (c) 5/15/2007 U.S. Treasury Notes (c) 2/15/2008 U.S. Treasury Notes (c) 2/15/2008 U.S. Treasury Notes (c) 5/15/2009 U.S. Treasury Notes (c) 8/15/2009 U.S. Treasury Notes (c) 2/15/2011 U.S. Treasury Notes (c) 5/15/2014 Total U.S. Government Utilities (0.6%) Columbia Energy Group 11/28/2010 Duke Capital Corporation (c) 10/1/2009 FirstEnergy Corporation 11/15/2011 Niagara Mohawk Power Corporation 10/1/2008 Oncor Electric Delivery Company 1/15/2015 Public Service Company of Colorado 10/1/2012 Public Service Electric & Gas Company 5/1/2008 Southern California Edison Company 1/15/2014 Total Utilities Total Long-Term Fixed Income (cost $260,617,083) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Balanced Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (8.4%) Rate (g) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $69,711,159 Total Collateral Held for Securities Loaned (cost $69,711,159) Shares or Principal Interest Maturity Amount Short-Term Investments (4.8%) Rate (g) Date Value $14,780,000 Air Products & Chemicals, Inc. 3.870% 10/3/2005 $14,776,822 Lehman Brothers Holdings, Inc. 10/3/2005 Thrivent Money Market Portfolio (h) N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $744,395,698) $825,475,445 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) Earmarked as collateral for long settling trades. (e) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (f) Denotes investments purchased on a when-issued basis. (g) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (h) At September 30, 2005, $472,500 in cash was pledged as the initial margin deposit for open financial futures contracts. In addition, $9,537,800 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Loss S&P 500 Futures 30 December 2005 Long $9,257,250 $9,303,180 $45,930 At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments, based on cost for federal income tax purposes, were $127,247,398 and $(46,167,651), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Basic Materials (11.5%) $4,010,000 Abitibi-Consolidated, Inc. (b) 6.000% 6/20/2013 $3,518,775 1,490,000 Ainsworth Lumber Company, Ltd. (c) 7.674 12/22/2005 1,486,275 3,340,000 Ainsworth Lumber Company, Ltd. 6.750 3/15/2014 3,006,000 2,330,000 Appleton Papers, Inc. 8.125 6/15/2011 2,283,400 2,820,000 Appleton Papers, Inc. 9.750 6/15/2014 2,707,200 3,450,000 Arch Western Finance, LLC 6.750 7/1/2013 3,519,000 2,430,000 BCP Caylux Holdings Luxembourg SCA 9.625 6/15/2014 2,703,375 2,250,000 Buckeye Technologies, Inc. (b) 8.000 10/15/2010 2,137,500 1,400,000 Buckeye Technologies, Inc. 8.500 10/1/2013 1,421,000 3,440,000 Cellu Tissue Holdings, Inc. 9.750 3/15/2010 3,448,600 3,460,000 Chaparral Steel Company 10.000 7/15/2013 3,650,300 3,470,000 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation (d) 10.000 10/1/2009 2,463,700 2,960,000 Domtar, Inc. 7.125 8/1/2015 2,713,941 2,470,000 Equistar Chemicals, LP 10.125 9/1/2008 2,655,250 2,475,000 Equistar Chemicals, LP 10.625 5/1/2011 2,697,750 3,400,000 Georgia-Pacific Corporation 8.125 5/15/2011 3,757,000 3,250,000 Georgia-Pacific Corporation 9.375 2/1/2013 3,623,750 3,150,000 Graphic Packaging International Corporation (b) 9.500 8/15/2013 2,961,000 3,217,000 Huntsman International, LLC (b) 10.125 7/1/2009 3,309,489 1,644,000 Huntsman, LLC 11.500 7/15/2012 1,878,270 2,850,000 IMCO Recycling, Inc. 10.375 10/15/2010 3,142,125 1,800,000 ISP Chemco, Inc. 10.250 7/1/2011 1,941,750 3,900,000 ISP Holdings, Inc. (b) 10.625 12/15/2009 4,124,250 1,700,000 Ispat Inland ULC (c) 10.254 10/1/2005 1,789,250 1,196,000 Ispat Inland ULC (b) 9.750 4/1/2014 1,387,360 4,780,000 Lyondell Chemical Company 10.500 6/1/2013 5,401,400 4,200,000 MacDermid, Inc. 9.125 7/15/2011 4,494,000 4,300,000 Nalco Company 7.750 11/15/2011 4,396,750 3,950,000 Nell AF SARL 8.375 8/15/2015 3,861,125 3,200,000 Novelis, Inc. 7.250 2/15/2015 3,024,000 2,078,000 Rockwood Specialties, Inc. 10.625 5/15/2011 2,265,020 3,460,000 Ryerson Tull, Inc. (b) 8.250 12/15/2011 3,364,850 3,450,000 Southern Peru Copper Corporation 7.500 7/27/2035 3,457,635 1,600,000 Steel Dynamics, Inc. 9.500 3/15/2009 1,700,000 1,800,000 Steel Dynamics, Inc. (b) 9.500 3/15/2009 1,912,500 1,150,000 Stone Container Corporation 8.375 7/1/2012 1,092,500 2,280,000 Stone Container Finance 7.375 7/15/2014 2,029,200 Total Basic Materials Capital Goods (8.8%) 1,980,000 Ahern Rentals, Inc. 9.250 8/15/2013 2,024,550 490,000 Aleris International, Inc. 9.000 11/15/2014 516,950 4,830,000 Allied Waste North America, Inc. (b) 7.875 4/15/2013 4,926,600 4,550,000 Amsted Industries, Inc. 10.250 10/15/2011 4,959,500 1,980,000 Builders Firstsource, Inc. (c) 8.040 11/15/2005 1,999,800 The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Capital Goods  continued $5,240,000 Case New Holland, Inc. 9.250% 8/1/2011 $5,541,300 4,080,000 Consolidated Container Company, LLC (b,d) 10.750 6/15/2007 3,366,000 4,000,000 Crown Cork & Seal Finance plc 7.000 12/15/2006 4,100,000 2,300,000 Crown Euro Holdings SA 10.875 3/1/2013 2,668,000 3,400,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 3,587,000 2,850,000 Erico International Corporation 8.875 3/1/2012 2,964,000 2,850,000 Fastentech, Inc. 11.500 5/1/2011 2,953,312 2,470,000 Graham Packaging Company, Inc. (b) 9.875 10/15/2014 2,371,200 1,480,000 K&F Acquisition, Inc. (b) 7.750 11/15/2014 1,494,800 1,730,000 L-3 Communication Corporation, Convertible 3.000 8/1/2035 1,768,925 2,850,000 Legrand SA 10.500 2/15/2013 3,263,250 1,150,000 Legrand SA 8.500 2/15/2025 1,380,000 1,700,000 Mueller Group, Inc. 10.000 5/1/2012 1,802,000 3,450,000 Mueller Holdings, Inc. (d) 14.750 4/15/2009 2,518,500 3,450,000 NationsRent, Inc. 9.500 10/15/2010 3,760,500 4,000,000 Norcraft Companies, LP/Norcraft Finance 9.000 11/1/2011 4,140,000 2,665,000 Owens-Brockway Glass Container, Inc. 8.875 2/15/2009 2,798,250 1,400,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,456,000 3,150,000 Owens-Illinois, Inc. (b) 7.500 5/15/2010 3,197,250 3,700,000 Plastipak Holdings, Inc. 10.750 9/1/2011 4,033,000 3,310,000 TransDigm, Inc. 8.375 7/15/2011 3,467,225 3,000,000 United Rentals North America, Inc. 6.500 2/15/2012 2,895,000 Total Capital Goods Communications Services (16.9%) 4,000,000 Alamosa Delaware, Inc. 8.500 1/31/2012 4,270,000 2,470,000 American Cellular Corporation 10.000 8/1/2011 2,692,300 3,960,000 American Tower Corporation 7.125 10/15/2012 4,158,000 2,300,000 American Towers, Inc. (b) 7.250 12/1/2011 2,443,750 1,970,000 AT&T Corporation 9.050 11/15/2011 2,218,712 3,950,000 Block Communications, Inc. 9.250 4/15/2009 4,187,000 4,535,700 CCH I, LLC 11.000 10/1/2015 4,422,308 2,960,000 Centennial Communications Corporation 8.125 2/1/2014 3,130,200 1,970,000 Charter Communications Holdings, LLC 8.625 4/1/2009 1,674,500 2,570,000 Charter Communications Holdings, LLC (b) 8.750 11/15/2013 2,537,875 2,970,000 Charter Communications Operating, LLC 8.000 4/30/2012 2,992,275 3,945,000 Citizens Communications Company 9.250 5/15/2011 4,329,638 3,630,000 CSC Holdings, Inc. 7.625 4/1/2011 3,566,475 1,660,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,832,225 1,700,000 Dex Media, Inc. (b,d) 9.000 11/15/2008 1,338,750 3,400,000 Dex Media, Inc. 8.000 11/15/2013 3,493,500 3,960,000 Dobson Cellular Systems 9.875 11/1/2012 4,336,200 990,000 Dobson Communications Corporation, Convertible 1.500 10/1/2025 956,588 3,450,000 EchoStar DBS Corporation 6.375 10/1/2011 3,419,812 2,550,000 Eircom Funding 8.250 8/15/2013 2,766,750 990,000 Houghton Mifflin Company (b) 8.250 2/1/2011 1,022,175 The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Communications Services  continued $1,967,000 Houghton Mifflin Company (b) 9.875% 2/1/2013 $2,085,020 2,960,000 Intelsat Bermuda, Ltd. (b) 8.625 1/15/2015 3,019,200 2,900,000 IPCS Escrow Company 11.500 5/1/2012 3,349,500 4,200,000 Kabel Deutschland GmbH 10.625 7/1/2014 4,641,000 3,190,000 Nebraska Book Company, Inc. 8.625 3/15/2012 2,998,600 4,000,000 Nextel Communications, Inc. 6.875 10/31/2013 4,245,812 2,460,000 Nextel Communications, Inc. 5.950 3/15/2014 2,518,221 4,000,000 Nextel Partners, Inc. 8.125 7/1/2011 4,320,000 1,605,000 PanAmSat Corporation 9.000 8/15/2014 1,693,275 2,315,000 PanAmSat Holding Corporation (b,d) 10.375 11/1/2009 1,597,350 2,900,000 PRIMEDIA, Inc. (c) 9.165 11/15/2005 3,059,500 2,470,000 Qwest Communications International, Inc. (c) 7.297 11/15/2005 2,439,125 1,970,000 Qwest Communications International, Inc. (b) 7.250 2/15/2011 1,918,288 990,000 Qwest Corporation (c) 7.120 12/15/2005 1,029,600 4,950,000 Qwest Corporation 7.875 9/1/2011 5,160,375 1,490,000 Qwest Corporation 7.625 6/15/2015 1,521,662 7,390,000 Qwest Services Corporation 13.500 12/15/2010 8,461,550 1,730,000 Qwest Services Corporation 14.000 12/15/2014 2,097,625 1,480,000 Rainbow National Services, LLC 8.750 9/1/2012 1,578,050 3,460,000 Rainbow National Services, LLC 10.375 9/1/2014 3,909,800 1,480,000 Rogers Wireless Communications, Inc. 7.250 12/15/2012 1,565,100 3,460,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 3,728,150 1,159,000 SBA Telecommunications, Inc. (b,d) 9.750 12/15/2007 1,051,792 2,965,000 UbiquiTel Operating Company 9.875 3/1/2011 3,291,150 3,150,000 US Unwired, Inc. 10.000 6/15/2012 3,622,500 3,950,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 3,831,500 3,950,000 Videotron Ltee 6.875 1/15/2014 4,053,688 3,220,000 WDAC Subsidiary Corporation (b) 8.375 12/1/2014 3,115,350 3,500,000 XM Satellite Radio, Inc. (c) 9.193 11/1/2005 3,539,375 3,950,000 Zeus Special Subsidiary, Ltd. (b,d) 9.250 2/1/2010 2,607,000 Total Communications Services Consumer Cyclical (15.6%) 1,980,000 Allied Security Escrow Corporation 11.375 7/15/2011 1,965,150 4,300,000 American Casino & Entertainment Properties, LLC 7.850 2/1/2012 4,434,375 3,950,000 ArvinMeritor, Inc. (b) 8.750 3/1/2012 3,871,000 4,750,000 Beazer Homes USA, Inc. 8.625 5/15/2011 4,999,375 3,390,000 Blockbuster, Inc. (b) 9.000 9/1/2012 2,796,750 4,530,000 Boyd Gaming Corporation (b) 7.750 12/15/2012 4,762,162 4,400,000 Buffets, Inc. (b) 11.250 7/15/2010 4,422,000 2,960,000 Buhrmann U.S., Inc. 7.875 3/1/2015 2,974,800 2,850,000 Caesars Entertainment, Inc. 8.125 5/15/2011 3,174,188 1,980,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation (b) 10.125 3/1/2012 2,069,100 4,940,000 D.R. Horton, Inc. 4.875 1/15/2010 4,806,106 1,980,000 Delphi Corporation 6.550 6/15/2006 1,455,300 The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Consumer Cyclical  continued $2,970,000 Delphi Corporation (b) 7.125% 5/1/2029 $1,900,800 3,950,000 Dollarama Group, LP 8.875 8/15/2012 3,851,250 2,555,000 Dura Operating Corporation (b) 8.625 4/15/2012 2,273,950 1,970,000 Gaylord Entertainment Company 6.750 11/15/2014 1,905,975 6,920,000 General Motors Acceptance Corporation 6.875 9/15/2011 6,294,522 3,540,000 Group 1 Automotive, Inc. 8.250 8/15/2013 3,469,200 4,030,000 Host Marriott, LP (b) 6.375 3/15/2015 3,909,100 4,930,000 IAAI Finance Corporation 11.000 4/1/2013 5,062,937 3,960,000 Jean Coutu Group (PJC), Inc. (b) 8.500 8/1/2014 3,940,200 3,940,000 KB Home 6.250 6/15/2015 3,820,575 4,930,000 Kerzner International, Ltd. 6.750 10/1/2015 4,775,938 3,950,000 Lear Corporation (b) 5.750 8/1/2014 3,298,250 8,650,000 MGM MIRAGE (b) 5.875 2/27/2014 8,217,500 4,550,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 4,550,000 5,200,000 NCL Corporation 10.625 7/15/2014 5,486,000 2,370,000 Penn National Gaming, Inc. (b) 6.875 12/1/2011 2,381,850 2,800,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,870,000 4,280,000 Poster Financial Group, Inc. 8.750 12/1/2011 4,403,050 5,340,000 Rent-Way, Inc. 11.875 6/15/2010 5,874,000 1,480,000 San Pasqual Casino 8.000 9/15/2013 1,489,250 3,820,000 TRW Automotive, Inc. 9.375 2/15/2013 4,144,700 2,475,000 Universal City Florida Holding Company I/II (c) 8.443 11/1/2005 2,567,812 1,480,000 Universal City Florida Holding Company I/II (b) 8.375 5/1/2010 1,535,500 3,400,000 VICORP Restaurants, Inc. (b) 10.500 4/15/2011 3,315,000 1,730,000 Walt Disney Company, Convertible 2.125 4/15/2023 1,758,112 3,350,000 Warnaco, Inc. 8.875 6/15/2013 3,618,000 5,048,000 WMG Holdings Corporation (d) 9.500 12/15/2009 3,533,600 Total Consumer Cyclical Consumer Non-Cyclical (7.9%) 2,470,000 ACCO Brands Corporation 7.625 8/15/2015 2,445,300 740,000 Athena Neurosciences Finance, LLC (b) 7.250 2/21/2008 710,400 3,000,000 Beverly Enterprises, Inc. 7.875 6/15/2014 3,322,500 2,460,000 DaVita, Inc. 6.625 3/15/2013 2,490,750 2,470,000 DaVita, Inc. (b) 7.250 3/15/2015 2,503,962 1,480,000 Del Laboratories, Inc. 8.000 2/1/2012 1,217,300 1,980,000 Elan Finance Corporation, Ltd. 7.750 11/15/2011 1,742,400 2,970,000 Fisher Scientific International, Inc. 6.125 7/1/2015 2,977,425 4,500,000 IASIS Healthcare, LLC (IASIS Capital Corporation) 8.750 6/15/2014 4,668,750 2,150,000 Jafra Cosmetics 10.750 5/15/2011 2,386,500 5,800,000 Jostens Holding Corporation (d) 10.250 12/1/2008 4,176,000 4,930,000 Lifecare Holdings, Inc. 9.250 8/15/2013 4,239,800 3,950,000 Michael Foods, Inc. 8.000 11/15/2013 4,033,938 6,905,000 Roundys, Inc. (b) 8.875 6/15/2012 7,630,025 3,450,000 Select Medical Corporation 7.625 2/1/2015 3,303,375 2,460,000 Smithfield Foods, Inc. (b) 8.000 10/15/2009 2,601,450 The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Consumer Non-Cyclical  continued $990,000 Smithfield Foods, Inc. 7.000% 8/1/2011 $1,009,800 Stater Brothers Holdings, Inc. 6/15/2012 Tenet Healthcare Corporation 7/1/2014 Triad Hospitals, Inc. 5/15/2012 US Oncology Holdings, Inc. (c) 3/15/2006 US Oncology, Inc. 8/15/2012 Vanguard Health Holding Company I, LLC (d) 10/1/2009 Ventas Realty, LP/Ventas Capital Corporation 6/1/2015 Warner Chilcott Corporation 2/1/2015 Total Consumer Non-Cyclical Energy (5.4%) Chesapeake Energy Corporation 6/15/2015 Chesapeake Energy Corporation 1/15/2018 Compton Petroleum Corporation 5/15/2009 EXCO Resources, Inc. 1/15/2011 Harvest Operations Corporation 10/15/2011 Hornbeck Offshore Services, Inc. 12/1/2014 Kerr-McGee Corporation 9/15/2011 Magnum Hunter Resources, Inc. 3/15/2012 Ocean Rig Norway AS 7/1/2013 Petroleum Geo-Services ASA 11/5/2010 Pogo Producing Company 10/1/2017 Port Arthur Finance Corporation 1/15/2009 Pride International, Inc. (b) 7/15/2014 Western Oil Sands, Inc. 5/1/2012 Whiting Petroleum Corporation 5/1/2012 Total Energy Financials (1.7%) American Financial Group, Inc., Convertible (d) 6/2/2008 Dollar Financial Group, Inc. 11/15/2011 Fairfax Financial Holdings, Ltd. (b) 4/26/2012 FTI Consulting, Inc. 6/15/2013 Goldman Sachs Group, Inc., Convertible (c) 3/21/2006 Refco Finance Holdings, LLC 8/1/2012 Residential Capital Corporation 6/30/2010 SIG Capital Trust I (e,f) 8/15/2027 9 Total Financials Foreign (0.2%) Federal Republic of Brazil 1/11/2012 Total Foreign The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Technology (3.4%) $990,000 Electronic Data Systems Corporation, Convertible 3.875% 7/15/2023 $976,388 1,980,000 Freescale Semiconductor, Inc. 6.875 7/15/2011 2,079,000 1,980,000 Freescale Semiconductor, Inc. 7.125 7/15/2014 2,108,700 2,880,000 Itron, Inc. 7.750 5/15/2012 2,980,800 2,460,000 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance 6.875 12/15/2011 2,361,600 2,750,000 Sanmina-SCI Corporation 10.375 1/15/2010 3,031,875 620,000 Sanmina-SCI Corporation (b) 6.750 3/1/2013 589,000 990,000 Solar Capital Corporation 9.125 8/15/2013 1,025,888 2,470,000 Solar Capital Corporation 10.250 8/15/2015 2,500,875 1,700,000 Thomas & Betts Corporation (b) 7.250 6/1/2013 1,816,844 4,600,000 UGS Corporation 10.000 6/1/2012 5,037,000 2,960,000 Unisys Corporation 8.000 10/15/2012 2,908,200 3,410,000 Xerox Corporation (b) 7.625 6/15/2013 3,623,125 Total Technology Transportation (2.1%) 1,980,000 H-Lines Finance Holding Corporation (d) 11.000 4/1/2008 1,643,400 3,100,000 Horizon Lines, LLC 9.000 11/1/2012 3,320,875 3,450,000 Progress Rail Services Corporation 7.750 4/1/2012 3,514,688 5,016,160 United Air Lines, Inc. (g) 7.730 7/1/2010 4,793,246 5,200,000 Windsor Petroleum Transport Corporation 7.840 1/15/2021 5,596,521 Total Transportation Utilities (10.3%) 1,700,000 AES Corporation (b) 8.875 2/15/2011 1,844,500 3,900,000 AES Corporation 8.750 5/15/2013 4,270,500 3,950,000 AmeriGas Partners, LP 7.250 5/20/2015 4,127,750 3,400,000 Calpine Generating Company, LLC (c) 9.254 11/1/2005 3,434,000 5,283,880 CE Generation, LLC 7.416 12/15/2018 5,620,373 2,470,000 Consumers Energy Company (b) 6.300 2/1/2012 2,488,525 990,000 Dominion Resources, Inc., Convertible 2.125 12/15/2023 1,168,200 4,000,000 Dynegy Holdings, Inc. 9.875 7/15/2010 4,360,000 2,460,000 Dynegy Holdings, Inc. (b) 6.875 4/1/2011 2,404,650 7,500,000 Edison Mission Energy 9.875 4/15/2011 8,887,500 5,850,000 El Paso Corporation (b) 7.000 5/15/2011 5,835,375 3,460,000 El Paso Corporation 7.800 8/1/2031 3,468,650 4,250,000 El Paso Production Holding Company 7.750 6/1/2013 4,441,250 3,285,509 Midland Funding Corporation II 13.250 7/23/2006 3,465,945 2,350,000 Midwest Generation, LLC 8.750 5/1/2034 2,617,312 4,460,000 Mission Energy Holding Company 13.500 7/15/2008 5,251,650 2,715,000 NRG Energy, Inc. 8.000 12/15/2013 2,891,475 3,400,000 Orion Power Holdings, Inc. 12.000 5/1/2010 4,097,000 2,250,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 2,334,375 The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.8%) Rate Date Value Utilities  continued $2,000,000 Southern Natural Gas Company 8.875% 3/15/2010 $2,161,818 3,680,000 Southern Star Central Corporation 8.500 8/1/2010 3,946,800 2,720,000 Texas Genco, LLC/Texas Genco Financing Corporation 6.875 12/15/2014 2,767,600 8,500,000 Williams Companies, Inc. 8.125 3/15/2012 9,286,251 2,470,000 Williams Companies, Inc. 8.750 3/15/2032 2,914,600 Total Utilities Total Long-Term Fixed Income (cost $749,602,068) Shares Preferred Stock (2.1%) Value 50,000 CenterPoint Energy, Inc., Convertible (h) $1,735,450 105,000 Chevy Chase Preferred Capital Corporation, Convertible 5,937,750 86,416 General Motors Corporation, Convertible 1,493,268 23,000 PRIMEDIA, Inc. 2,311,500 5,000 Sovereign Real Estate Investment Corporation 7,350,000 Total Preferred Stock (cost $15,069,113) Shares Common Stock (i) Value 4,600 ASAT Finance, LLC, Stock Warrants (f,h,j) $0 13,015 ICO Global Communications, Ltd. (h) 50,759 2,167 ICO Global Communication Holdings, Ltd. Stock Warrants (h) 65 6,000 Pliant Corporation, Stock Warrants (h,j) 60 121,520 TVMAX Holdings, Inc. (h) 133,672 80,000 ZSC Specialty Chemical plc, Preferred Stock 8 80,000 ZSC Specialty Chemical plc, Stock Warrants (f,h,j) 8 Total Common Stock (cost $6,677,716) Interest Maturity Shares Collateral Held for Securities Loaned (11.6%) Rate (k) Date Value 105,781,483 Thrivent Financial Securities Lending Trust 3.770% N/A $105,781,483 Total Collateral Held for Securities Loaned (cost $105,781,483) The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares or Principal Interest Maturity Amount Short-Term Investments (2.5%) Rate (k) Date Value $13,360,000 BP Capital Markets plc 3.880% 10/3/2005 $13,357,120 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $900,257,019) $912,156,925 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (e) In default. (f) Security is fair-valued. (g) In bankruptcy. (h) Non-income producing security. (i) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent High Yield Portfolio. (j) Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. These securities have been valued from the date of acquisition through September 30, 2005, by obtaining quotations from brokers active with these securities. The following table indicates the acquisition date and cost of restricted securities the Portfolio owned as of September 30, 2005. Acquisition Security Date Cost ASAT Finance, LLC, Stock Warrants 10/20/1999 $111,508 Pliant Corporation, Stock Warrants 5/25/2000 ZSC Specialty Chemical plc, Preferred Warrants 6/24/1999 ZSC Specialty Chemical plc, Stock Warrants 6/24/1999 (k) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $36,120,156 and $(24,220,250), respectively. The accompanying notes to the financial statements are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Basic Materials (11.1%) $250,000 Abitibi-Consolidated, Inc. 6.950% 12/15/2006 $253,750 Abitibi-Consolidated, Inc. (b) 8/1/2010 Ainsworth Lumber Company, Ltd. (c) 12/22/2005 Ainsworth Lumber Company, Ltd. 3/15/2014 Appleton Papers, Inc. 6/15/2011 Appleton Papers, Inc. 6/15/2014 Arch Western Finance, LLC 7/1/2013 BCP Caylux Holdings Luxembourg SCA 6/15/2014 Buckeye Technologies, Inc. (b) 10/15/2010 Buckeye Technologies, Inc. 10/1/2013 Cellu Tissue Holdings, Inc. 3/15/2010 Chaparral Steel Company 7/15/2013 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation (d) 10/1/2009 Domtar, Inc. 8/1/2015 Equistar Chemicals, LP 9/1/2008 Equistar Chemicals, LP 5/1/2011 Georgia-Pacific Corporation 5/15/2011 Georgia-Pacific Corporation 2/1/2013 Georgia-Pacific Corporation 1/15/2024 Huntsman International, LLC (b) 7/1/2009 Huntsman, LLC 7/15/2012 ISP Holdings, Inc. 12/15/2009 Ispat Inland ULC (c) 10/1/2005 Ispat Inland ULC 4/1/2014 Kappa Beheer BV 7/15/2009 Lyondell Chemical Company 6/1/2013 MacDermid, Inc. 7/15/2011 Nalco Company 11/15/2011 Nell AF SARL 8/15/2015 Novelis, Inc. 2/15/2015 Peabody Energy Corporation 3/15/2013 Ryerson Tull, Inc. (b) 12/15/2011 Southern Peru Copper Corporation 7/27/2035 Stone Container Corporation 7/1/2012 Total Basic Materials Capital Goods (8.6%) Ahern Rentals, Inc. 8/15/2013 Aleris International, Inc. 11/15/2014 Allied Waste North America, Inc. 12/1/2008 Allied Waste North America, Inc. (b) 4/15/2013 Amsted Industries, Inc. 10/15/2011 Builders Firstsource, Inc. (c) 11/15/2005 Case New Holland, Inc. 8/1/2011 Consolidated Container Company, LLC (d) 6/15/2007 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Capital Goods  continued $450,000 Crown Euro Holdings SA 9.500% 3/1/2011 $492,750 Crown Euro Holdings SA 3/1/2013 Da-Lite Screen Company, Inc. 5/15/2011 Fastentech, Inc. 5/1/2011 Graham Packaging Company, Inc. (b) 10/15/2014 Invensys plc (b) 3/15/2011 K&F Acquisition, Inc. (b) 11/15/2014 L-3 Communication Corporation, Convertible 8/1/2035 Legrand SA 2/15/2013 Legrand SA 2/15/2025 Mueller Group, Inc. 5/1/2012 NationsRent, Inc. 10/15/2010 Owens-Brockway Glass Container, Inc. 5/15/2011 Owens-Brockway Glass Container, Inc. 11/15/2012 Owens-Brockway Glass Container, Inc. 5/15/2013 Owens-Illinois, Inc. (b) 5/15/2010 Plastipak Holdings, Inc. 9/1/2011 TransDigm, Inc. 7/15/2011 Trinity Industries, Inc. 3/15/2014 United Rentals North America, Inc. 2/15/2012 Total Capital Goods Communications Services (17.9%) Alamosa Delaware, Inc. 1/31/2012 American Cellular Corporation 8/1/2011 American Tower Corporation 10/15/2012 American Towers, Inc. 12/1/2011 AT&T Corporation 11/15/2011 Block Communications, Inc. 4/15/2009 Calpoint Receivable Structured Trust 2001 12/10/2006 CanWest Media, Inc. 5/15/2011 CCH I, LLC 10/1/2015 Centennial Communications Corporation 2/1/2014 Charter Communications Holdings, LLC 4/1/2009 Charter Communications Holdings, LLC (b) 11/15/2013 Charter Communications Operating, LLC 4/30/2012 Charter Communications Operating, LLC 4/30/2014 Citizens Communications Company 5/15/2011 CSC Holdings, Inc. 4/1/2011 Dex Media West, LLC/Dex Media West Finance Company 8/15/2013 Dex Media, Inc. 11/15/2013 DIRECTV Holdings, LLC 3/15/2013 Dobson Cellular Systems 11/1/2012 Dobson Communications Corporation, Convertible 10/1/2025 EchoStar DBS Corporation 10/1/2008 Eircom Funding 8/15/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Communications Services  continued $120,000 Houghton Mifflin Company 8.250% 2/1/2011 $123,900 Houghton Mifflin Company (b) 2/1/2013 Intelsat Bermuda, Ltd. 1/15/2015 IPCS Escrow Company 5/1/2012 Kabel Deutschland GmbH 7/1/2014 Nebraska Book Company, Inc. 3/15/2012 Nextel Communications, Inc. 10/31/2013 Nextel Communications, Inc. 3/15/2014 Nextel Partners, Inc. 7/1/2011 PanAmSat Corporation 8/15/2014 PanAmSat Holding Corporation (b,d) 11/1/2009 PRIMEDIA, Inc. (c) 11/15/2005 PRIMEDIA, Inc. 5/15/2013 Qwest Communications International, Inc. (c) 11/15/2005 Qwest Communications International, Inc. (b) 2/15/2011 Qwest Corporation (c) 12/15/2005 Qwest Corporation 9/1/2011 Qwest Corporation 6/15/2015 Qwest Services Corporation 12/15/2010 Qwest Services Corporation 12/15/2014 Rainbow National Services, LLC 9/1/2012 Rainbow National Services, LLC 9/1/2014 Rogers Wireless Communications, Inc. 12/15/2012 Rogers Wireless Communications, Inc. 3/15/2015 SBA Telecommunications, Inc. (d) 12/15/2007 Sheridan Group, Inc. 8/15/2011 UbiquiTel Operating Company 3/1/2011 US Unwired, Inc. 6/15/2012 Valor Telecommunications Enterprises, LLC 2/15/2015 Videotron Ltee 1/15/2014 WDAC Subsidiary Corporation (b) 12/1/2014 XM Satellite Radio, Inc. (c) 11/1/2005 Zeus Special Subsidiary, Ltd. (d) 2/1/2010 Total Communications Services Consumer Cyclical (15.5%) Allied Security Escrow Corporation 7/15/2011 AmeriGas Partners, LP/AmeriGas Eagle Finance Corporation 4/15/2006 ArvinMeritor, Inc. (b) 3/1/2012 Beazer Homes USA, Inc. 5/15/2011 Blockbuster, Inc. (b) 9/1/2012 Boyd Gaming Corporation 12/15/2012 Buffets, Inc. 7/15/2010 Buhrmann U.S., Inc. 3/1/2015 Caesars Entertainment, Inc. 9/15/2008 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Consumer Cyclical  continued $375,000 Caesars Entertainment, Inc. 7.875% 3/15/2010 $407,812 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 3/1/2012 D.R. Horton, Inc. 1/15/2010 D.R. Horton, Inc. 9/15/2014 Delphi Corporation 6/15/2006 Delphi Corporation (b) 5/1/2029 Dollarama Group, LP 8/15/2012 Dura Operating Corporation (b) 4/15/2012 Gaylord Entertainment Company 11/15/2014 General Motors Acceptance Corporation 9/15/2011 Group 1 Automotive, Inc. 8/15/2013 Host Marriott, LP (b) 11/1/2013 IAAI Finance Corporation 4/1/2013 Jean Coutu Group (PJC), Inc. (b) 8/1/2014 KB Home 6/15/2015 Kerzner International, Ltd. 10/1/2015 Lear Corporation (b) 8/1/2014 MGM MIRAGE (b) 2/27/2014 NCL Corporation 7/15/2014 Penn National Gaming, Inc. 12/1/2011 Poster Financial Group, Inc. 12/1/2011 Rent-Way, Inc. 6/15/2010 San Pasqual Casino 9/15/2013 TRW Automotive, Inc. 2/15/2013 Universal City Development Services 4/1/2010 Universal City Florida Holding Company I/II (c) 11/1/2005 Universal City Florida Holding Company I/II (b) 5/1/2010 VICORP Restaurants, Inc. (b) 4/15/2011 Walt Disney Company, Convertible 4/15/2023 Warnaco, Inc. 6/15/2013 WMG Holdings Corporation (d) 12/15/2009 Total Consumer Cyclical Consumer Non-Cyclical (7.2%) ACCO Brands Corporation 8/15/2015 Athena Neurosciences Finance, LLC (b) 2/21/2008 Beverly Enterprises, Inc. 6/15/2014 DaVita, Inc. 3/15/2013 DaVita, Inc. (b) 3/15/2015 Del Laboratories, Inc. 2/1/2012 Elan Finance Corporation, Ltd. 11/15/2011 Fisher Scientific International, Inc. 7/1/2015 IASIS Healthcare, LLC (IASIS Capital Corporation) 6/15/2014 Jostens Holding Corporation (d) 12/1/2008 Lifecare Holdings, Inc. 8/15/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Consumer Non-Cyclical  continued $400,000 Michael Foods, Inc. 8.000% 11/15/2013 $408,500 Roundys, Inc. 6/15/2012 Select Medical Corporation 2/1/2015 Smithfield Foods, Inc. 10/15/2009 Smithfield Foods, Inc. 8/1/2011 Stater Brothers Holdings, Inc. 6/15/2012 Tenet Healthcare Corporation 7/1/2014 Triad Hospitals, Inc. 5/15/2012 US Oncology Holdings, Inc. (c) 3/15/2006 US Oncology, Inc. 8/15/2012 Vanguard Health Holding Company I, LLC (d) 10/1/2009 Ventas Realty, LP/Ventas Capital Corporation 6/1/2015 Warner Chilcott Corporation 2/1/2015 Total Consumer Non-Cyclical Energy (6.7%) Chesapeake Energy Corporation 6/15/2015 Chesapeake Energy Corporation 1/15/2018 EXCO Resources, Inc. 1/15/2011 Hanover Equipment Trust 9/1/2008 Harvest Operations Corporation 10/15/2011 Hornbeck Offshore Services, Inc. 12/1/2014 Kerr-McGee Corporation 9/15/2011 Ocean Rig Norway AS 7/1/2013 Petroleum Geo-Services ASA 11/5/2010 Pogo Producing Company 10/1/2017 Port Arthur Finance Corporation 1/15/2009 Premcor Refining Group, Inc. 5/1/2014 Pride International, Inc. (b) 7/15/2014 SESI, LLC 5/15/2011 Valero Energy Corporation (e) 6/14/2010 Vintage Petroleum, Inc. 5/15/2011 Vintage Petroleum, Inc. 5/1/2012 Western Oil Sands, Inc. 5/1/2012 Whiting Petroleum Corporation 5/1/2012 Total Energy Financials (3.1%) American Financial Group, Inc., Convertible (d) 6/2/2008 Dow Jones CDX (b) 6/29/2010 Fairfax Financial Holdings, Ltd. (b) 4/26/2012 FTI Consulting, Inc. 6/15/2013 Refco Finance Holdings, LLC 8/1/2012 Residential Capital Corporation 6/30/2010 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Technology (2.9%) $120,000 Electronic Data Systems Corporation, Convertible 3.875% 7/15/2023 $118,350 Freescale Semiconductor, Inc. 7/15/2011 Freescale Semiconductor, Inc. 7/15/2014 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance 12/15/2011 Sanmina-SCI Corporation 1/15/2010 Sanmina-SCI Corporation (b) 3/1/2013 Solar Capital Corporation 8/15/2013 Solar Capital Corporation 8/15/2015 UGS Corporation 6/1/2012 Unisys Corporation 10/15/2012 Xerox Corporation 6/15/2013 Total Technology Transportation (1.4%) H-Lines Finance Holding Corporation (d) 4/1/2008 Horizon Lines, LLC 11/1/2012 Progress Rail Services Corporation 4/1/2012 United Air Lines, Inc. (f) 7/1/2010 Total Transportation Utilities (9.2%) AES Corporation 2/15/2011 AES Corporation 5/15/2013 AmeriGas Partners, LP 5/20/2015 Calpine Generating Company, LLC (c) 11/1/2005 CE Generation, LLC 12/15/2018 Cedar Brakes II, LLC 9/1/2013 Consumers Energy Company 2/1/2012 Dominion Resources, Inc., Convertible 12/15/2023 Dynegy Holdings, Inc. 7/15/2010 Dynegy Holdings, Inc. (b) 4/1/2011 Edison Mission Energy 4/15/2011 El Paso Corporation 12/15/2012 El Paso Corporation 8/1/2031 El Paso Natural Gas Corporation 8/1/2010 El Paso Production Holding Company 6/1/2013 Ipalco Enterprises, Inc. 11/14/2008 Ipalco Enterprises, Inc. 11/14/2011 Midwest Generation, LLC 5/1/2034 Mission Energy Holding Company 7/15/2008 NRG Energy, Inc. 12/15/2013 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6/15/2014 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 9/15/2015 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (83.6%) Rate Date Value Utilities  continued $350,000 Sonat, Inc. (b) 7.625% 7/15/2011 $355,250 500,000 Southern Star Central Corporation 8.500 8/1/2010 536,250 320,000 Texas Genco, LLC/Texas Genco Financing Corporation 6.875 12/15/2014 325,600 210,000 Williams Companies, Inc. 7.625 7/15/2019 227,325 225,000 Williams Companies, Inc. 7.875 9/1/2021 247,500 290,000 Williams Companies, Inc. 8.750 3/15/2032 342,200 Total Utilities Total Long-Term Fixed Income (cost $88,972,406) Shares Preferred Stock (1.1%) Value 5,000 CenterPoint Energy, Inc., Convertible (g) $173,545 10,277 General Motors Corporation, Convertible 177,587 582 Sovereign Real Estate Investment Corporation 855,540 Total Preferred Stock (cost $1,239,646) Shares Common Stock (h) Value 1 Orion Refining Corporation (e,g,i) $0 Total Common Stock (cost $0) 0 Interest Maturity Shares Collateral Held for Securities Loaned (11.0%) Rate (j) Date Value 11,825,265 Thrivent Financial Securities Lending Trust 3.770% N/A $11,825,265 Total Collateral Held for Securities Loaned (cost $11,825,265) The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Portfolio II Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Short-Term Investments (4.3%) Rate (j) Date Value Thrivent Money Market Portfolio 3.360% N/A $4,650,874 Total Short-Term Investments (at amortized cost) Total Investments (cost $106,688,191) $107,690,779 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (e) Security is fair-valued. (f) In bankruptcy. (g) Non-income producing security. (h) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent High Yield Portfolio II. (i) Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. These securities have been valued from the date of acquisition through September 30, 2005, by obtaining quotations from brokers active with these securities. The following table indicates the acquisition date and cost of restricted securities the Portfolio owned as of September 30, 2005. Acquisition Security Date Cost Orion Refining Corporation 8/3/2001 $0 (j) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $2,282,827 and $(1,280,239), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Asset-Backed Securities (13.1%) $9,000,000 Banc of America Securities Auto Trust (b,c) 3.890% 6/18/2008 $8,963,460 Bank One Issuance Trust (d) 10/15/2005 Chase Credit Card Master Trust (b,c) 11/17/2008 Chase Funding Mortgage Loan Asset-Backed Certificates 9/25/2024 Countrywide Asset-Backed Certificates (c) 8/25/2024 Countrywide Asset-Backed Certificates (b) 1/25/2031 CPL Transition Funding, LLC (b) 1/15/2010 DaimlerChrysler Master Owner Trust (b,d) 10/15/2005 First National Master Note Trust (c,d) 10/15/2005 GE Dealer Floorplan Master Note Trust (b,c,d) 10/20/2005 GMAC Mortgage Corporation Loan Trust (b,d) 10/25/2005 GMAC Mortgage Corporation Loan Trust (d) 10/25/2005 MBNA Credit Card Master Note Trust (b,d) 10/15/2005 Nissan Auto Lease Trust 6/15/2010 Option One Mortgage Loan Trust (d) 10/25/2005 PG&E Energy Recovery Funding, LLC 6/25/2011 Popular ABS Mortgage Pass-Through Trust (d) 10/25/2005 Residential Asset Mortgage Products, Inc. (d) 10/25/2005 Residential Asset Securities Corporation (c) 5/25/2029 SLM Student Loan Trust (c,d) 10/25/2005 Structured Asset Investment Loan Trust (d) 10/25/2005 Washington Mutual Mortgage Pass-Through Certificates (e) 10/25/2045 Total Asset-Backed Securities Basic Materials (1.7%) Dow Chemical Company 2/1/2011 Georgia-Pacific Corporation (b) 2/1/2010 Glencore Funding, LLC 4/15/2014 Lubrizol Corporation 10/1/2014 Precision Castparts Corporation 12/15/2013 Total Basic Materials Capital Goods (3.6%) Boeing Capital Corporation (c) 2/15/2012 Crown Euro Holdings SA 3/1/2011 Goodrich Corporation 12/15/2012 Hutchison Whampoa International, Ltd. 2/13/2013 L-3 Communications Corporation 1/15/2015 L-3 Communications Corporation 10/15/2015 Masco Corporation 6/15/2015 Oakmont Asset Trust 12/22/2008 Sealed Air Corporation 4/15/2008 Systems 2001 Asset Trust, LLC (b) 9/15/2013 Textron Financial Corporation 5/3/2010 Tyco International Group SA (b) 10/15/2011 Total Capital Goods The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Commercial Mortgage-Backed Securities (11.6%) $10,000,000 Banc of America Commercial Mortgage, Inc. (e) 4.894% 9/10/2010 $10,050,023 Banc of America Commercial Mortgage, Inc. (b,c) 11/10/2039 Banc of America Commercial Mortgage, Inc. (b,c) 11/10/2041 Banc of America Commercial Mortgage, Inc. (b) 7/11/2043 Banc of America Commercial Mortgage, Inc. 7/11/2043 Banc of America Mortgage Securities, Inc. (c) 9/25/2035 Commercial Mortgage Pass-Through Certificates (c,d) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,d) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b) 5/15/2038 General Electric Commercial Mortgage Corporation (b,c) 5/10/2043 J.P. Morgan Chase Commercial Mortgage Securities Corporation 1/15/2038 LB-UBS Commercial Mortgage Trust (b) 3/15/2027 LB-UBS Commercial Mortgage Trust (b) 11/15/2027 Lehman Brothers CALSTRS Mortgage Trust (b) 11/20/2012 Merrill Lynch Mortgage Investors, Inc. 6/25/2035 Merrill Lynch Mortgage Trust 11/15/2010 Merrill Lynch Mortgage Trust 5/12/2043 Wachovia Bank Commercial Mortgage Trust (d) 10/15/2005 Wachovia Bank Commercial Mortgage Trust 5/15/2044 Washington Mutual Mortgage Pass-Through Certificates 9/25/2035 Total Commercial Mortgage-Backed Securities Communications Services (5.0%) AT&T Wireless Services, Inc. 5/1/2012 Citizens Communications Company 5/15/2011 Clear Channel Communications, Inc. 1/15/2010 Clear Channel Communications, Inc. (f) 9/15/2014 EchoStar DBS Corporation (b) 10/1/2008 Interpublic Group of Companies, Inc. 11/15/2014 New York Times Company 3/15/2015 Nextel Communications, Inc. (b) 3/15/2014 Qwest Corporation 3/15/2012 Rogers Wireless Communications, Inc. 3/1/2014 Sprint Capital Corporation (c) 5/1/2019 TCI Communications, Inc. 8/1/2015 Telecom Italia Capital SA 1/15/2010 Telecom Italia Capital SA (f) 10/1/2015 Telefonos de Mexico SA de CV 1/27/2010 Verizon Global Funding Corporation (f) 12/1/2030 Total Communications Services The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Consumer Cyclical (4.7%) $3,000,000 AOL Time Warner, Inc. 6.875% 5/1/2012 $3,278,658 Caesars Entertainment, Inc. 5/15/2011 Centex Corporation (b) 8/15/2012 D.R. Horton, Inc. 1/15/2010 DaimlerChrysler North American Holdings Corporation 6/15/2010 Ford Motor Credit Company 6/16/2008 Gap, Inc. (c) 12/15/2008 General Motors Acceptance Corporation 9/15/2011 General Motors Acceptance Corporation (f) 8/28/2012 Harrahs Operating Company, Inc. 10/1/2017 Host Marriott, LP 3/15/2015 Royal Caribbean Cruises, Ltd. 12/1/2013 Starwood Hotels & Resorts Worldwide, Inc. 5/1/2012 Viacom, Inc. 7/30/2030 Yum! Brands, Inc. (b) 4/15/2006 Total Consumer Cyclical Consumer Non-Cyclical (3.0%) AmerisourceBergen Corporation 9/15/2012 AmerisourceBergen Corporation 9/15/2015 Archer-Daniels-Midland Company 9/15/2035 Bunge Limited Finance Corporation 10/15/2012 Coventry Health Care, Inc. (c) 1/15/2012 Delhaize America, Inc. 4/15/2011 HCA, Inc. 2/15/2013 Hospira, Inc. 6/15/2009 Kraft Foods, Inc. (b) 11/12/2009 Miller Brewing Company 8/15/2013 Safeway, Inc. (c) 7/16/2007 Total Consumer Non-Cyclical Energy (4.6%) ANR Pipeline Company 3/15/2010 Boardwalk Pipelines, LLC 2/1/2017 Chesapeake Energy Corporation (c) 8/15/2014 Consolidated Natural Gas Company 12/1/2014 Enterprise Products Operating, LP (b) 10/15/2009 Enterprise Products Operating, LP 6/1/2010 LG-Caltex Oil Corporation 8/25/2014 Magellan Midstream Partners, LP 6/1/2014 Magellan Midstream Partners, LP 10/15/2016 Newfield Exploration Company 9/1/2014 Plains All American Pipeline, LP/PAA Finance Corporation 12/15/2013 Premcor Refining Group, Inc. 5/1/2011 Ras Laffan Liquefied Natural Gas Company, Ltd. II 9/30/2020 Southern Natural Gas Company 3/15/2010 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Energy  continued $3,000,000 Transcontinental Gas Pipe Corporation 8.875% 7/15/2012 $3,498,750 Whiting Petroleum Corporation (e) 2/1/2014 XTO Energy, Inc. (b) 1/31/2015 Total Energy Financials (12.0%) American International Group, Inc. 10/1/2015 Archstone-Smith Trust 5/1/2015 Barnett Capital I (c) 12/1/2026 BB&T Corporation 6/30/2017 BNP Paribas SA 6/29/2015 Capital One Financial Corporation (b) 11/15/2013 CIT Group Company of Canada 7/1/2010 Citigroup, Inc. (f) 5/29/2015 Corestates Capital Trust I (b) 12/15/2026 Countrywide Home Loans, Inc. (c) 3/22/2011 Credit Suisse First Boston USA, Inc. 8/15/2015 EOP Operating, LP 10/1/2010 ERP Operating, LP 3/15/2016 Goldman Sachs Group, Inc. (f) 1/15/2015 Health Care Property Investors, Inc. 5/1/2017 HRPT Properties Trust 2/15/2015 HSBC Capital Funding, LP/Jersey Channel Islands 6/30/2010 International Lease Finance Corporation 9/1/2010 J.P. Morgan Chase & Company 9/15/2014 J.P. Morgan Chase & Company (e) 10/1/2015 Metropolitan Life Global Funding 5/5/2010 Montpelier Re Holdings, Ltd. 8/15/2013 Monumental Global Funding II 3/15/2010 Morgan Stanley 4/1/2014 Nuveen Investment, Inc. (f) 9/15/2010 Protective Life Secured Trust (f) 8/16/2010 Prudential Financial, Inc. 6/13/2015 Regency Centers, LP 8/1/2015 Residential Capital Corporation (b) 6/30/2010 Resona Bank, Ltd. 4/15/2016 Simon Property Group, LP (b) 6/15/2010 Sovereign Bancorp, Inc. 9/1/2010 Stingray Pass-Through Trust 1/12/2015 Student Loan Marketing Corporation 7/26/2010 Wachovia Bank NA (b,c) 2/1/2015 Washington Mutual, Inc. 9/15/2017 Wells Fargo Capital 12/1/2026 Westfield Capital (b) 11/15/2010 Willis Group North America, Inc. (b) 7/15/2015 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Foreign (0.8%) $687,500 Pemex Finance, Ltd. 8.450% 2/15/2007 $702,282 Pemex Finance, Ltd. (b) 2/15/2011 United Mexican States 1/16/2013 Total Foreign Mortgage-Backed Securities (11.2%) Federal National Mortgage Association Conventional 15-Yr. Pass Through (e) 10/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Total Mortgage-Backed Securities Municipal Bonds (0.3%) Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds 8/15/2030 Total Municipal Bonds Technology (0.3%) Anixter International, Inc. (b,f) 3/1/2015 Total Technology Transportation (2.7%) FedEx Corporation (b) 4/1/2009 FedEx Corporation 1/15/2019 FedEx Corporation 1/15/2022 MISC Capital, Ltd. 7/1/2009 Northwest Airlines, Inc. (g) 4/1/2011 Southwest Airlines Company 11/1/2006 Union Pacific Corporation (b) 1/15/2015 United Air Lines, Inc. (g) 4/1/2011 Total Transportation U.S. Government (7.5%) U.S. Treasury Bonds (f) 2/15/2025 U.S. Treasury Bonds (f) 8/15/2029 U.S. Treasury Bonds (f) 2/15/2031 U.S. Treasury Inflation Indexed Bonds (f) 1/15/2025 U.S. Treasury Notes 8/15/2015 U.S. Treasury Principal Strips (f) Zero Coupon 11/15/2022 U.S. Treasury Strips (f) Zero Coupon 2/15/2013 Total U.S. Government The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (87.9%) Rate Date Value Utilities (5.8%) $2,500,000 Carolina Power & Light, Inc. (b) 5.150% 4/1/2015 $2,504,075 3,000,000 CenterPoint Energy, Inc. (f) 7.250 9/1/2010 3,257,142 3,000,000 CenterPoint Energy, Inc. (f) 6.850 6/1/2015 3,302,814 5,000,000 Duke Capital, LLC 5.668 8/15/2014 5,077,645 1,500,000 Exelon Corporation (b) 6.750 5/1/2011 1,607,859 3,500,000 Exelon Corporation 5.625 6/15/2035 3,219,587 7,000,000 FirstEnergy Corporation (c) 6.450 11/15/2011 7,453,355 2,500,000 MidAmerican Energy Holdings Company (b) 7.630 10/15/2007 2,635,848 5,800,000 MidAmerican Energy Holdings Company 3.500 5/15/2008 5,601,779 2,250,000 NiSource Finance Corporation 7.875 11/15/2010 2,529,652 573,298 Power Contract Financing, LLC 5.200 2/1/2006 574,634 3,000,000 Power Contract Financing, LLC 6.256 2/1/2010 3,062,940 4,250,870 Power Receivables Finance, LLC 6.290 1/1/2012 4,350,085 2,750,000 Public Service Company of New Mexico 4.400 9/15/2008 2,706,382 3,100,000 TECO Energy, Inc. (b) 7.200 5/1/2011 3,286,000 4,500,000 Texas Genco, LLC/Texas Genco Financing Corporation 6.875 12/15/2014 4,578,750 5,500,000 Texas-New Mexico Power Company 6.125 6/1/2008 5,590,706 3,000,000 TXU Corporation (b) 4.800 11/15/2009 2,890,521 2,500,000 Westar Energy, Inc. 5.150 1/1/2017 2,483,378 Total Utilities Total Long-Term Fixed Income (cost $1,010,248,931) Shares Preferred Stock (0.2%) Value 31 Federal National Mortgage Association, Convertible $2,839,596 Total Preferred Stock (cost $2,832,625) Interest Maturity Shares Collateral Held for Securities Loaned (9.2%) Rate (h) Date Value 105,131,308 Thrivent Financial Securities Lending Trust 3.770% N/A $105,131,308 Total Collateral Held for Securities Loaned (cost $105,131,308) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Portfolio Schedule of Investments as of September 30, 2004 (unaudited) (a) Shares or Principal Interest Maturity Amount Short-Term Investments (2.7%) Rate (h) Date Value $21,180,000 BP Capital Markets plc 3.880% 10/3/2005 $21,175,435 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $1,149,087,680) $1,148,131,610 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) At September 30, 2005, all or a portion of the denoted securities, valued at $107,091,775, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain/(Loss) U.S. Treasury Bond Futures 5 yr. December 2005 Long $35,797,891 $36,145,958 $(348,067) U.S. Treasury Bond Futures 10 yr. December 2005 Short $(39,022,266) $(39,854,738) $832,472 U.S. Treasury Bond Futures 20 yr. December 2005 Short $(22,881,250) $(23,189,400) $308,150 (d) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (e) Denotes investments purchased on a when-issued basis. (f) All or a portion of the security is on loan. (g) In bankruptcy. (h) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $9,756,160 and $(10,712,230), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Asset-Backed Securities (11.8%) $2,000,000 Americredit Automobile Receivables Trust (b,c) 3.760% 10/6/2005 $2,000,328 Banc of America Securities Auto Trust 6/18/2008 Bear Stearns Asset-Backed Securities, Inc. (c) 10/25/2005 Caterpillar Financial Asset Trust (b) 2/25/2009 Chase Funding Mortgage Loan Asset-Backed Certificates (b) 9/25/2024 DaimlerChrysler Master Owner Trust (b,c) 10/15/2005 Encore Credit Receivables Trust (c) 10/25/2005 First Franklin Mortgage Loan Asset-Backed Certificates (c) 10/25/2005 Fremont Home Loan Trust (b,c) 10/25/2005 GE Dealer Floorplan Master Note Trust (b,c) 10/20/2005 GE Equipment Small Ticket, LLC 7/22/2009 GMAC Mortgage Corporation Loan Trust (b,c) 10/25/2005 GMAC Mortgage Corporation Loan Trust (c) 10/25/2005 Green Tree Financial Corporation (b) 11/1/2029 Honda Auto Receivables Owner Trust (b) 5/21/2010 Hyundai Auto Receivables Trust (b) 6/16/2008 John Deere Owner Trust (b) 6/15/2009 Long Beach Mortgage Loan Trust (c) 10/25/2005 Massachusetts RRB Special Purpose Trust (b) 9/15/2010 MBNA Credit Card Master Note Trust (c) 10/15/2005 National Collegiate Student Loan Trust (c) 10/25/2005 Option One Mortgage Loan Trust (c) 10/25/2005 PECO Energy Transition Trust (b) 3/1/2009 Popular ABS Mortgage Pass-Through Trust (c) 10/25/2005 Residential Asset Securities Corporation (b,c) 10/25/2005 SLM Student Loan Trust (b,c) 10/25/2005 Specialty Underwriting and Residential Finance Trust (c) 10/25/2005 Structured Asset Investment Loan Trust (b,c) 10/25/2005 Textron Financial Floorplan Master Note Trust (b,c) 10/13/2005 Vanderbilt Mortgage Finance Corporation 11/7/2017 Wachovia Mortgage Loan Trust, LLC (c) 10/25/2005 Total Asset-Backed Securities Basic Materials (0.3%) Alcan, Inc. (b) 1/15/2014 Codelco, Inc. 11/30/2012 Potash Corporation of Saskatchewan, Inc. (b) 5/31/2011 Total Basic Materials Capital Goods (1.2%) Boeing Capital Corporation (d) 3/1/2011 Caterpillar, Inc. (b) 6/15/2009 General Electric Company (b) 2/1/2013 Hutchison Whampoa International, Ltd. (b) 11/24/2010 Hutchison Whampoa International, Ltd. 1/24/2014 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Capital Goods  continued $350,000 John Deere Capital Corporation (b) 7.000% 3/15/2012 $390,573 Lockheed Martin Corporation (d) 12/1/2009 Northrop Grumman Corporation (b) 2/15/2011 Textron, Inc. (b) 8/1/2010 Tyco International Group SA (b) 10/15/2011 Total Capital Goods Commercial Mortgage-Backed Securities (4.0%) Banc of America Commercial Mortgage, Inc. (e) 9/10/2010 Banc of America Commercial Mortgage, Inc. (b) 7/11/2043 Bear Stearns Commercial Mortgage Securities, Inc. (b) 2/11/2041 Commercial Mortgage Pass-Through Certificates (b,c) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b) 3/15/2036 Credit Suisse First Boston Mortgage Securities Corporation 11/15/2037 Credit Suisse First Boston Mortgage Securities Corporation 5/15/2038 General Electric Commercial Mortgage Corporation (b) 9/10/2013 GMAC Commercial Mortgage Securities, Inc. 5/15/2033 GMAC Commercial Mortgage Securities, Inc. 12/10/2041 Greenwich Capital Commercial Funding Corporation (b) 6/10/2036 J.P. Morgan Chase Commercial Mortgage Securities Corporation (b) 1/12/2037 LB-UBS Commercial Mortgage Trust (b) 5/15/2027 LB-UBS Commercial Mortgage Trust 10/15/2029 Morgan Stanley Capital I, Inc. 3/15/2031 Nationslink Funding Corporation (b) 1/20/2031 Wachovia Bank Commercial Mortgage Trust (b,c) 10/15/2005 Wachovia Bank Commercial Mortgage Trust 5/15/2044 Total Commercial Mortgage-Backed Securities Communications Services (2.1%) AT&T Wireless Services, Inc. (b) 3/1/2011 BellSouth Corporation 9/15/2014 British Telecom plc (b) 12/15/2010 Cingular Wireless, Inc. (b) 12/15/2011 Comcast Corporation (b) 3/15/2011 Cox Communications, Inc. (b) 11/1/2010 Deutsche Telekom International Finance BV 6/15/2010 Deutsche Telekom International Finance BV (d) 7/22/2013 France Telecom SA 3/1/2011 SBC Communications, Inc. 2/1/2012 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Communications Services  continued $700,000 Sprint Capital Corporation (b) 7.625% 1/30/2011 $783,304 Sprint Capital Corporation 5/1/2019 Tele-Communications, Inc. (TCI Group) (b) 8/1/2013 Telecom Italia Capital SA (b) 11/15/2013 Telecom Italia Capital SA (d) 10/1/2015 Verizon Global Funding Corporation (b) 9/1/2012 Total Communications Services Consumer Cyclical (1.2%) AOL Time Warner, Inc. (b) 5/1/2012 DaimlerChrysler North American Holdings Corporation (b) 1/15/2008 Ford Motor Credit Company (b) 10/25/2011 Target Corporation (b) 1/15/2011 Toyota Motor Credit Corporation (b) 8/1/2008 Wal-Mart Stores, Inc. 2/15/2030 Total Consumer Cyclical Consumer Non-Cyclical (1.3%) Bunge Limited Finance Corporation (b) 10/15/2012 Coca-Cola HBC Finance BV 9/17/2013 ConAgra Foods, Inc. (b) 9/15/2006 General Mills, Inc. 2/15/2012 Genetech, Inc. (b) 7/15/2010 GlaxoSmithKline Capital, Inc. (b) 4/15/2034 Kimberly-Clark Corporation (d) 1/1/2028 Kraft Foods, Inc. (b) 6/1/2012 Kroger Company (b) 1/15/2015 Safeway, Inc. (b) 11/1/2008 WellPoint, Inc. (b) 12/15/2014 Total Consumer Non-Cyclical Energy (0.9%) Anadarko Finance Company (b) 5/1/2011 Burlington Resources, Inc. (b) 12/1/2011 Columbia Energy Group (b) 11/28/2010 Conoco Funding Company (b) 10/15/2011 Consolidated Natural Gas Company 4/15/2011 Union Oil Company of California (b) 10/1/2012 Valero Energy Corporation 6/15/2013 Total Energy The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Financials (5.5%) $500,000 AIG SunAmerica Global Financing VI (b) 6.300% 5/10/2011 $535,139 Allstate Corporation (b) 8/15/2014 Associates Corporation of North America (b) 11/1/2008 Bank of America Corporation 1/15/2008 Bank of America Corporation (d) 8/15/2013 Bank One Corporation (b) 11/15/2011 BB&T Corporation (b) 8/1/2011 BNP Paribas SA (b) 6/29/2015 CIT Group, Inc. (b) 12/15/2010 Citigroup, Inc. (b) 2/1/2008 Citigroup, Inc. (b) 9/15/2014 Citigroup, Inc. (b) 5/29/2015 Credit Suisse First Boston USA, Inc. (b) 1/15/2009 EOP Operating, LP (b) 3/15/2014 Goldman Sachs Group, Inc. (b) 1/15/2012 Household Finance Corporation (b) 5/15/2009 Household Finance Corporation (b) 11/27/2012 HSBC Finance Corporation 6/30/2015 International Lease Finance Corporation (b) 5/1/2013 Lehman Brothers Holdings, Inc. (b) 11/10/2009 Marsh & McLennan Companies, Inc. (b) 9/15/2015 Merrill Lynch & Company, Inc. 2/3/2014 MetLife, Inc. (b) 6/15/2015 Morgan Stanley (b) 3/1/2007 Morgan Stanley (b) 3/1/2032 Morgan Stanley Dean Witter & Company (b) 4/15/2011 PNC Funding Corporation (b) 7/15/2007 ProLogis Trust (b) 3/1/2013 Residential Capital Corporation (b) 6/30/2010 Student Loan Marketing Corporation (b) 1/15/2010 Union Planters Corporation 12/1/2010 Wachovia Bank NA 2/1/2015 Washington Mutual Bank FA (b) 1/15/2013 Wells Fargo & Company (b) 1/15/2010 Willis Group North America, Inc. (b) 7/15/2015 Total Financials Foreign (1.7%) African Development Bank (b) 10/15/2015 Canadian Government (b) 11/5/2008 European Investment Bank (d) 6/16/2008 Export-Import Bank of Korea (b) 2/10/2009 Inter-American Development Bank 11/18/2008 International Bank for Reconstruction and Development (d) 3/28/2006 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Foreign  continued $425,000 Pemex Project Funding Master Trust (b) 9.125% 10/13/2010 $497,250 Province of Nova Scotia (b) 7/27/2013 Province of Ontario 2/21/2006 Province of Quebec (d) 5/5/2014 Province of Quebec 7/15/2023 Republic of Italy (b) 2/22/2011 Republic of Italy (d) 6/15/2013 United Mexican States (b) 1/14/2012 Total Foreign Mortgage-Backed Securities (21.6%) Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 12/1/2009 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 1/1/2011 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 10/1/2012 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 1/1/2013 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 9/1/2013 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 3/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 4/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 10/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 3/1/2016 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 9/1/2016 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6/1/2017 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7/1/2017 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 12/1/2017 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2016 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2024 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2024 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2025 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Mortgage-Backed Securities  continued $17,042 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.500% 11/1/2025 $18,567 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2026 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 4/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2027 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2028 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 2/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 3/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 9/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2031 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 1/1/2032 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 5/1/2032 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Mortgage-Backed Securities  continued $608,690 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 6.500% 7/1/2032 $626,556 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 10/1/2032 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 11/1/2032 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (e) 10/1/2035 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (e) 10/1/2035 Federal National Mortgage Association Conventional 15-Yr. Pass Through 4/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7/1/2012 Federal National Mortgage Association Conventional 15-Yr. Pass Through 12/1/2012 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6/1/2013 Federal National Mortgage Association Conventional 15-Yr. Pass Through 12/1/2013 Federal National Mortgage Association Conventional 15-Yr. Pass Through (e) 10/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2024 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2025 Federal National Mortgage Association Conventional 30-Yr. Pass Through 1/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9/1/2026 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2027 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Mortgage-Backed Securities  continued $17,369 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500% 8/1/2027 $17,944 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2027 Federal National Mortgage Association Conventional 30-Yr. Pass Through 1/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 11/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 2/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 3/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2029 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2030 Federal National Mortgage Association Conventional 30-Yr. Pass Through 12/1/2030 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 4/1/2032 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Mortgage-Backed Securities  continued $302,556 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500% 5/1/2032 $311,743 Federal National Mortgage Association Conventional 30-Yr. Pass Through 5/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Government National Mortgage Association 15-Yr. Pass Through 6/15/2009 Government National Mortgage Association 15-Yr. Pass Through 9/15/2013 Government National Mortgage Association 30-Yr. Pass Through 3/15/2023 Government National Mortgage Association 30-Yr. Pass Through 1/15/2024 Government National Mortgage Association 30-Yr. Pass Through 9/15/2024 Government National Mortgage Association 30-Yr. Pass Through 6/15/2025 Government National Mortgage Association 30-Yr. Pass Through 9/15/2026 Government National Mortgage Association 30-Yr. Pass Through 3/15/2027 Government National Mortgage Association 30-Yr. Pass Through 10/15/2027 Government National Mortgage Association 30-Yr. Pass Through 11/15/2027 Government National Mortgage Association 30-Yr. Pass Through 1/15/2028 Government National Mortgage Association 30-Yr. Pass Through 4/15/2028 Government National Mortgage Association 30-Yr. Pass Through 7/15/2028 Government National Mortgage Association 30-Yr. Pass Through 8/15/2028 Government National Mortgage Association 30-Yr. Pass Through 11/15/2028 Government National Mortgage Association 30-Yr. Pass Through 12/15/2028 Government National Mortgage Association 30-Yr. Pass Through 3/15/2029 Government National Mortgage Association 30-Yr. Pass Through 4/15/2029 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value Mortgage-Backed Securities  continued $25,766 Government National Mortgage Association 30-Yr. Pass Through 8.000% 10/15/2030 $27,593 Government National Mortgage Association 30-Yr. Pass Through 1/15/2031 Government National Mortgage Association 30-Yr. Pass Through 4/15/2031 Government National Mortgage Association 30-Yr. Pass Through 6/15/2031 Government National Mortgage Association 30-Yr. Pass Through 9/15/2031 Government National Mortgage Association 30-Yr. Pass Through 1/15/2032 Government National Mortgage Association 30-Yr. Pass Through 4/15/2032 Government National Mortgage Association 30-Yr. Pass Through (e) 10/1/2035 Total Mortgage-Backed Securities Technology (0.1%) International Business Machines Corporation (d) 9/15/2009 Total Technology Transportation (0.4%) CSX Corporation (b) 8/1/2013 FedEx Corporation (b) 4/1/2009 Union Pacific Corporation (b) 2/1/2016 Total Transportation U.S. Government (20.5%) Federal Home Loan Bank 8/15/2006 Federal Home Loan Bank 4/16/2007 Federal Home Loan Bank 8/27/2007 Federal Home Loan Bank (b) 2/15/2008 Federal Home Loan Bank 3/14/2008 Federal Home Loan Bank (b) 4/9/2008 Federal Home Loan Bank (d) 11/15/2012 Federal Home Loan Bank (d) 9/16/2013 Federal Home Loan Mortgage Corporation 12/15/2006 Federal Home Loan Mortgage Corporation 2/15/2007 Federal Home Loan Mortgage Corporation 4/10/2007 Federal Home Loan Mortgage Corporation (d) 9/15/2007 Federal Home Loan Mortgage Corporation (d) 4/15/2008 Federal Home Loan Mortgage Corporation (d) 6/15/2011 Federal Home Loan Mortgage Corporation (d) 7/15/2012 Federal National Mortgage Association (d) 1/15/2008 Federal National Mortgage Association (d) 1/15/2009 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (73.4%) Rate Date Value U.S. Government  continued $2,000,000 Federal National Mortgage Association 6.125% 3/15/2012 $2,171,252 Federal National Mortgage Association 9/11/2028 Federal National Mortgage Association 5/15/2029 Resolution Funding Corporation (b) 10/15/2019 Tennessee Valley Authority (b) 3/15/2013 U.S. Treasury Bonds (d) 5/15/2016 U.S. Treasury Bonds (d) 11/15/2016 U.S. Treasury Bonds (d) 2/15/2019 U.S. Treasury Bonds (d) 8/15/2021 U.S. Treasury Bonds (d) 11/15/2022 U.S. Treasury Bonds (d) 8/15/2023 U.S. Treasury Bonds (d) 11/15/2024 U.S. Treasury Bonds (d) 8/15/2025 U.S. Treasury Bonds (d) 8/15/2027 U.S. Treasury Bonds (d) 8/15/2028 U.S. Treasury Bonds (d) 11/15/2028 U.S. Treasury Bonds (d) 8/15/2029 U.S. Treasury Notes (d) 2/15/2006 U.S. Treasury Notes (d) 7/15/2006 U.S. Treasury Notes (d) 7/31/2006 U.S. Treasury Notes (d) 5/15/2007 U.S. Treasury Notes (d) 2/15/2008 U.S. Treasury Notes 2/15/2008 U.S. Treasury Notes (d) 5/15/2009 U.S. Treasury Notes (d) 8/15/2009 U.S. Treasury Notes (d) 2/15/2011 Total U.S. Government Utilities (0.8%) CenterPoint Energy Houston Electric, LLC (b) 7/1/2023 Duke Capital Corporation (b) 10/1/2009 FirstEnergy Corporation (b) 11/15/2011 Niagara Mohawk Power Corporation (b) 10/1/2008 Oncor Electric Delivery Company 1/15/2015 Public Service Company of Colorado 10/1/2012 Southern California Edison Company (b) 1/15/2014 Total Utilities Total Long-Term Fixed Income (cost $321,727,275) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Interest Maturity Shares Collateral Held for Securities Loaned (16.4%) Rate (f) Date Value Thrivent Financial Securities Lending Trust 3.770% N/A $71,912,221 Total Collateral Held for Securities Loaned (cost $71,912,221) Shares or Principal Interest Maturity Amount Short-Term Investments (10.2%) Rate (f) Date Value $5,000,000 Amsterdam Funding Corporation (b) 11/16/2005 $4,975,403 Grampian Funding, LLC 10/3/2005 HBOS Treasury Services plc (b) 10/21/2005 Jupiter Securitization Corporation 10/3/2005 Preferred Receivables Funding Corporation 10/28/2005 Thames Asset Global Securitization, Inc. 10/18/2005 Thrivent Money Market Portfolio N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $438,240,298) $438,293,932 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) All or a portion of the security is on loan. (e) Denotes investments purchased on a when-issued basis. (f) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $3,236,479 and $(3,182,845), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Asset-Backed Securities (25.5%) $1,500,000 American Express Credit Account Master Trust (b,c) 3.888% 10/15/2005 $1,501,431 Americredit Automobile Receivables Trust (b,c) 10/6/2005 Americredit Automobile Receivables Trust (b) 7/6/2011 ARG Funding Corporation (b) 4/20/2010 Banc of America Securities Auto Trust 6/18/2008 Bank One Issuance Trust (c) 10/15/2005 Bear Stearns Asset-Backed Securities, Inc. (c) 10/25/2005 Capital Auto Receivables Asset Trust (b,d) 2/15/2008 Caterpillar Financial Asset Trust (b) 2/25/2009 Chase Funding Mortgage Loan Asset-Backed Certificates (b) 9/25/2024 CIT Equipment Collateral (d) 5/20/2009 Citibank Credit Card Master Trust I 5/15/2008 Countrywide Asset-Backed Certificates (d) 8/25/2024 Countrywide Asset-Backed Certificates 1/25/2031 CPL Transition Funding, LLC (b) 1/15/2010 CPS Auto Trust 3/15/2010 Credit Based Asset Servicing and Securitization (d) 10/25/2034 DaimlerChrysler Master Owner Trust (b,c) 10/15/2005 Encore Credit Receivables Trust (c) 10/25/2005 First National Master Note Trust (c) 10/15/2005 Ford Credit Floorplan Master Owner Trust (c) 10/15/2005 Fremont Home Loan Trust (c,d) 10/25/2005 GE Dealer Floorplan Master Note Trust (c,d) 10/20/2005 GE Equipment Small Ticket, LLC (d) 7/22/2009 GMAC Mortgage Corporation Loan Trust (b,c) 10/25/2005 GMAC Mortgage Corporation Loan Trust (b,c) 10/25/2005 Harley Davidson Motorcycle Trust 5/15/2012 Honda Auto Receivables Owner Trust (b) 10/20/2008 Honda Auto Receivables Owner Trust 3/16/2009 Honda Auto Receivables Owner Trust (b) 4/20/2009 Hyundai Auto Receivables Trust 6/16/2008 John Deere Owner Trust (b) 6/15/2009 Long Beach Mortgage Loan Trust (c) 10/25/2005 MBNA Credit Card Master Note Trust (b,c) 10/15/2005 MBNA Credit Card Master Note Trust (b) 6/15/2009 Navistar Financial Corporation 7/15/2008 Nissan Auto Lease Trust 6/15/2010 PG&E Energy Recovery Funding, LLC 6/25/2011 Popular ABS Mortgage Pass-Through Trust 12/25/2034 Renaissance Home Equity Loan Trust 1/25/2035 Residential Asset Mortgage Products, Inc. 7/25/2026 Residential Asset Securities Corporation 5/25/2029 Residential Asset Securities Corporation 4/25/2033 SLM Student Loan Trust (b,c) 10/25/2005 SLM Student Loan Trust (c) 10/25/2005 Structured Asset Investment Loan Trust (b,c) 10/25/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Asset-Backed Securities  continued $3,000,000 Textron Financial Floorplan Master Note Trust (b,c) 3.860% 10/13/2005 $3,000,000 3,000,000 Wachovia Mortgage Loan Trust, LLC (c) 3.940 10/25/2005 3,000,000 4,000,000 Washington Mutual Mortgage Pass-Through Certificates (e) 4.130 10/25/2045 4,000,000 3,500,000 World Omni Auto Receivables Trust 4.300 3/20/2008 3,495,464 Total Asset-Backed Securities Basic Materials (1.3%) 1,500,000 ICI North America 8.875 11/15/2006 1,565,076 1,100,000 Lubrizol Corporation 4.625 10/1/2009 1,081,347 1,500,000 Monsanto Company 4.000 5/15/2008 1,473,868 2,250,000 Weyerhaeuser Company 5.250 12/15/2009 2,266,117 Total Basic Materials Capital Goods (2.1%) 1,500,000 Bombardier Capital, Inc. 6.125 6/29/2006 1,501,875 2,000,000 Goodrich Corporation 6.600 5/15/2009 2,110,638 1,500,000 John Deere Capital Corporation 4.400 7/15/2009 1,482,987 1,500,000 Oakmont Asset Trust (b) 4.514 12/22/2008 1,471,686 1,750,000 Raytheon Company (f) 6.750 8/15/2007 1,808,331 2,000,000 Tyco International Group SA Participation Certificate Trust 4.436 6/15/2007 1,990,410 Total Capital Goods Commercial Mortgage-Backed Securities (10.4%) 1,400,000 Banc of America Commercial Mortgage, Inc. (e) 4.894 9/10/2010 1,407,003 1,500,000 Banc of America Commercial Mortgage, Inc. (b) 4.037 11/10/2039 1,451,240 235,171 Banc of America Commercial Mortgage, Inc. 3.366 7/11/2043 232,314 3,464,970 Banc of America Mortgage Securities, Inc. (d) 4.830 9/25/2035 3,433,162 1,300,000 Bear Stearns Commercial Mortgage Securities, Inc. (b) 3.869 2/11/2041 1,255,489 3,500,000 Citigroup Mortgage Loan Trust, Inc. 4.922 8/25/2035 3,500,000 2,952,679 Commercial Mortgage Pass-Through Certificates (b,c) 3.868 10/15/2005 2,952,207 2,921,838 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 3.929 10/15/2005 2,921,832 3,474,917 General Electric Commercial Mortgage Corporation (d) 4.792 7/10/2045 3,462,772 5,299,413 Impac CMB Trust (c) 4.090 10/25/2005 5,290,680 3,264,926 Impac CMB Trust (c) 4.110 10/25/2005 3,266,470 3,319,270 J.P. Morgan Chase Commercial Mortgage Securities Corporation 2.790 1/12/2039 3,180,697 1,000,000 LB-UBS Commercial Mortgage Trust 3.323 3/15/2027 970,082 3,469,316 LB-UBS Commercial Mortgage Trust 4.747 9/15/2040 3,475,026 849,463 Lehman Brothers CALSTRS Mortgage Trust 3.988 11/20/2012 838,076 3,255,882 Merrill Lynch Mortgage Investors, Inc. 4.906 6/25/2035 3,269,999 1,250,000 Merrill Lynch Mortgage Trust 4.099 11/15/2010 1,236,931 2,992,744 Wachovia Bank Commercial Mortgage Trust (c) 3.868 10/15/2005 2,991,730 3,429,935 Washington Mutual Mortgage Pass-Through Certificates (c) 4.150 10/25/2005 3,429,935 3,399,109 Washington Mutual Mortgage Pass-Through Certificates 4.850 9/25/2035 3,380,254 Total Commercial Mortgage-Backed Securities The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Communications Services (2.4%) $1,400,000 ALLTEL Corporation 4.656% 5/17/2007 $1,398,698 CenturyTel, Inc. 5/15/2007 Cingular Wireless, LLC (b) 12/15/2006 Comcast Cable Communications, Inc. (d) 11/15/2008 Qwest Corporation (f) 11/15/2008 Telecom Italia Capital SA 11/15/2008 Telefonos de Mexico SA de CV 11/19/2008 Time Warner Entertainment Company, LP 9/1/2008 Total Communications Services Consumer Cyclical (2.6%) Carnival Corporation (b) 11/15/2007 DaimlerChrysler North American Holdings Corporation 1/15/2008 Ford Motor Credit Company 6/16/2008 Gap, Inc. 12/15/2008 General Motors Acceptance Corporation (f) 7/15/2006 Starwood Hotels & Resorts Worldwide, Inc. (g) 5/1/2007 Viacom, Inc. 5/1/2007 Yum! Brands, Inc. 4/15/2006 Total Consumer Cyclical Consumer Non-Cyclical (2.4%) Beckman Coulter, Inc. 3/4/2008 Bunge Limited Finance Corporation 10/15/2012 Cadbury Schweppes plc 10/1/2008 Gillette Company 10/15/2007 Harvard University (b) 4/15/2007 HCA, Inc. 11/6/2008 Kroger Company 3/1/2008 Miller Brewing Company 8/15/2008 Safeway, Inc. 11/15/2008 Total Consumer Non-Cyclical Energy (1.7%) Enterprise Products Operating, LP 10/15/2007 Enterprise Products Operating, LP 10/15/2009 KeySpan Corporation (d) 5/16/2008 Marathon Oil Corporation 6/1/2007 Panhandle Eastern Pipe Line Company 3/15/2007 Plains All American Pipeline, LP/PAA Finance Corporation 8/15/2009 Total Energy The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Financials (10.7%) $2,000,000 Abbey National plc (b,g) 6.700% 6/15/2009 $2,089,744 American General Finance Corporation (c) 10/18/2005 Barnett Capital I (b) 12/1/2026 Capital One Bank 5/15/2008 Capital One Financial Corporation (b) 5/17/2007 Chubb Corporation 11/16/2007 Corestates Capital Trust I 12/15/2026 Countrywide Home Loans, Inc. (d) 9/15/2009 EOP Operating, LP 1/15/2009 First Chicago Corporation 1/30/2009 Goldman Sachs Group, Inc. (f) 1/15/2009 International Lease Finance Corporation 1/23/2008 iSTAR Financial, Inc. 1/15/2009 J.P. Morgan Chase & Company 10/15/2008 John Hancock Global Funding II 9/30/2008 KeyCorp 5/21/2009 Lehman Brothers Holdings E-Capital Trust I (c) 11/21/2005 Lehman Brothers Holdings, Inc. 8/7/2008 Marsh & McLennan Companies, Inc. 3/15/2007 MBNA Europe Funding plc (c) 12/7/2005 Merrill Lynch & Company, Inc. (b,c) 10/21/2005 Monumental Global Funding II 3/3/2008 Pacific Life Global Funding 1/15/2009 Premium Asset Trust (c) 10/17/2005 Pricoa Global Funding I 6/15/2008 Protective Life Secured Trust 10/7/2009 Residential Capital Corporation (c,f) 12/29/2005 Saint Paul Companies, Inc. 3/15/2007 SLM Corporation 1/15/2009 Union Planters Bank 6/15/2007 Washington Mutual, Inc. 1/15/2009 Wells Fargo & Company (b,c) 12/15/2005 Westpac Banking Corporation (c) 11/25/2005 World Savings Bank FSB (c) 12/1/2005 Total Financials Foreign (0.3%) Export Development Canada (b) 12/12/2005 Nordic Investment Bank 1/11/2006 Pemex Finance, Ltd. 2/15/2007 Total Foreign The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Mortgage-Backed Securities (9.8%) $23,500,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through (e) 5.500% 10/1/2020 $23,837,812 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Total Mortgage-Backed Securities Municipal Bonds (0.2%) Minneapolis & St. Paul Metropolitan Airports Commission 1/1/2006 Washington State Office of the State Treasurer (b) 7/1/2007 Total Municipal Bonds Technology (0.4%) Deluxe Corporation 10/1/2007 Total Technology Transportation (0.6%) FedEx Corporation 4/1/2009 MISC Capital, Ltd. 7/1/2009 Total Transportation U.S. Government (11.7%) Federal Home Loan Bank 4/16/2007 Federal Home Loan Bank 6/13/2008 Federal Home Loan Mortgage Corporation 4/2/2007 Federal Home Loan Mortgage Corporation 8/15/2008 Federal National Mortgage Association 12/15/2007 Federal National Mortgage Association 7/28/2008 Federal National Mortgage Association 9/2/2008 U.S. Department of Housing and Urban Development 8/1/2006 U.S. Treasury Notes (f) 1/31/2006 U.S. Treasury Notes 9/30/2007 U.S. Treasury Notes (f) 2/15/2008 U.S. Treasury Notes (f) 5/15/2008 U.S. Treasury Notes (f) 8/15/2008 U.S. Treasury Notes (f) 1/15/2011 Total U.S. Government Utilities (3.3%) Carolina Power & Light, Inc. (d) 3/1/2009 CenterPoint Energy, Inc. (b) 6/1/2008 Dominion Resources, Inc. (c) 12/28/2005 DPL, Inc. 5/15/2008 DTE Energy Company (b) 8/16/2007 FirstEnergy Corporation (b) 11/15/2006 Indiana Michigan Power Company 12/15/2006 MidAmerican Energy Holdings Company 5/15/2008 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (85.4%) Rate Date Value Utilities  continued $1,000,000 Pacific Gas & Electric Company 3.600% 3/1/2009 $965,904 Power Contract Financing, LLC 2/1/2006 Power Receivables Finance, LLC 1/1/2012 PSEG Funding Trust 11/16/2007 Texas-New Mexico Power Company 6/1/2008 Total Utilities Total Long-Term Fixed Income (cost $430,780,920) Interest Maturity Shares Collateral Held for Securities Loaned (8.6%) Rate (h) Date Value Thrivent Financial Securities Lending Trust 3.77% N/A $42,810,593 Total Collateral Held for Securities Loaned (cost $42,810,593) Shares or Principal Interest Maturity Amount Short-Term Investments (6.0%) Rate (h) Date Value $12,420,000 Amsterdam Funding Corporation 3.880% 10/3/2005 $12,417,323 Thrivent Money Market Portfolio N/A Thunder Bay Funding, Inc. 10/3/2005 Total Short-Term Investments (at amortized cost) Total Investments (cost $503,777,171) $500,455,003 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) At September 30, 2005, all or a portion of the denoted securities, valued at $33,600,833, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain U.S. Treasury Bond Futures 5 yr. 55 December 2005 Short $(5,877,266) $(5,969,054) $91,788 U.S. Treasury Bond Futures 10 yr. December 2005 Short $(16,378,359) $(16,627,657) $249,298 (e) Denotes investments purchased on a when-issued basis. (f) All or a portion of the security is on loan. (g) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (h) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $564,278 and $(3,886,446), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Mortgage Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (79.5%) Rate Date Value Asset-Backed Securities (17.0%) $1,836 Advanta Mortgage Loan Trust 7.750% 10/25/2026 $1,847 Americredit Automobile Receivables Trust (b,c) 10/6/2005 Countrywide Asset-Backed Certificates (b,c) 10/25/2005 First Franklin Mortgage Loan Asset-Backed Certificates (b,c) 10/25/2005 First National Master Note Trust (b,c) 10/15/2005 GMAC Mortgage Corporation Loan Trust (b,c) 10/25/2005 MBNA Credit Card Master Note Trust (b,c) 10/15/2005 Navistar Financial Corporation (b,c) 10/25/2005 New Century Home Equity Loan Trust (b,c) 10/25/2005 New Century Home Equity Loan Trust (b,c) 10/25/2005 Residential Asset Securities Corporation (b,c,d) 10/25/2005 Residential Asset Securities Corporation (b) 5/25/2029 SLM Student Loan Trust (b,c,d) 10/25/2005 Textron Financial Floorplan Master Note Trust (b,c) 10/13/2005 Volkswagon Auto Lease Trust (b,c,d) 10/20/2005 Total Asset-Backed Securities Commercial Mortgage-Backed Securities (15.6%) Banc of America Commercial Mortgage, Inc. (b,d) 11/10/2041 Banc of America Large Loan (b,c) 10/15/2005 Banc of America Mortgage Securities, Inc. (b) 9/25/2035 Commercial Mortgage Pass-Through Certificates (b,c,d) 10/15/2005 Commercial Mortgage Pass-Through Certificates (b,c,d) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 10/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 10/25/2005 Greenwich Capital Commercial Funding Corporation (b,c) 10/5/2005 GSAA Home Equity Trust (b,c) 10/25/2005 Impac CMB Trust (b,c) 10/25/2005 J.P. Morgan Chase Commercial Mortgage Securities Corporation (b) 3/15/2046 Merrill Lynch Mortgage Investors, Inc. (b) 6/25/2035 MLCC Mortgage Investors, Inc. (b,c) 10/25/2005 Structured Asset Securities Corporation (b,c) 10/25/2005 Total Commercial Mortgage-Backed Securities The accompanying notes to the Schedule of Investments are an integral part of this schedule. Mortgage Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Long-Term Fixed Income (79.5%) Rate Date Value Mortgage-Backed Securities (45.3%) $8,000,000 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (e) 5.500% 10/1/2020 $8,115,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through (e) 10/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 10/1/2035 Total Mortgage-Backed Securities U.S. Government (1.6%) U.S. Treasury Notes (b,d) 2/15/2015 U.S. Treasury Notes (b) 7/15/2015 Total U.S. Government Total Long-Term Fixed Income (cost $101,247,350) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Mortgage Securities Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Shares or Principal Interest Maturity Amount Short-Term Investments (20.5%) Rate (f) Date Value $400,000 Amsterdam Funding Corporation (b) 3.780% 10/28/2005 $398,866 Barton Capital Corporation (b) 10/7/2005 Bryant Park Fund (b) 10/12/2005 Corporate Receivables Corporation Funding, LLC 11/7/2005 Dexia Delaware, LLC (b) 10/5/2005 Edison Asset Securitization, LLC (b) 10/14/2005 Falcon Asset Securitization Corporation (b) 11/2/2005 Grampian Funding, LLC 10/3/2005 Jupiter Securitization Corporation 10/3/2005 Kitty Hawk Funding Corporation (b) 10/25/2005 Nieuw Amsterdam Receivables (b) 11/3/2005 Park Avenue Receivables Corporation (b) 10/11/2005 Park Avenue Receivables Corporation (b) 10/21/2005 Preferred Receivables Funding Corporation (b) 10/14/2005 Preferred Receivables Funding Corporation 10/27/2005 Ranger Funding Company, LLC (b) 11/3/2005 River Fuel Trust No. 1 (b) 10/21/2005 Royal Bank of Scotland plc (b) 10/4/2005 Royal Bank of Scotland plc (b) 10/17/2005 Thames Asset Global Securitization, Inc. (d) 10/13/2005 Thames Asset Global Securitization, Inc. (b) 10/18/2005 Thrivent Money Market Portfolio N/A Thunder Bay Funding, Inc. (b) 10/18/2005 Triple A-1 Funding Corporation (b) 10/13/2005 Total Short-Term Investments (at amortized cost) Total Investments (cost $127,112,698) $126,390,420 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) At September 30, 2005, all or a portion of the denoted securities, valued at $3,298,890 were earmarked as collateral to cover call options written as follows: Number of Exercise Expiration Unrealized Call Options Contracts Price Date Value Gain FNMA Conventional 30-Yr. Pass Through 1 $100.63 Oct 2005 $(938) $7,500 (e) Denotes investments purchased on a when-issued basis. (f) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At September 30, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $68,400 and $(790,678), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Commercial Paper (68.8%) Rate (b) Date Value Asset-Backed Commercial Paper (2.5%) $1,000,000 GOVCO, Inc. 3.560% 10/12/2005 $998,912 GOVCO, Inc. 10/13/2005 GOVCO, Inc. 11/23/2005 Total Asset-Backed Commercial Paper Banking  Domestic (6.8%) Barclays U.S. Funding, LLC 11/28/2005 BNP Paribas North America 12/2/2005 Depfa Bank NY 10/7/2005 Dexia Delaware, LLC 10/5/2005 Dexia Delaware, LLC 10/17/2005 New York Hospital Fund 11/2/2005 River Fuel Funding Company No. 3 10/14/2005 UBS Finance Corporation 12/7/2005 UBS Finance Corporation 12/9/2005 Total Banking  Domestic Banking  Foreign (1.7%) HBOS Treasury Services plc 10/6/2005 HBOS Treasury Services plc 11/14/2005 Royal Bank of Scotland plc 10/17/2005 Total Banking  Foreign Consumer Cyclical (1.9%) Toyota Motor Credit Corporation 10/27/2005 Total Consumer Cyclical Education (7.3%) Duke University 12/1/2005 Northwestern University 10/3/2005 Northwestern University 11/1/2005 Northwestern University 11/7/2005 Northwestern University 12/1/2005 Northwestern University 12/2/2005 Yale University 11/1/2005 Total Education Finance (42.1%) ABN Amro NA Finance 11/15/2005 Amsterdam Funding Corporation 10/11/2005 Bryant Park Fund 10/20/2005 Bryant Park Fund 11/15/2005 Corporate Asset Finance Company, LLC 10/18/2005 Corporate Receivables Corporation Funding, LLC 11/15/2005 Curzon Funding, LLC 11/8/2005 Falcon Asset Securitization Corporation 11/21/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Commercial Paper (68.8%) Rate (b) Date Value Finance  continued $7,500,000 Fountain Square Commercial Funding Corporation 3.595% 10/26/2005 $7,481,276 Galaxy Funding, Inc. 10/28/2005 Galaxy Funding, Inc. 10/31/2005 Galaxy Funding, Inc. 12/16/2005 Golden Funding Corporation 10/31/2005 Golden Funding Corporation 12/14/2005 Golden Funding Corporation 12/30/2005 Grampian Funding, LLC 11/7/2005 Grampian Funding, LLC 12/5/2005 Jupiter Securitization Corporation 10/7/2005 Jupiter Securitization Corporation 10/13/2005 Louis Dreyfus Corporation 10/17/2005 Louis Dreyfus Corporation 10/20/2005 Nieuw Amsterdam Receivables 10/3/2005 Nieuw Amsterdam Receivables 10/7/2005 Nieuw Amsterdam Receivables 10/17/2005 Nieuw Amsterdam Receivables 12/14/2005 Nieuw Amsterdam Receivables 1/3/2006 Old Line Funding Corporation 11/8/2005 Park Avenue Receivables Corporation 10/3/2005 Park Avenue Receivables Corporation 10/11/2005 Park Avenue Receivables Corporation 10/25/2005 Ranger Funding Company, LLC 10/17/2005 Ranger Funding Company, LLC 10/20/2005 Sheffield Receivables Corporation 10/12/2005 Solitaire Funding, LLC 12/13/2005 Thunder Bay Funding, Inc. 10/7/2005 Thunder Bay Funding, Inc. 10/17/2005 Triple A-1 Funding Corporation 10/7/2005 Total Finance Insurance (4.2%) American Family Financial Services, Inc. 10/14/2005 Torchmark Corporation 10/13/2005 Torchmark Corporation 10/24/2005 Torchmark Corporation 10/25/2005 Total Insurance U.S. Municipal (2.3%) Michigan State Multi Modal Bonds (Series B) 10/24/2005 Total U.S. Municipal Total Commercial Paper The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Other (c) Rate (b) Date Value $5,000 Barclays Prime Money Market Fund 3.730% N/A $5,000 Total Other Principal Interest Maturity Amount Public Corporate (0.4%) Rate (b) Date Value $1,000,000 General Electric Capital Corporation 6.800% 11/1/2005 $1,002,451 480,000 Household Finance Corporation 7.200 7/15/2006 490,301 Total Public Corporate Principal Interest Maturity Amount U.S. Government (0.7%) Rate (b) Date Value $2,000,000 Federal Home Loan Bank 2.500% 11/2/2005 $2,000,000 450,000 Federal National Mortgage Association 4.050 8/14/2006 450,000 Total U.S. Government Principal Interest Maturity Amount Variable Rate Notes (30.1%) (d) Rate (b) Date Value Banking  Domestic (9.4%) $5,200,000 Bank of America Corporation 4.130% 12/1/2005 $5,202,310 3,250,000 Bank of New York Company, Inc. 3.710 10/11/2005 3,250,000 2,600,000 Bank of New York Company, Inc. 3.820 10/27/2005 2,601,068 6,500,000 Fifth Third Bancorp 3.790 10/24/2005 6,500,000 3,250,000 Royal Bank of Scotland NY 3.688 10/17/2005 3,249,323 5,775,000 Wells Fargo & Company 3.742 10/17/2005 5,775,000 6,705,000 Wells Fargo & Company 3.955 12/5/2005 6,709,445 Total Banking  Domestic Banking  Foreign (4.1%) 4,050,000 BNP Paribas SA 3.800 10/26/2005 4,050,000 6,500,000 HBOS Treasury Services plc 3.683 10/27/2005 6,501,166 4,000,000 Royal Bank of Scotland plc 3.782 10/21/2005 4,000,000 Total Banking  Foreign Brokerage (3.0%) 7,800,000 Goldman Sachs Group, Inc. 4.120 12/21/2005 7,808,702 2,900,000 Merrill Lynch & Company, Inc. 4.030 10/13/2005 2,904,125 Total Brokerage Consumer Cyclical (3.3%) 5,200,000 American Honda Finance Corporation 3.960 11/15/2005 5,209,375 6,500,000 American Honda Finance Corporation 3.981 12/7/2005 6,500,000 Total Consumer Cyclical The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Portfolio Schedule of Investments as of September 30, 2005 (unaudited) (a) Principal Interest Maturity Amount Variable Rate Notes (30.1%) (d) Rate (b) Date Value Consumer Non-Cyclical (1.3%) $4,540,000 Procter & Gamble Company 3.768% 12/9/2005 $4,540,000 Total Consumer Non-Cyclical Finance (2.9%) General Electric Capital Corporation 11/7/2005 Union Hamilton Special Funding, LLC 12/28/2005 Total Finance Insurance (3.8%) Allstate Financial Global Funding 12/20/2005 Allstate Life Global Funding II 10/10/2005 Allstate Life Global Funding II 10/17/2005 Total Insurance U.S. Municipal (2.3%) Alaska Housing Finance Corporation Variable-Taxable Governmental Purpose Bonds (Series D) (MBIA Insured) 10/6/2005 Illinois Student Assistance Commission 10/5/2005 Ohio State Air Quality Development Authority Revenue Bonds (Columbus and Southern) (Series B) 10/5/2005 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) $354,439,024 (a) The categories of investments are shown as a percentage of total investments. (b) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (c) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Money Market Portfolio. (d) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. The accompanying notes to the Schedule of Investments are an integral part of this schedule. T HRIVENT S ERIES F
